1 ry. tenn = eh LD rhe fA = sees
“eGo vocument Lr Freu L2Z71T7Z0"" Page LT OT 80,

20MISC73

204 Y. [in]Balkanli's Court, [in |Court of Record,
my” lat] :
Z* Federal Court (Ancillary Court of Equity, in Chancery) *
So {500} Pearl Street, New York County, New York Republic, Within America

Managed by://United States District Court, for The Southern District of New York, A

Private Commercial Corporation and/or De facto Government Agency

. : i, a man; [Muharrem]:” we”: the people: House of;: [Balkanli]
| “Tribunal-Magister Prosecutor Harmed-Wronged-Aggrieved Party-Claimant”
|

 
  

 
     

~e

[“One of the Living People in Flesh& Blood up-on the Land , a living inhabitant
of Green Land, Not a Legal Corporate, Legal Person or an Legal Entity”) .

 

‘SUMMONS: NOTICE TO APPEAR’

“TRESPASS-FORGERY-TRESPASS TO THE CASE, BARRATRY, FRAUD
UPON COURT, BURGLARY-ROBBERY-LARCENY-THEFT-MAIL FRAUD,
HONEST SERVICES MAIL FRAUD, PUBLIC CORRUPTION”

 

 

AGAINST,
|
‘| : _ Edward F, a man: a people: of family: Guida, Jr..& RAS BORISKIN
rn LLC.,&CHRISTINA TRUST A DIVISION.OF WILMINGTON SAVINGS F UND

 

fo SOCIETY, ESB, NOT IN ITS INDIVIDUAL CAPACITY BUT TRUSTEE OF
ARLP TRUST 4., a/k/a/ CHRISTIANA TRUST. A DIVISION OF WILMINGTON
SAVINGS FUND SOCIETY, FSB, NOT INITS INDIVIDUAL CAPACITY BUT
TRUSTEE OF ARLP TRUST 4.,& NETWORK TRUCKING a/k/a/ NETWORK
MOVIN GORPORATION& The State of New York, “John, S, Lansden,Maria
“ Ressos Sally E, Unger,Malaika N, Scott-McLaughlin-Bland, Enedia Pilar
Sanchez, Jose Rodriguez, Sergio Jimenez, Steven Powell, Jeremy, S, Weinstein,
vf Audrey I, Pheffer.Francis K, Kenna

 

 

 

 

 

Wrongdoer(s)
[U.P.U & TRIPOLI TREATY APPLIES);
All-Rights Reserved-None Negotiable-Private Secured Commercial Instruments
U.P.U. TREATY & TRIPOLI TREATY No:122-. US. CONGRESS-3'" COMMON LAW
*CASE ULS.P.S. #91 14-9023-0722-4215-4677-75* pg. 1

 

 

 

b
.t
a]
 

[ee Case T:20-Mc-00737-CGS~ Document I~ Fited t27tt7

TO: bg. s | be reg
Wrongdoérs #dward F, a man: a people: of family: Guida, Jr., located at 4 26, io4" we
tga, New York, 11368,U.S.A. a

ers: Owner(s) and or Principal(s) of RAS BORISKIN LLC. & CHRISTINA
TRUST A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB, NOT
IN TTS INDIVIDUAL CAPACITY BUT TRUSTEE OF ARLP TRUST 4., a/k/a/
CHRISTIANA TRUST A DIVISION OF WILMINGTON SAVINGS FUND
SOCIETY, FSB, NOT IN ITS INDIVIDUAL CAPACITY BUT TRUSTEE OF
ARLP TRUST 4., located at 900 Merchants Concourse, Suite 310, Westbury, New
York, 11590,U.S.A.

|

Wrongdoers: Owner(s) and or Principal(s)of NETWORK TRUCKING a/k/a/
| NETWORK MOVING CORPORATION located at 1762 Chaladay Lane, East :
Meadow, New York, 11554,U.S.A. ‘
:
t

 

  
      

 

 

Wrongdoers:Owner(s) and or Principal{s)of The State of New York, located at 28
Liberty Street, New York, New York, 10005, U.S.A.

Wrongdoers: “John, S, Lansden, MariaRessos, Sally E, Unger,Malaika N, Scott-
McLaughlin-Bland, Enedia Pilar Sanchez, Jose Rodriguez, Sergio Jimenez,
Steven Powell located at 8917 Sutphin Boulevard, Jamaica, New York, 11435,U.S.A.

at 8811 Sutphin Boulevard, Jamaica, New York, 11435.U.S.A.

JUDICIAL NOTICE: A VERIFIED CLAIM OF ACTION AT COMMON LAW,
SUITS IN EOUTEY HAS BEEN FILED AGAINST YOU; THE PEOPLE; MEN AND
WOMEN AND ALL PERSONS AND OWNER(S), PRINCIPAL(S) OF SAID ENTITIES
BEING HEREAFTER COLLECTIVELY AND NAMELY SITUATED AS ms

Wrongdoers: Jeremy, S, Weinstein, Audrey I, Pheffer,Francis K, Kenna located
i
|
“WRONGDOERS” IN AFOREMENTIONED CASE, IN THE SAID COURT,

TAKE JUDICIAL NOTICE : WITHIN TWENTY-ONE 21) DAYSAFTER™
SERVICE OF THIS SUMMONS UPON YOU;THE PEOPLE,MEN AND WONBN; / LL
PERSONS AND OWNER(S)AND OR PRINCIPAL(S) OF SAID ENTITIES [NOT: ; i |
COUNTING THE DAY OF RECEIVING THE HEREIN SAID SUMMONS}; YSU THE [
PEOPLE;MEN AND WOMEN;PERSONS AND OWNER(S), PRINCIPAL(S) OBSAID
ENTITIES MUST SERVE UPON THE TRIBUNAL WRONGED, HARMED, AGGRIVED
PARTY MAGISTER PROSECUTOR CLAIMANT A VERIFIED, SWORN ANSWER TO
ATTACHED VERIFIED CLAIM , AND ALSO YOU MUST APPEAR IN PROPIO
PERSONAM SUCH DATE AND TIME AT THE SAID COURT; AT ONCE; AND FILE

 

All-Rights Reserved-None Negottable-Private Secured Commercial Instruments
UPL TREATY & TRIPOLI] TREATY No:122-. U.S, CONGRESS-8™" COMMON LAW
ECASE LLS DoS. FOL 4-909 3-0722.4915-AG77-75* pa. 2

 

penn
 

 

YOURSWORN; VERIFIED;ANSWERING AFFIDAVITS WITH THE SAID COURT.

TAKE FURTHER JUDICIAL NOTICE THAT: IF YOU; MEN AND WOMEN, THE
PEOPLE; PERSONS AND THE OWNER(S)JAND OR PRINCIPAL(S) OF SAID ENTITIES
FAIL TO RESPOND, AND OR FAILS TO APPEAR; A BENCH WARRANT ORDER BE
ISSUED FOR YOUR APPEARANCE TO BE BROUGHT IN FRONT OF JUSTICE OF
COURT FOR A FINAL VERDICT OF JUDGEMENT BY [TRIBUNAL PANEL OF
JURORS OF JUDGES; OF PEERS], TO BE WITNESSED AND SIGNED (WET-BLUE-
INK) BY THE MAGISTRATE(S) JUSTICE OF PEACE, THE OFFICE OF THE COURT
CLERK, CLERK OF THE COURT,AND OR BY THE DEPUTY CLERK OF THE
COURT WILL BE TAKEN AGAINST YOU FOR THE COMPENSATION FOR THE HARM
AND DAMAGES CAUSED, AND FOR THE RESTORATION OF THESAID PROPERTY AS

_ DEMANDED IN THE VERIFIED CLAIM.

“ TAKE FURTHER JUDICIAL NOTICE THAT: ATTACHED ORDER OF

. SUBPOENAS DECUS TECUM ARE BEING ISSUED HEREIN AND BEING
ACCOMPANIED WITH THIS SUMMONS, NOTICING YOU TO APPEAR IN
PERSONAM [AT] THE SAID COURT, ON SUCH TIME AND DATE ASSIGNED, AS YOU
ARE HEREBY COMMANDED TO APPEAR, AND TO FILE YOUR VERIFTED, SWORN
ANSWERING AFFIDAVITS WHICH MUST BE SERVED UPON THE HARMED,
WRONGED, AGGRIEVED PARTY, TRIBUNAL MAGISTER PROSECUTOR CLAIMANT,
WHOSE NAME AND ADDRESS ARE TO;

Mr. Muharrem;Balkanli

Care of:// [4403] 48" Avenue, Suite#168 (international Zone)

   

 

yan Near to the [1137
Ow oy foutstale of the Federa

Dg ; Ember 11 202

   

All-Rights Reserved-None Negotiable-Private Secured Commercial Instruments
U.P.U. TREATY & TRIPOLI TREATY No:122-. U.S. CONGRESS-35' COMMON LAW
“CASE ULS.P.S. #91 14-9023-0722-4215-4677-75* pg. 3

 

 
 

 

Casé 1°20-11c-00737-CGS”~ Document t

[in]Balkanli's Court, [in |Court of Record,
[at]
Federal Court (Ancillary Court of Equity, in Chancery)
[at]

[500] Pearl Street, New York County, New York Republic, Within America
Managed by://United States District Court, for The Southern District of New York, A
Private Commercial Corporation and/or De facto Government Agency
: i, aman; [Muharrem]:” we”: the people: House of;: | Balkanli]
“Tribunal-Magister Prosecutor Harmed-Wronged-Aggrieved Party-Claimant”
[“One of the Living People in Flesh& Blood up-on the Land , a living inhabitant
of Green Land, Not a Legal Corporate, Legal Person or an Legal Entity”]

 

‘NOTICE AND ORDER FOR SUBPOENA

“TRESPASS-FORGERY-TRESPASS TO THE CASE, BARRATRY, FRAUD
UPON COURT, BURGLARY-ROBBERY-LARCENY-THEFT-MAIL FRAUD,
HONEST SERVICES MAIL FRAUD, PUBLICCORRUPTION”

AGAINST,

Edward F, a man: a people: of family: Guida, Jr.,.& RAS BORISKIN

LLC.,& CHRISTINA TRUST A DIVISION OF WILMINGTON SAVINGS FUND
SOCIETY, FSB, NOT IN ITS INDIVIDUAL CAPACITY Bi<6@@igagr |
ARLP TRUST 4., a/k/a/ CHRISTIANA TRUST A DIVISfON OF WI a i
SAVINGS FUND SOCIETY, FSB, NOT IN ITS INDIVIDUAL CAPACI A BUT
TRUSTEE OF ARLP TRUST 4.,& NETWORK TRUGENG Tea NETW@RK
MOVING CORPORATION& The State of New York, Jokn, S38 i
Ressos ,Sally E, Unger,Malaika N, Scott-McLa ughlin:Blaig: Ei edia Pilar
Sanchez, Jose Rodriguez, Sergio Jimenez, Steven Powell, J jeremy, S, Weinstein,
Audrey I, Pheffer,Francis K, Kenna A ene

    
 
   

 

 

Wrongdoer(s)

All-Rights Reserved-None Negotiable-Private Secured Commercial Instruments
LLP. TREATY & TRIPOLIE TREATY No:122-. U.S. CONGRESS-5" COMMON LAW
“CASE USPS. #91 14-9023-0722-42 15-4677-75* pg. 4

 

 

ree EET agen ti

 

 
 

—wronenonnnnne SA SEE2O-MEGO737-EGS— Document t-Fited £2/41120—Page SOF 80

TO: Aforementioned -Wrongdoers;
The Men and the Women, Persons;
Owners, Principals of Said Entities;

COMES NOW; BY THE PEOPLE, FOR THE PEOPLE;

:i, aman; [Muharrem]:” we”: the house: of: House: [Balkanli], also known
as Mr. Muharrem; Balkanli; being duly sworn under oath, affirmation and penalty of
the laws of perjury hereby deposes and declares and presses upon the Court of record
with this order;

THAT; following wrongdoers, men and women, people, persons and owners of

said Entities, all individuals and principals ali together along with,in the interest of
- action. br ought at Common law; are proper; as witnesses and as wrongdoers to be

st nS in this suit- Action at Equity of law who are necessary as real party in
interest in the suits of equity who then;

 

  
 

| ee ~ WHEREFORE; aforementioned wrongdoers m ft e e br ought ir into Court of
justice and into the Balkanli’s Court, A Court of Record'proceedings and have
custody of documents in relation with the action at law., *

AND FOR THE GOOD CAUSE SHOWN HERE; it. iss s hereby dé te and
ORDERED that subpoenas herein be issued and properly’s Ser rved ‘timely.

aggrieved party claimant upon the said wrongdoers and name individuals and
entities and its agents, principals to bring forward such wrongdoers, people,

persons, individuals and evidence of facts to justices of; on before the tribunal panel
of jurors of judges of peers and before the magistrate(s) Justice of the Court of
Record, in order to minister as my Court; Balkanli Court, a ‘Court of Record’; to
provide what is Just and Proper.

YOU ARE HEREBY COMMANDED ;That All Business and excuses being
laid, and set aside, to APPEAR IN PROPIO PERSONAM [in] Balkantli's Court, ‘a
Court of Record’ before the Grand Tribunal Panel of Jurors of Judges of Peers, and
before the Impartial Magistrate(s) Justices of the Court of Record [in] Federal Court
fat] the above location.; at 09:30 Hours on 22"™Day of January, 2021 at the Court
House: to testify and give evidence; in original form of documents; in the "Equity
Suit-action and or proceedings at the Supreme law of land; there pending and bring

All -Rights Reserved-None Negotiable-Private Secured Commercial Instruments
U.P.U. TREATY & TRIPOLI TREATY No:122-. U.S. CONGRESS-3'" COMMON LAW
*CASE USPS. #9114-9023-0722-42 15-46 77-75* pg. 5

 

 
 

 

Case t:20-mc-00737-CGS~ Docurrrent Lined LALO Pa OP Bn

with you and produce at the time and place aforesaid , the following ALLrecords in
original forms , as claims and or complaints & Court Documents in relation to named,
aggrieved living individual’s property; and documents thereof [4132 40" Street, Town
of Sunnyside, Queens County;New York Republic , near to the[11104] in any form
which includes, relates to the named aggrieved party claimant Muharrem: a living
man: i;zme we the people; house of :Balkanli.

FAILURE TO COMPLY WITH THIS SUBPOENA shall be deemed; guilty
of contempt of court and you will be subject to an order ofbench warrant to be issued
by the Court; upon such failure, and or to fine and imprisonment.

THE COURT:

  

M
Attornatus Privadus

  

Signed before on this day of 11", December, 2020

AJl-Rights Reserved-None Negotiable-Private Secured Commercial Instruments
U.P. TREATY & TRIPOLI TREATY No:122-. U.S. CONGRESS-5'" COMMON LAW
"CASE ULS.PUS. #91 14-9023-(1722-42 15-4677-75"* pg. 6

 

 

 
omer SOSC-E:2O-ME-00737-ESS— Document + Fried t2/tt/28-Page- a

 

[in]Balkanli's Court, [in ]Court of Record,
jat]
Federal Court (Ancillary Court of Equity, in Chancery)
[at]

[500] Pearl Street, New York County, New York Republic, Within America
Managed by://United States District Court, for The Southern District of New York, A
Private Commercial Corporation and/or De facto Government Agency
: i, aman; [Muharrem]:” we”: the people: House of;: [Balkanli]
“Tribunal-Magister Prosecutor Harmed-Wronged-Aggrieved Party-Claimant”’
[One of the Living People in Flesh&Blood up-on the Land , a living inhabitant
of Green Land, Not a Legal Corporate, Legal Person or an Legal Entity”|

 

 

*NATURE OF CASE: CLAIM: CLAIM: TRESPASS; [F ORGERY];(VERIFIED) *

“TRESPASS-FORGERY-TRESPASS TO THE CASE, BARRATRY, FRAUD
UPON COURT, BURGLARY-ROBBERY-LARCENY-THERT-MAE FRAUD,

HONEST SERVICES MAIL FRAUD, PUBLICCORRUPTION?” . ye 4
AGAINST, OBS oh ;
Edward F, a man: a people: of family: Guida, Jr.,& RAS BORISKIN *:
LLC.,& CHRISTINA TRUST A DIVISION OF WILMINGTON SAVINGS FUND
SOCIETY, FSB, NOT IN ITS INDIVIDUAL CAPACITY BUT TRUSTEE OF
ARLP TRUST 4., a/k/a/ CHRISTIANA TRUST A DIVISION OF WILMINGTON
SAVINGS FUND SOCIETY, FSB, NOT IN ITS INDIVIDUAL CAPACITY BUT
TRUSTEE OF ARLP TRUST 4.,& NETWORK TRUCKING a/k/a/ NETWORK
MOVING CORPORATION&The State of New York, “John, S, Lansden,Maria
Ressos Sally E, Unger,Malaika N, Scott-McLaughlin-Bland, Enedia Pilar
Sanchez, Jose Rodriguez, Sergio Jimenez, Steven Powell, Jeremy, S, Weinstein,
Audrey |, Pheffer,Francis K, Kenna

 

 

 

Wrongdoer(s)

 

All-Rights Reserved-None Negotiable-Privaie Secured Commercial Instruments
U.P.U. TREATY & TRIPOLI TREATY No: 22-. U.S. CONGRESS- 5!4 COMMON LAW
*CASE USPS, #91 14-9023-0722-42 15-4677-75* pe. 7

 

 
 

Case 1:20-Mmc-00737-LGS”~ Document i Fied 12711720 Page 8-0

COMES NOW:1,me:a living man;[Muharrem];”we ‘the people: of: house
of :[Balkanli], a/k/a Mr.Muharrem; Balkanli do hereby require: demand: order:
a “Court of Record”;, A Clerk, “Trial by Independent Tribunal Panel Jury of
Judges of Peersand Impartial Magistrate(s) Justice(s) of Peace [ tominister and
administration to holda “Court of Record” and require of the Clerk of the Court
to file my case, my Court in competent Jurisdiction & Venue in Accordance with
Common Law,

Verified Claim: trespass[forgery]
:i: a man: claim:

1.the said wrongdoer(s) trespass upon (my) pro-per and (my) pro-per-ty;
2.the causal agent of the trespass, comes by way of itsuse of forged instrument(s);

3.the trespass did and does harm and injury to (my) pro-per and pro-per-ty;

4.the compfencement of the wrong, wrongdoing and harm began on the 9", day
of Februdry, 2017;

 

5.the wrk ng, wrongdoing and harm continues to now, this 11“day of today,
December 2020, and on;

6.: i: a man: require restoration of (my) pro-per-ty and demand compensation
for the initial and continual trespass upon (my) pro-per and (my) pro-per-ty;

7.compensation due: in the amount of due as a true bill attached here as see as
Exhibit: Part A entire affidavits; claims, filings recorded and pressed upon, on
record and to be adjudicated by the Tribunal Panel of Jury of the Judges of
peers.
:i:me, a living man:[Muharrem];we” the people; House o
here, and will verify in Open Court, that all herein be True.

 
   
 
   

/ ‘tz
December 11", 2020 ~ uharrem;Balkanli
All-Rights Reserved-None Negvotiable-Private Secured Commercial Instruments
U.P. TREATY & TRIPOLT TREATY No:122-. U.S. CONGRESS-5'" COMMON LAW
FCASE ULS.P.S. #91 14-9023-0722-49 15-4677-75* pa. 8

 

 
 

ooo Case 4:20-me-00737--ES-—_Deeument-+—Filed-42/44/20-—-Page-9-of- naar

[in]Balkanli's Court, [in |Court of Record,
[at]
Federal Court (Ancillary Court of Equity, in Chancery)
[at]

1/500] Pearl Street, New York County, New York Republic, Within America
Managed by://United States District Court, for The Southern District of New York, A
Private Commercial Corporation and/or De facto Government Agency
: i, aman; [Muharrem|:” we”: the people: House of;: [Balkanli}
“Tribunal-Magister Prosecutor Harmed-Wronged-Aggrieved Party-Claimant”
[“One of the Living People in Flesh&Blood up-on the Land , a living inhabitant
of Green Land, Not a Legal Corporate, Legal Person or an Legal Entity”|

 

 

[* JUDICIAL COGNIZANCE NOTICE?*]
[? RIGHT TO PURSUE A CLAIM: JURISDICTION: VENUE: SIGNATURE: ]
U.S.C.LT.: MISCELLANEOUS CASE #

“TRESPASS-FORGERY-TRESPASS TO THE CASE, BARRATRY, FRAUD
UPON COURT, BURGLARY-ROBBERY-LARCENY-THEFT-MAIL FRAUD,
HONEST SERVICES MAIL FRAUD, PUBLIC CORRUPTION”

AGAINST,

Edward F, a man: a people: of family: Guida, Jr.,& RAS BORISKIN
LLC.,&CHRISTINA TRUST A DIVISION OF WILMINGTON SAVINGS FUND
SOCIETY, FSB, NOT IN ITS INDIVIDUAL CAPACITY BUT TRUSTEE OF
ARLP TRUST 4., a/k/a/ CHRISTIANA TRUST A DIVISION OF WILMINGTON
SAVINGS FUND SOCIETY, FSB, NOT IN ITS INDIVIDUAL CAPACITY BUT
TRUSTEE OF ARLP TRUST 4.,& NETWORK TRUCKING a/k/a/ NETWORK
MOVING CORPORATION&The State of New York, “John, S, Lansden,Maria
Ressos ,Sally E, Unger,Malaika N, Scott-McLaughlin-Bland, Enedia Pilar
Sanchez, Jose Rodriguez, Sergio Jimenez, Steven Powell Jeremy, S, Weinstein,
Audrey I, Pheffer,Francis K, Kenna

Wrongdoer(s)

All-Rights Reserved-None Negotiable-Private Secured Commercial Insiruments
U.P.U. TREATY & TRIPOLI TREATY No:122-. U.S, CONGRESS-5 "| COMMON LAW
*CASE ULS.P.S, #91 14-9023-0722-42 [5-4677-75* pg. 9

 

 
 

id

Casé 1°20-Mc-00737-LGS~ Document tf Frett27/44720-Page to

£ OD
Prov

Established and Ordained; The Balkanli’s Court; presents and delivers Judicial
Cognizance Notice:

Firstly: in regards to; “right to pursue a claim”;i: a living man:|Muharrem]; we
the people; house of Balkanli; do now require, demand and orders; all of the
(public servants) civil-Constitutional officers and of the “Office of the Court
Clerk”, for the Balkanli's Court;”A Court of Record” [in] Federal Court [at]
(Public Court House)Federal Civil Court House, to not to interfere with (my)
right to pursue claim: See regarding: Exhibit Endnote: attached herein;

- Secondly: Any Civil Constitutional Officers a/k/a public servants, and or
qualified employees, of Court or the Othe4r Corporate Courts, to alter my claim
(diversity; Right[Private right of Action] and convert it: my claim, IT INTO A:
civil rights complaint:440:Other:Federal Question: Title 42 Section 1983 would
be a cause of: an interference with my rights, and; confusion to all, who will be
reading my claim, in the[near|future;therefore it would be required, demanded
ordered herein, to tender to the “Balkanli's Court”, very precise the findings of
facts and conclusions of law for such egregious actions that Balkanli’s Court will
take notice as Contempt of Court and it will be VOID.

‘Thirdly: i: A MAN:[Muharrem]; WE THE PEOPLE declare: any interference
of: for, or, with the enjoyment of my [my|pro-per-ty[the exercise of right(s)], by
any public servants, any qualified employee, of court, will be held liable for
damages due to injury and/or harm, resulting from or arising out of ANY
tortuous act, error, or omission of the individual{‘trespass upon the case”);

Fourthly: i: A MAN: [Muharrem]; WE THE PEOPLE will require:
compensation of one-dollar for every second (viz., moment in time) for any
trespass;

Fifthly:i: A MAN, Muharrem|;WE THE PEOPLE declare and require: demand
and order: all papers, writs, “doc-u-ments” (including recommendations and
proposed orders, orders) being placed into the “case” file to have affixed upon it,
paper document, writs; a “wet-ink”(Blue ink) signature of its creator, (NO
RUBBER STAMPS) so that it, documents, papers can be pressed upon record.

All-Rights Reserved-None Negotiable-Private Secured Commercial Instruments
U.P.UL TREATY & TRIPOLL TREATY No:122-, US. CONGRESS-5"! COMMON LAW
*CASE ULS.P.S, #91 14-9023-0722-4215-4677-75* pe. 10

 

 
oor enenn nr SAGO: 20-E-00737-4-CS-—Beeument-+—Filed-42/4:128-—Page-tb086—

 

All documents papers, writs submitted without “wet-ink” (Blue ink) signature;
the court will take notice as a contempt of Court and it will be VOID;

Sixthlyi: A MAN:[Muharrem]; WE THE PEOPLE: enter “my case”, [suit;
accoutrements; &cs...| into “Federal Court”;

Seventhly:” Federal Court” is to convene [at], a Civil Constitutional Court of
Equity Court-house a/k/a/ public courthouse(venue);

Eighthly: the Federal Civil Equity Court house is a public courthouse, in where
“my case” lies, is known as a federal district court;

Ninthly: the federal district Court is [at] a location referred to as;
. * FEDERAL COURT HOUSE MANAGED BY THE U.S. 8.D.N.Y
which is managed by UNITED STATES CORPORATION.”

33

Tenthly: The Name for the public courthouse varies but, at all times “my case”
lies “in Federal Court”;

Eleventhly:i: A MAN: [Muharrem]; WE THE PEOPLE: lay “my case”, [suit;
accoutrements; &cs...] into “Federal Court”; [Le.; jurisdiction into “Ancillary
FEDERAL COURT OF EQUITY OF CHANCERY”

Twelfthly: i: a man: pay money: into a “Federal Court”: ["A party paying money
into Court, admits the jurisdiction of such Court, and cannot plead in abatement to

it, J_ Chitty pg. 444 (851)]

Thirteenthly: “federal Court” is a “Court of Record” [25 C.J. Vol., Federal Court §
344, pg. 974Jsee exhibit 29. COURT OF RECORD. To be a court of record a court
must have four characteristics, and may have a fifth. They are:

A. A judicial tribunal having attributes and exercising
functions independently of the person of the magistrate
designated generally to hold it [Jones v. Jones, 188
Mo.App. 220, 175 S.W. 227, 229; Ex parteGladhill, 8 Metc.
Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky,
244 N.Y. 406, 155 N.E. 688, 689] [Black's Law Dictionary,
4th Ed., 425, 426]

All-Rights Reserved-None Negotiable-Private Secured Commercial Instruments
U.P.U, TREATY & TRIPOLE TREATY No:122-. U.S. CONGRESS-5 | COMMON LAW
*CASE ULS.P.S. #91 14-9023-0722-42 15-4677-75* pg. 14

 

 
 

Case 1'20-MNic-00737-CGS Document tf Fie t27/44/20-Page 12 of 80

B. Proceeding according to the course of common law [Jones
v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex
parteGladhill, 8 Metc. Mass., 171, per Shaw, C.J. See,
also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688,
689] [Black's Law Dictionary, 4th Ed., 425, 426]

Cc. Its acts and judicial proceedings are enrolled, or
recorded, for a perpetual memory and testimony. [3 Bl.
Comm. 24; 3 Steph. Comm. 383; The Thomas Fletcher, c.C.Ga.,
24 F. 481; Ex parte Thistleton, 52 Cal 225; Erwin v. U.S.,
D.C.Ga., 37 F. 488, 2 L.R.A. 229; Heininger v. Davis, 96
Ohio St. 205, 117 N.E. 229, 231]

D. Has power to fine or imprison for contempt. [3 Bl. Comm.
24; 3 Steph. Comm. 383; The Thomas Fletcher, C.C.Ga., 24 F.
481; Ex parte Thistleton, 52 Cal 225; Erwin v. U.S.,
D.C.Ga., 37 F. 488, 2 L.R.A. 229; Heininger v, Davis, 96
Ohio St. 205, 117 N.E. 229, 231.][Black's Law Dictionary,
4th Ed., 425, 426]

E. Generally, possesses a seal. [3 Bl. Comm. 24; 3 Steph.
Comm. 383; The Thomas Fletcher, C.C.Ga., 24 F. 481; Ex
parte Thistleton, 52 Cal 225; Erwin v. U.S., D.C.Ga., 37 F.
488, 2 L.R.A. 229; Heininger v. Davis, 96 Ohio St. 205, 117
N.E. 229, 231.) [Black's Law Dictionary, 4th Ed., 425, 426]

Fourteenthly: “federal Court” is a “Court of Record” and only operates under
common law:
A. ‘court of record': acts in accordance with common law;|Biacks Law

Dictionary, 4th Ed. pg. 1014

B. ‘court of record’: Proceeding according to the course of common law [Jones v.
Jones, 188 Mo.App, 220, 175 S.W. 227, 229; Ex parteGladhill, 8 Metc. Mass., 171,
per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688,
689]||Black's Law Dictionary, 4th Ed., 425, 426]

Fifteenthly: A. A judicial tribunal (panel of jurors of judges, peers, and or the
tribunal magister who lays his case in Court of record) having attributes and
exercising functions independently of the person of the magistrate designated

generally to hold it, to administer the proceedings [Jones v. Jones, 188 Mo.App. 220,
175 8.W, 227, 229; Ex parteGladhill, 8 Metc. Mass., 171, per Shaw, C.J. See, also, Ledwith v.
Rosaisky, 244 N.Y. 406, 155 N.E. 688, 689][Black's Law Dictionary, 4th Ed., 425, 426]

All-Rights Reserved-None Negotiable-Private Secured Commercial Instruments
U.P.U, TREATY & TRIPOLI TREATY No:122-. U.S. CONGRESS-5"" COMMON LAW
. "CASE US.P.S. #91 14-9023-0722-42 15-4677-75* pg. 12

 

 
[ooo Case $:20-me-09737-LES—Boeument +--Filed 42/4412 0--Page-43-0f BO—

 

 

Sixteenthly: in a ‘court of record’, the magistrate is independent and impartial to
Court; of the tribunal [the panel of jurors of judges of peers, and or tribunal
master magister aggrieved claimant prosecutor] cannot make decisions but only
refers to tribunal for final verdict ‘finalisveredictum’ on disputed matters
during the course of the proceedings of the said court.[Black’s Law Dictionary, 4th Ed.
pg. 1014].

Seventeenthly:Suits in Equity and Action at Common law, the right of trial by
jury [ Tribunal Panel of Juror of Judges of peers] shall be preserved. [| Article 7
a/k/a Seventh Amendment Bill of Rights] 1776 Constitutional Rights for the
United States.

Eighteenthly:The jury [Tribunal Pannel of Jurors of Judges of Peers] can take upon
themselves and determine at their own hazard, thequestions of each fact and every
part of law; /cf Littleton § 386; BI. Comm. § 378];

Nineteenthly: The Balkanli’s Court requires a Magistrate, [ cf. 28 ULS.C. Section
636(b)(Dj; It has come to attention of said Court, that the services of, any
ARTICLE IE judge,/ all judges are as well magistrate justices of peacefare
available to serve said Court; if any Article III sworn Judge or Magistrate
believes he is qualified to minister the affairs of a “Court of Record”,
his(honorable) services will please said Court;

Twentiethly: In the very event of unavailability; then the Office of Court Clerk
may assign Tribunal Panel of one (1) and/or three (3) or five (5) and/or seven (7)
or nine (9) Magistrates of Justices of Peace; and make available dates.on Court
calendar for voire dire-jury pool selection of tribunal panel of jurors of judges of
peers hence the matters now; at issue memorandum.

si: A MAN:[Muharrem|; WE THE PEOPLEsayeth here, and will verify in
Open Court, that all herein be True. ”

December, 11", ,2020

   

All-Rights Reserved-None Negotiable-Private Secured C ommercial Instruments.)
UPA TREATY & TRIPOLI TREATY No: [22-. US. CONGRESS- 5th COMMON L AW
#CASE US.P.S, #91 14-9023-0722-4215-4677-75* pp. 13 “

 

 
ke
al
x
QQ
he
Nm
EN
HP
ND
@
UV
g
G
oD
ke
fs
@
=r
co
@o

ocument

ae
G)
@
Q

EAM\OIT ENDNOTE

Notice: right to pursue a claim
ly: Private Right of Action}

 

htio www. almd uscourts oovifaas/orose faq him

!
i
i

¥
y
setae nee tes fr

df sion are mnable to find an attorney {a represent you, you have the right
Pursue your Clainys) it the court Gy anpearin without representation...”

RIGHT OF ACTION: The privilage of instituting a lawsuit arising froar @ particular transaction or
state of facts, such as a suit thatis based on a contract or a TORT, a elvil wrong

PROSECUTE: 15c., “follow up, DUTSUB" (soma course or action), from L. prosecutus, pp. of
perasequi “follow after” (See: pursue). Meaning “bring to @ court of law’ Js first recordad 1870s.
Prosecutor in legal sense is attested trom 1600s:

Dafintion of Proseeute is provided by 1913 Webster's Dictonary, Te seek to obtain hy legal
process; as, fo prosecute a right in a court af law.

CLAIM, ft. 1, A challenge, of tha property or ownership of a thing which is wrongtully withheld trocnt

tha posadasion of the claimant
: Stownl y. Zobat” Plowal, ING :
RelausonT. Wi ey fol, ¥. Apt:
Fordyce v. Goes, 20 She G4, 14:
Douging v. Bkasiey, 48 Ala M47 +
Prey ¥, Porinsyivann, 16 eh O16. 16 1. Beh WG UG. ye Rhewles Hh 0.1 a0 Pee a37
Silfnan wv, Body. Pow, Prag in. FJ

A claim ig @ tight or title, actual or supposed, te a debt, privilege, or other thing in tha possession of
enather : not the possession, bul the means, by or through which the claimant obtains the
possession oF enjoyment.

, Lawrence vy. Miler, 2 NOY. 245. 244,

RIGHT: |, do not require a ‘CIVIL RIGHT’, when | already possess inherent dghte in this matter now
before the Cot

 

 

 

 

 
-LGS—DBeeument PAGE LE OF BO
Penner SASF PO FRE-GOFS T= tied 2/44/20

Exhibit 29:
The federal district courts are courts of record
é [880,2} . FEDERAL COURPR {} tase

1§ 343] & Judges? Tha sighuts provides for | each aesalon to ita end for the petura of weile oa
ihe nomber end qualifestions af indges snd re. {iby ecuninat wide, although i bas adjouried aa g
nires that avery dletelet judes ahall vende in the | oriminnd comet,
lerriet, or one of the districts, for whieh hp is ap | if HO} D. Mulea of Seupsduret!” The district
related + Duriog a vasnucy in the afties of disthles 1 courte beva power lw make rales aad andere ope.
judge lor @ diatriaz coextensive with a state, ng other’ fading shele own ptastlea, provided auch rules ace
dudge fs eutborined te aff thers, and all Jodiezigl | aos atten’ with any law of the United States
action remaing in, aboyanen until the vecepoy a 1 of aby role sefablished by the sepreme conrt. with
flied, of easther judge is designated, pursuant to- Hegpent to practices in all distriet conrts’® Bes
lew, to exereind the dudleta-dunebiens des orariiv§ | ee otherwise provided ‘by siatats,.or by wale of
Provision by rade, } af | donrl, the Rrovtics in eats ef equity and of ad:
obtene ag | inivally and maritime joriédiction must be: ageosd.

another jp
pede’ of 5 far to the principles, rules, and psages whiek be

Bre dudge,t# | Wend to courte of equity and of admiralty, vespee.
TEGAY 1 oharacter of Dousint Tig fedtusal | Hyeby ae eee
district courts are eauria of mecord,") t pf Se) B dusiatiction **.2, tn Caneel, The
i¢ 345) &. Forms snd Seanians.s# Aote of a 7 lpilrick courts ara now the courts of general original
; steep tiene ot & mession held in confornity with « diction’ in the foderad dudigiary system, and they
' vepealen Bit “and—belore the lime synointad weds Rv furindiction io all esses falling witht ibe jo.
the sepewliug set which aided tha distrist « tiedletion of Federal eourty,: exes {g..se far ay
void. A courl stiting ja one division esauat make articular egees fell exelnsively vei hin the orate
an order hotwaee terme of eourt of anotler dfyi- juriedietion of the nujireme court faring oat ef
sina. alfeation @ macghel's ects vader ax order of | consideration ferritorist and othar suiler alntutory
iy sole in edzlealty made in Ube latter division24 Un. | courte not weated with the federal jadisiat pawer?
der the statute providing thet special terms of any | Formerly the Jurisdiction of the diatelst courte wes
distviel eourt may be. atdered by the digtriat juste, fauch incre Hinited, the Heneral oviginel feders]
sod that ‘tang buniness may bo iraaumated ab enoh jpuegiction being divided Selween the digéris? asd
special teren which might he fratsested at a-reguiar | tbe former clrgajt courte, Bpeaking wenerally thr
term,’* a distrint eourt haa fueiadistion ab m special {| district aout bad lerisdietion of ennmnernted elaatea
tern fo fey a defendant ofan indictment returned | of dexgy, mainly, bot aot exulusively, canes’ with »
at & provieud recular term, aud it fa not wateseaty goverumeatal aepect"* whils thy eltoult court bad
f

    
  
 

  

   
 
 
 
    

 
 

  

  

 

thal the order for the special farm ho incorporated | Jarfediation of the great mane of Hteathen in sees
in the second of tha ance te show sak Juriodie. (of a civil nature betwen Private partion’? where
Hoa,“* The court iv-spen from the biginning of | the Jurisdiction rested apex the sitisenstin, ov char.

SS Jit sive gangesliy Jumges (RR, oa. H.R thaw. Bik BEE: Nge-jmete): Ua. oo, Bosk t4 Or tae,
ore at ig Ord Beat Pit LD ay Rees fie i Jetta

Ey em; 2 Bw, Folate,
beh is fe Ne, i ae BF 8. &

 

  
   
   
 

   
     
   
 

a, Codg ¢ t
me 1°S earthy, ta 8. 208
Whe Cnde #1, eral | AAI f. 44BY.

yea ho tea be i Th 48 | he , Epes os a elves iptate, nad hie
gh, Dat eh Aika ag ges | MOAT, cow, ie “Wacom Sf Fwies af | maken "the bade a ne

er HOLAINNG Y, ERE ES ek wT | Seeetee eee PER Ie cats. tare te Estee aces 2 SORE rhe
eka nee een at tn we more] ESvingetoa 38 Bat Us a.) We 16 Eetrntion atts of iy et
the ie pafarg whom an arHfoa or “96. 7 13; Galuse ¥, alifes tor punt of a Stxtnte ate

ULB Hav, at. £9 .
Far a HF, FB Bat, CU, 55 i. Ae Ee, oh. SAE ,

ate ; alee UY, analy. ,
ai tay ieee rote smother dln phe ini “& . wea [iat ;

a deuleniaced, alyssa]
sah ggunldel” aed BOGS Bk

i
C1 Be te only tm he at ¢
emcees

 

 

ce AMeiingit Zs, i
te, Fi fo., 46 Bed, the, fe Be
: . e “thee fs roped fe te ne
0 ts, Stat, of tak included: Jurtaitedan of] aivil nature. ye oth, Cather
belts COURT Hague ether sprites 2 fi Bs - > the ait, OF ihe aekton hed
mg as fod ate tt he a ay G. Of suite fox penattied &: fats é kk sighs
ir ¥ e fae ULB, TE. Fes aader Fhe teswg SE Tee VE! E weait Under.
Pay the, ra | oF aie Gidied Raatens fo ig seve lined the tords lautia ele)
ty A fudge mish entertain sl autts at eefnbson ta Unless Grin,” OF Rerhaee tha poare pen
mation for | BeR ay "a siete ae oF any otesr pias & fabian Farad siereeslest ‘elvis “muadte,? instege
mene ert, aE e KL Se Se ae eed taitte the tangueae aomPreS, ik
man ¥. Hart, , fe Sea; SPLe i f
i “Oa ; hb Freer pes £ Sitce’ ie % She setent that
a baa ore alas teat’ arlagtetige af a atest ie Shure Shame tone’ Rees the

supri 3B emer Thank Riek cen FE Ee Marites fy linen ta tka wotaes am rnteo wie oe

 

 

 
Case 1:20-mc-00737-LGS Document... Filed 12/11/20 Page 16 of 80

 

 

 

eee dw . .
“Ayendesd jo dopannsep
Pua Thirajue poe Gunes gale mba ge Ube SboheyG sonzLy day] BSRURYO [LED BRE and gauiie poy
AUNTS STG HOPI ede 36 VORMIsUOS elnrs O14 Ay boYsend soqpur patiy Seu -—gasioue MNO MG “Z

MOSASUNG Q1bis 8 po UegEreNdEy Buy BUM IOM, SESE DORSET OMS ae AuiApAw Sosh 4

Batentty oh SUGie Ape

SLING GIS oun jo UOIDINGUNY 41q Un gis Suses py saphuers waged pedo] oyD ads & oy Agsusas aygepohs ue Byes ay
Sareea) O49 30 OE Ay pone A OU B9Gp del men a Aoi MG gary dage Asa we me Bip pasdaayy 30 Ania oy
Apeiter ag ony Aad pou Adee deuy supa ig bY GTeTS hsihicd Fe Hip Sy Jb Uae S ah!
DARTIORS Dif AAA Hy HE KEGD pRUR e: euaina $ SHG) Sys aig io opel Ou

SHHOD SNS Bin 20 LaTAIPSUAE

PNG? RIPE Day Sates

wane iG 0] sebeuRey jeu sy atinaua ins 4) atiiganh wy ferioue ou ees Hue soieys Mele ued ee sagied aly

Fey Ber Oth BAG} OLS fF SaGRRU wiaaues Sanaa at aod Sakes Head Gin Buyeap Ua NEY as Aes ay pat bes

 
   
  

 

 

‘eal Lire AIwOISHT Of

 

 

 

 

 

OM] 31) OBSAYRS SHGUDTERD PoE saNEANS
ig GEndoip 0) SIGE OU Sud Wuapess une apeys way P Que Wusieds ned pesto! Sin jo aiNRAS SG aL @

 
 
 
  
 
  
 
 
 
 
 
 
   
   

“siuatads UNDG AIRS Bly PUR WustEde
when eee] aah suets ts NOs gueetes ory jo Oh anew diene 1 eeyede moet eenusLEy Bip eM DURIGAaDUS) +

0) 2108 &Q oyRoYs eb oese] ap Eigatives sayy
SAATLIORID

“Gb pear Bupaiyoe mines ceed uate ue

OG WO GERG OphAO otf Gabi 0 SuLeTste BANOS ee) pln muepe) oul Loewen cuORrERA Due ‘saapeyling “eaeB ag
2u] DURUENE Of OSU\aen 5108494 SRL: Suugye2e Los 104 36 sah Joy sae Gh mist ugewpuis Aue sade
ieGay Suvgas HOUR | tua, UBD Sluasse 1g DANE “Tals Guy fo Weepusdaiy doppiiaind S) uifad “baer

36 saddy distiao Buus au ia] aptguodseu 59 winged¢s Und Haea snuaa Suleisse paca #IRPS Sy DUT UO,8AR UGS apeE
HG) SURES 409 HRaIyp dag jo UN sheen ARRAPE 17] 6 LeIO sy BADIUN HF REIT PAYUA ota UT tapSsds ON! ea]
HoHon Body

        

nA heaped, aga dient

siHROD BAYLS. NV Fwuaoag oNianLsaann

 

oe - So

 

 
 

Case_1:20-mc-00737-LGS.. Document 1 Filed 12/11/20. Page 17 of 80

 

Lt 3d sSL-LLOPSTPTCLO-ELOC-VI lo# Sd SO ASV «
AAW NOWIANO.)  SSSTUDNOD SD eC DON ALVA 10d Reh 8 ALVA Vda
S]UOUUN ISU] [RIOFSTULIOT) PAINIAG SIVALEG-3]qBNOPaN BUON-paasasay SISRITY

(s)1s0pSuol MA,

 

 

buy SY SHUBLLPAoyjoyd "] Adpny

*HIOJSTID AA *S SALEOUO LOMO WIAIS§ ZINE OFD.19S “ZONSLIPOY Iso ‘ZIYIUCS
AR BIpsuy ‘puvpg-UY SNe PIAl-}}09S “Ny EYIETRYAL 19S) “a ATTES" SOssay
BIIBPALuopsue’yT ‘Ss ‘uqor,, SPIO Man JO 99819 SU LWNOLLVYOdUOD ONIAOW
SROA.LLAN /2f7/72 ONIDIOMLL SMOMLAN 2°""- LSOAL dTaV JO FA LSOUL
LAG ALIOVdVO TVNGIAIGNI SLI NI.LON ‘dSd “ALAIOOS INNA SONIAVS
NOLONINTIM AO NOISIAIC V LSOLL VNVIESRIBD /2/]/8 “p LSOUL dTIV
JO AALSOML LNG ALIOVAV9 TVNGIAIGNI SLI NI.LON “dS SALAIOOS
CNN SONIAVS NOLONIWTIIA JO NOISIAIC V LSORLL VNILSRIBO "OTT
NISSTYOS SVU Wy ‘epiny :Aywey jo :ojdoad v :uew B “yy prepay

“LSNIVDV

 

 

 

 

 

 

«NOLLd AY OOOr 1nd “GAVaa TEVA SHOTAWHS LSHNOH
‘GN Vad TIVIA-LASELL-ANDOUV TAWA OU-AUNV TONNE LUNOD NOdN
GOVad “AALLVAUNVE ASVO AHL OL SSVdSAUL-AWADAOA-SS VdSUTUL»

 

 

 

LOD S.FINVS TIVE JO Sd 10a AO SOLLON AONVZINDOD LViolanr,

 

 

| AGUy [eso y We 10 UOSIOg [UsIT 9} BAO IOZ [esaT & JON ‘puey 09915) Jo
JUL Qeyul SUIATL & * puL’y oy) UO-dh poojg yyse]f Ul ojdosg SUIAYT 34} Jo auO,,|
(JUBONIE])-APICG PdAIL Ids Y-psolOd A -PouLlep] 10j}NIISG1 1OSISe]A-[CUNQETT,,
|ueyyed] :jo osnoy :ajdood au) : 3M fustaieynyAl] Saeur eT:
AQUSSY JUSUIUIBAOD OP] OC] 10/pue UOeIOdIO*+y [BIOIBWWUIO) OIBALIg
VY ‘JOA MON JO JLSIC] WISYNOS sy], JOF ‘VINOD JLNSIC] says poyupy//:Aq poseueyy]
BILLY ULI AA OQnday yA A Magy SAPUNOD YIOA MIN Joags [read [00S]
[pe]
(Agaouey) Ur Ayn bay JO 3.107) ATETDOUY) JANO;) [B49po)]
[pe]
‘paosay Jo JanoD| ul] ano s Tueyyeg(ur]

 

 

 

 

 
 

Case 1:20-mc:-00737-LGS. Document. Filed 12/11/20. Page 18 of 80

BES SLL LOPS IT CELE TOG FI LO SA'S AS Vs
AVI NONWOO | S°SSERIONOD ST -CCDON ALVYARLL TIOdTaL Y ALVARIL Vd
SJUOTUNIJSUL [VIQIOTULUIOD PaInaag OAL J-d]qUIOH ON) GUON-padrosay SIs y

OQ} ARTAP FUIpnjoul sousprAas purpe oO} Avjop pue ‘Jesnyjas s]qeuOsRaIU;) “JS}svUT
Joynoasoid Aq opeul oie aansojosip SuLAjioads sJapso ‘AiMAoasic] puke aMsopasiq, *s

"yNO’y § IpueyyeEg
ye “‘Juasoid ore sonied [Je wat JNO? dy) Jo ade7s Aue ye Yno|g s TUByyeEg
TIM payly ‘ed wmpuesrowour ansst je Jaye Avo ‘sjoey oy) JO JOLY ‘song Aq [eI],
JO dull] OUy Je ‘sIsaq JO saspne Jo ssosne Jo [aued yeuNqLL] dt] aTOTAG LSOOAARIA
‘tueuossodordoid ul apeul oq ysnur syuowUssaid yons ‘Aue JI pue tpr1osay Jo yno)
JO ssuipsaoo.id ay] Jo,STUILUpe puR ploy O} poUsisse oJVIIsISvUI dy} JO puR 4INO?D

S Jjueyeg oO} ponrurgns aq Avul juowiodpni ATeUWUILUMS JO PUB ‘SSILUSIG] 0} UOROU ON “yp

(,‘poiad ‘s0uaprA0 07UT poyyTUpe aq ued UOTSsTUIqnsS

AQU10}V8 ON, ‘WuouEspHl AreuUUINS 10] 10 SSTUISTP 0) WONOUL & LO; JUaTITNSUE

I1OJI19TY} IAW PUL JANOD J} 310J3q SOL] JOU 218 PUOWINGAG UL AO JaLiq UT

jasunod Jo spuamajyeysS,, *Lp9 ‘ddngy 677 ‘Poel ‘Ba O'C ‘olelseg A Aesunay +f)

‘NOD § TFUBYEE Ul Pomoyye JOU SJojaTay AM pue

S9UapPIAa OFUT payiurpe oq jou Avwi Ajied pry) 01 FUIBuolog pue ‘WARPLJe PoyLaa

40 AUOUL}S9] UIOMS Hopp sndioo B ‘aspayMOUy pUBY-IS.ILf SSOUFIAA B ]NOYIIM
Adusoye Aq poytugns SurjAue ‘siayeur yoolqns 0) Ayed paryy are shawony *¢

‘IOYIO OU PUP SS9d0.1d JO DdIAIJOS PUL ‘SUOUINS JO ddIAJas JeuOSIOd
dA19991 0} J}d90x3 AUOWT]SO] ABSIBOY JO sUApIAa ARsIRaY JUasaad ‘fyeyaq uO
souvseadde api Av Avsavay Ayied p.aryy ‘Aourioye ustaio} /syuase UsIo10] yons JON

pue sIsopsuo01m pasnooe jo Jyeyoq uo jeodde ues [,qMooay AO LANOD:. V NI
CAMOTTYV LONI Aved-panp e Jou ‘me ye Aouioye usa /squady usia10, ON “Zz

‘a]qeyoSau ouOU puke “poATemM
SUON JOISEU JOINIOsOId-JUBUILTD 0} SFUOTAq ATSAISN[OXS puR padrasay sIgBL-[PY “|

Sd] NY JO ddON] VULZHIGO7)
[eoIpne suaatpap pue syuosead {anoD s pueyypeg oy], ‘paurepsg pue paysyqeisy

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 19 of 80

 

 

6b 8d CLL LOPS LCP ECLO-E TOG LIGH S'S ASVOe
MW NOWUNOD |, .S-SSTADNOD ‘S71 -7CPON ALVA PIOdREL 8 ALVIREE Yd A
STUMUNSUY FRIQTITUOD PaMIes aBAUg-afqeijoway IUON-peatosoy STYSY-|TY

‘UOISsassoOg JO WIA, JO Japso0
OY] USIS PUL LIM B O}IOKS WZ MBIP [[BYS LINO SIT} JO BOYJO [LAID [euonnyysuo7)
dy} “.No7) 9y_| JO YA9[D Oy) “wuyE]D B JooJoYy red Aue sUgNs 10 puB YO} soulos
WLU BUIAT] OU JT “WE OE'OL WIZOT * pu2Z ‘Axenuer Ag yinoyd Aq fo) spew dn suey
jo uvonendxa se QPYY-|AD-suouumnsg Jo ydta0e01 Jo sAvp [Z)‘}IM & JO WO} UL
OOUBAPP UE PSI] oq SHU pu ;RIOJZO [eUOTINITJSUOD ]LATO-oI[Gnd vB sJOJaq ATOTITSA}
MARPLJE UIOMS JOPUN IPBUT PUL PYLOA 9g JSNU SUNR][D [TV “1 ZOT © paZZ ‘Arenuer
UO WE O€'OT [Hun we O¢'6 UddMKOq sUTTR[D SuNdasoe aq [[IM NOD s Tueyed oyyL Oo]

‘sosodind ainsoposip pure AJSAo0osIp
Joy sioad Jo sospnf jo sioinf Aq [BL [PUNQIy 0} SHABPYe SULIOMSUR Pal{LIoA
JO pur WNL]D paryl4oa BuNUasaid a1ojoq pomoyye si Surseoy ATeutuTard suo ATUQ *6

t
k

“ONUDA
Aressaoou soutocagq jeaddy ‘tases ul JI ‘MaTAaI 0} puvog jeodde Joj(pammbar yy ¢
puewap uodn ‘proces Jo Jdyasuey Joy s[qeyleae apeur oq [TeYs Yons pue(paambes £
| JisaryJo Jo Yeo Nay] Jo uooodsur Joy optaoid oF apquyleae ayBUl |] of
jeuosiod 11nod [TV pue uoNRULIyye pue yyeo JOpuN YIO][O 1Noe|D pue ayeysiseul
DY] DOJIG PJOIAI UO UIOMS oq JsNUT sored SoIJOFUT Tear [[B puw salute pres Jo
s19uMo ‘suossad ‘ajdoad ay] ‘uaWOM pus LOU [[e pUk SUOISSILUpE puv DOUDPIAd [[Y *§

 
 
  

“HIA & 0}
‘jensedUl St OM S}B.HSIBEUT 9JOJOQ JO PUR LINOD dy} Jo ysalo B Aq “pNOD ay} aJoJaq
UJOMS Og JSNUI puke UONeUTITZe pue yyeo Jopun spew ag jyeys souesesdde ITY "ZL

“AJBULUINS UL
pue jeULOJUT pue ‘aTduuis apeul oq yeys NOD sIpURy]B_ 0} dIOJSq sduIpsaooad [fy °*9

quauspnal
pIOA Jo ABM AQ JO puke Jooid Jo soo JO JUSUISSasse Aq pozrTeUad 3q [IM SUOISSIUIpe

 

 
Case. 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 20 of 80

 

 

 

O0€ 8d Se LLOP S LZtrE CLO LTGP LLGH S'S ASV Ox
MVT NOWWOD Sc SSHUONOD ST) -CCEUON ALVA W1OdRLL FY ALWSL Van
SAUNISUY [RIOIMWUITO PamMaog sivALL Y-s]quuokayy aUON-pasrasay syysoy-ipy

OY] SSAIOS YOIYM SATOUISE SY] O01 APUSIIIIAOS ALYIP{AIA JOU Op [TAADOSFBITA
JEOU SALIBA C1O)JBI1IT PUG ‘3.10fOJ S101] SPIPSLT [[E SdA1oSa.1 a[doad] aydood
ay} ..aM,, SB ‘oTdoad ou) Joy ‘afdoad ayy Aq ‘adoad ay) om sv “TAIWAN

DY} Ul Sayeys JI se “YsT]qeisa puv UlepIO Op ‘Gq IdOdd AHI, OM, Twroueynyy ENV

V:E SE US]JIMUN JO Ud}ILIA UPBYSJO} SOOT]OU INOYIM JO YIM ‘AANRSOJaId USTIOIAAOS

jueuneys Ayed poasnaay Joysey,] feunqizy Joynsasosd ay) Aq poppe so pue
‘popuswue aq Os ABUL PJOdOY JO LINOD “JNO s TpUBIe “UND ples sy) Jo sarmy ‘pT

 

‘POUMPIOAG Wadg WsAau SEY
Ing SONI PRs Po-1ing-ay,, “(OSD “OLL PLE “LET (poueay 7) “Sg “Wosipeyy

‘SA AINGIRAT “GIOA PUL TTAN 248 WORN YSUGD 2) O} y TNYNOidalels
DAB YY AR SME] IPY,, SSMOT[OT se papeys ALOUTOONS SIyf “PIPBA aq Oo} UONNTsUOS

 

 

Of (SOPL[OTA) sayoRs.ig OTM d[14 JO puw apod ‘Mey ve JO] opqissodun stay YM

 

AUOULIBY UT Suope puv Ustusaise UT Og IsnU YyoIyA “PBA SG OF MAGNO Ul apy

 

MEY % (ISOLpUT puIIIdS OPO) “OMNES AGE puv ‘puv’y oy] Jo “uy sutaddng
i) SI UOPMNNSUOD Saiw1g PsHuy] oT, “paey aq jo MET soynjuysucs fo saupiwodde
' , _ bUlTRag SJO1e]STdoy Aq passed sapna sapoo ‘saynjyeys Auv yey) st UoTdoouoosi |
gues aIf EOAOOIOYAY “UMEBeYD eUsePy WAH oy} “eUeD BUBRP! pu yIOX MN.
“_lO POINDOXS PUB POUTIS sayeIG pau JOJ suoNMNsUGD ‘yA se ‘DANeBOING =
UTaIDA0S Pound y Joystseypy juBUTILTD Aled paaoisdsy ay) Aq saisap [ye] Me] ‘¢]

  
 

(Ayinby UL uw BULATT Sf Bulpejo} surRUy

CTHSIQGRY CZ+SISAM YOIND $Z pojoajasg oq ABU JO pjnod JO puv )ayqeyrear

aq os ou os Aww Aytyuenb yons Jr toydoad (Z]) aaa ual) sso] aq you {]eYs ‘aydood

(SZ) SAY-AJUaM] JO 9OUD]STSUOD YIM soUEpIOoOR UT ATHP aq TJeys “uowesmbar
uodn o]qupivAv apeur aq [[PYs sioog Jo sodpne Jo Aang Aq [ery Jo joueg yeunquyy, “Z|

* souapnidstint

Aq ‘staod Jo saspn{ yo ssoinf jo poured yeunqiy 0} suonon.nsut Jo voy papsoye

aq [JeYs souRpINS pue ‘UM 0} sJeINSISvUT aJOJag ‘sJaad yo saspnf jo ssosnl Ag [en

Jo ourd yeunqi) at) Aq paptoop aq pur ‘oy paysaurp oq ATUO [[eYs UONsenb ur pue
“ASIAAOTUOS ut AduRdarosip JO Joye YOns ‘sastie soindsip pur Aouedososip Auy'T]

 

 
Case_1:20-mc-00737-1GS Document 1 Filed 12/11/20. Page 21 of 80

Te 84 CL-ELOPS LCP CELO“E COOP LLGH S'S ASV Oe
MAW) NOWNOD , S°SSHYONOD SN -CCEON ALVARLL PIOdRAL 8 ALVA Yd
SJUAUNASUY TRISTOMUTOD PANDAS IAL Y-3jqPORI_Y IUOA-Partlosay sTYSN-|LY

0707 “WILT toquisseq]

SNPCALIg SNIBUAOV
ULyPequiaLeyAyA

   

 

 

 

‘CawACO “OS -DANOO FHL

‘JOISVUE JOINDAsSOId 9} JO JUSSUGS SY} MOY
SpELU oq ]]LYs JWOWIpUsW ON pu Ja}seul JoyNoesold oy} Aq poqusosoid pure poydepe
aq OS pue sayiny Aq pausAos oq AyUO []BYs WNOD s TURYeg alojoq ssuuway [[ VS]

‘ssouisng pue sueyye o1gnd s ajdoad oy jo pre ul ‘aydoad

 

 

j!

 
 

Case_1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 22 of 80

62°80 y CPL LOPS IZ ETLO ECOG FI L6H Sd’ S01 ASVox
MYT NOWAOD , S°SSRYONOD ‘S'A -SZTEON ALVA PIOdREL ® ALVARE Wan
SHIMUITLISU] jerorotmTUso: y PAINIAG ALAM F-O]QRUOV IN DUOA-paasasay swysny- HV

39

(s)OpsUuol AA

 

 

BUD "SY SPURL oppo "| Asipny

“ULIISUTIAA “S “AUTON ("TPOMO W9ADIS “ZOUIUN GF OLS19S “ZONSEIPOR OSOP “ZaQIUBS
ABI BIPIUy “Publ _-APYSNe PAI-}Oos “NY BYERS Asay “AP ATES” SOssayy
BLIBAL UOpsuL’y “Ss “UNOS, “JOA MON JO OPIS AU. PNOLLVYOdYOO ONIAOW
SRIOMAAN /271/2 DNIIOORUL NYOMLAN 3" ESORLL dTAV JO FALSOUL
LAG ALTOVdV) TVNIAIGNI S.LI NI LON “dSd SALSIOOS (NN SONIAVS
NOLONIATTIM dO NOISIAIC V LSORLL VNVILSRIAD /87/e “Pp LSORLE dTAV
HO SaLSOUL LAG ALIOVdVO TVNGIAICNI SLI NI.LON “dSa SA.LAIOOS
CINDA SONIAVS NOLONIATA JO NOISIAIC V LSA VNILSRIBOY OTT
; _Nrsrod SVU PL epinsy :Aremey Jo :aydood & :ueul B Sy paempy

a oe 7 “LSNIVOV

e
f

é, (NOMaTaaOD OT Tan CLV aa TIViAL SHOTAMAS LSANOH
‘aaval IVI Loa Hi-ANKOUV TANHEEIOWAUV TONNE (LANOOD NOd?n
GOVaa AU LVaW. 4d “ASVO GLE OL SSVdSAU AWAD UOA-SSVdSIRLL»

 

 

 

 

 

 

 

 

 

“a,
en,

 

stiduos TWAOW AY UVaASN Va Ls Fd OLLON:

 

[, ANU Y [Bsa] U8 10 TOS1ag [e990] 9}C10010;) [eno] © JON] “puey W991) JO
JUBSIQUyUr SUIAT &* PUL'T oy) WO-dn poorg pasa] OT adoag salary] oq} JO 0uG,,]
«JUBUNE)-ALIG YT paddies V-posuoi\A-polliep] J0jNI0SO1g 1d}Slolp-[eUNgi.y.,,

[yueyreg] yo osnoy :aydood ay): 5M: [WLaeyny| Sueur & 4:
AQUASY JUSWUIDAOLD OR]. aq] JO/puk UOTRiod10, [eLOJOUMUOD ayealig
V SOA MON JO MISE UIAYyINOS sy], OJ NOD JOMNsIcT soye1g payuyy//:Aq paseuryyy
BOLIOULY UNA OTgnday yao, Moy ‘AJUNOD YAOA MAN 990.96 Eva [00S]
[ye]
(AIUBYY a SAjINDy Jo 7.07 AreyWy) 1.nG7) [erlapay
[ye]
‘piosay Jo pAnOD] wi] yn0D s Tyueyyeg| ut]

 

 

 

 

 
 

Case.1:20.mc-00737-LGS....Document1—_Filedt2/11/20...Page..23-0F- 80

ce 8d CL-LLOF'S LC C7LO-E COG L6H SAS ASVO«
AVI NOWAOD ,, S°SSHUONOD 'S'N -ETTON ALVA TIOdRLL 8 ALVAAL Ad
SPLOUINASUT [BIAINULUIOD PIINIIG aIWALLY-o[|GRIPOHIN, SUON-PoAlasay SISY- [TV

JOLNSIC] [eIoIpne ,,[ | ‘Jo Afouwu onus, oTTqNg UT “NOD s1yqnd & ‘orgndoy yo MeN
ye ‘AyuNOZ susan?) UL UMO} Vy “eolewer ‘preastnog ulydins [1.168] [ye] poywooy [Jan09

TOISAS [USOT ION “LUMO WALSAS TVIOIGOL).. OA MON JO AID Jo yNO|

[TALO,, 24) [PB] ‘svafg JO JAMO MEY WOUNTHO:) Jo J.1N0D [BUONNINSUO:, “P1099y

 

JO }ANOD B,, .JANO;) SURYPeR,, se VMOU OS]e “ANOLE OL “MON SHINOD

 

-1eEaoo LORLESIG Wuddada V» TVNOLLDIGSRINL
“LL TONA <KLINOW NIS.LINS 49/0NV Pue’Ty Jo MV] (uoullos) LY NOTLOV>»
“«LN09 STVNAGREL Po
-WALLSAS «TV9OO'I» 9x TVIOIGN Ls ISIVAO» TANOD TM FIOLLUV NVI
QVoLOUry UTI AA ‘oI[qudas y.10 A MAN] ‘AVUNOD YIOX MAN] (390.195 [4vad loosl.s
Te]
“LYN0) TWH
[uy
« GUOOAN AO LYNOD V» -LYNOD S.VINVATVE-OL WAASNV UL

 

 

¢, 7

  

 

 

«AGVUL TVNOLLVNUALNI JO LYN0) SALV.LS GU.LINA»
pue
«LUNOD WALD»
Bey
«COO AO LYNOD »WOwd
TVAOWHS

 

stadao 3%
‘TWAOWSR-AAASNVULL
«TOLLON

 

 

 
 

Case-120-.m¢-00737-LES _Document.1 Filed 12/11/20. Page 24 of 80

vo Sd SL-LLOPS LTPE7LO-ETO@ PLL GH SA'S ASV Ox
AV NOINOD pS aSH ONO SA -2CDON ALVARLL TTOd RALLY ALVA Nd
STUSTURSU] [PIMSUMUGD PaINnsasg aBALq-o[qeTpOTaN] SUON-paarasay siyToyy-ppy
QB WOYM teoRag JO solIsny JO saye.ystseyy jeyaeduy Jo joueg peunqiyy, oy} Aq 10 pure

sova Jo soljsne oyensiseyy persed oy) s40j9q presy Os oq uvO UO Os pu sTenprAIpUT

 

SUIA]] ‘Satjted ]sosoyU fear se UOOS se [ZOZ “AAeHUeP JO Aep puzz jo “Avpiiy| uo

 

SAnoY OES UO Pjay pue “porojs|ULLUpE oq PADI JO JNO “UiLO.IG JOD wodG Ur
pieay aq 0} TOOS SB {JoaIaY] [Te ‘soyWUS pue suostod oye10d109 puke ajdoad ay} ‘ustIOM

pue WOU : sfeOpSUOIM aU] ysuTese ‘APD UT SIMS ‘vl Je ssedsony ‘UoTov Jo asnevo ou}

 

“WIB[D :asea Jo aINyeU poTflioA Jo [PAOIDY JO 7.M0,) VY -}ANO>D s puRypeg| Suraccu

 

‘Leese a] Jo aidoad ot} JO suo “ueUL B “WadeYynyA, .JUCUNIE] AVIV padalisay

 

. FRI M-PoulLIvy 10jnIdS01g rosie Temnd Ls ALOU AHM

   

oe

ee “‘uoHe90] oAoge [72] LUNOD LORLLSIA
Wards ([7e] * svold JO J.ANOT) Me] UOUNO) pue ANDY [e.1opa ij [Buon Hsuo;D
waa JO TMT, TAMOD § HMEHLeY,, OY TOY MOD MP JO WD SSL

LINO ay} JO soyJO FO UOTUaye GO} Apap sodal AeuMuNs ased [eAPIAIpUr GTM SUOTe

 

 

 

 

: SUOTIO“ JO SOXOPUT ples JO sjodar ATRUMONS SUIpPIAOId “sauIpssooid amque Jo sstiijij

 

[BUISLIO SU] “SPIOSST S]T pUe SASS SINUS SUA AOINAM PUL WAASNV ALL 1 Uorow

GMO AO UO PANO ACVUL TVNOLLVNUALNI Spur LINO [IAT pres ot Jo

POTD Ando pue WN) TIAL) ples oY} JO Ws] oy) pue sysoyD Te oy} 0 SSopaaRao
‘SHOLLON-‘GUOOUN AO LYN09 "LANG TINVA IVE :‘SVadaH a

 

 

 

«¢ PAGIIY JO JAMO, B JO “UinsoEseq JNo| Me] uOWIOD J0/pue Alaouryy ul Alinba

 

.jod-oid v,, aptaoad 0} FONASVAASDA ONV dONASVAANON ANAS Vad TVA
Ul A[SUTT [LM pur A[SuIMOUy ATJUSIsIsJod Buryley Lye LHYQOD

AAVUL TWNOLLVNUYALNI S10 4d GAANLLNOO NOISSNOUsIdaAa HONS

CNY “anus, ol[qng ay} UT “no| s1qQnq se ‘payentis SuTaq ‘orfqnday yo, MAN JO

 

 
 

Case.1:?0-mc-00737-| GS. Document 1 Filed.12/11/20 Page.25 of. 80

528d CLL LOPS LEP CELO-E COOP L164 SAS ASV «
AV NOWINOD , SSSHAONOD SCC UON ALVA PTOd RELL Y ALVAAL Th dt}
SJLOTUMISUY [BIOISULEOT) PAINIIS IIVALI J-oFQUIJOTAN SUON-padlosoy STUP-ITV

0707 ‘11 toquiacagy

SNPRALI {SN}CU1ojy:
Tueypeg Swo.eyy

 

   

 

‘aqaaduo “os TYHNOD AHL
“Ajaouey.) Jo yo, AWB

 

 

[etapa [IAT [78] ‘prosayy fo 3.07) & Se ty.M0+ [elapay [ye] proy oq os ['Apzadoad
JO HOIL.10)59.1 UL puv ssedso.i} JO WIe]D Pres JOISHEDS IY} 10J-UL SaseUEp puw BLIEY
IO} WOKVSUIAUIOS OJ ,$P1OIIY_ JO JANOD,, “JANOD IY] .L9}SHUTUUIpPS pfOoYy 0} pousisse

3q WOU f(s)aJB.ISISETA, Oy) 0 juapuadapur aq ]]eYs OY ¢ sssed Jo sospnse:
josiomp jo [aug [eungLy Aq yWaUIspHE Jo JIIp.AsA ,, wuNjaIG{-o.40 A [ea

¥ yng “uatespne j99C] [YIN ‘POA 40 NVI & 40J JON .SSAOIOUd ANG,,
Aq popuewtep pue pasmnbal se] JUSUSspnyf [eUL] JO UOTBUTLIOJOp [RUT] & 10} JOIPISA
asoyM (§,8-sphy)si99q JO some jo oued yeungiy yeqaedu Aq A INO peploap oq 0}
SJO}JBU YONS JOYPINY PUB {VINOD JO YWea[D SyplafQ JNOD Jo so4yJO oy Aq pousisse 9q 0}

 

 

 
 

Case-1L:20-mc-00737-LGS Document. Filed 12/11/20 Page 26 of 80

90784 CLL LOPS ITI CELO-E COG FI GH S'S ASV
AWT NOWAQD . So SSa ONO SO cc bON ALVA TIOd RL Y ALVASL WV dr
SJUSLUNI|SU] [PIQISUILOS) PSNdaS SRAM -O}GRNOWON SUON-Parrosayp SLES] [y

(s)lo0psuoi Ay

 

 

BUUOYy "Yy SUB oppay ‘T Awapny

*THDISTHO AA °C SAWING [AMO WAAd}S “ZIUOINITL O1G.ANS “ZONSLIpOY osop *ZaQoues
IVE, VIP PuLl_-UlqsNe POA-OIs “AY CLUE, ond) “Wy AT[BS" SOSSa}T
BLIEASUSPsue’T “GS “UYOL,, IO A MON JO 9181S OL PNOLLVYOdUOO ONIAOW
SRIOM. LAN /2f7/2 ONDIONUL SYOM.LAN 8°r LSM dRV IO ALLSOMLL
LA ALIOVd VO TWOCIAIGNI SLI NI LON “dSa ‘A.LHIDOS CNOA SDNIAVS
NOLONINTIM HO NOISTAIC V LSOML VNVELSTYAD /28/1/8 “bp LSOUL dT
AO SALSMLL LNG ALIOVdVO IVNCIAICNI SLI NI LON ‘aSd “A.LATIOOS
QNMA SONTAYS NOLONIN'TIM AO NOTSTAIC V LSORLL VNELSTHHOY" OTT
ae NERESTUOD SVU 2 “epmy :Ayrurey Jo :oydood e :uew By premMpy

" “LSNIVOV

 

 

 

 

 

 

 

we «NOLLANUHOIOT Tad ‘CAV TIVIN SHOIAUAS LSANOH
| -ANGOUV T AddadOu-AUV Dad ‘LUNOD NOdn
we ASVO WELL OL SSVdSORLE- AWAD NOMSS VAS»

 

 

 

 

<NOISSASSOd 4O LRIM,

 

 

[ AWUY [esa] UE 10 WOSstag [edo] 978100107) [esa] & JON (puRy] Waa.5 Jo
JUBNGUYyUT SUIAT] &* pueyT oy) UO-dn poopgyyso[y Ul ajdoog Surry] 947 JO auG,,]
(J UBUNE)- ALIv PIADISs Y-pIsuo.1AA-powliep] 1OJNIISO.L 1}SIceAy-[VUNGLT],,,

[yueyjeg| :yo osnop ‘ajdoad ayy: OM: [UIO.LIeynyA| Saeu & T:
AQUI Y JUSWIUIBAOD 07D"F 9c] JOs/pue UONeIOdIO;) JRLIOIAUMUOZ) SPALL
V SMOA MON JO JOLISIC] UISYINOS OY] JOF NOD JOLNsIC soyeys payrupy//Ag paseury]
BOLO Y UY AA ‘OQnday y1oX Many ‘AJUNOD YAO A MAN] 4499.9 [18g [00S]
[18]
(A1oouey,) UF AIM DYy JO JANO’) ATB]PIOUY) 1.1N07 [BAOPI
fe]
‘plodsy Jo NOD ui] Ganoy s jpueyeg(ur]

 

 

 

 

 
Case_1:20-mc-00737-LGS. Document 1. Filed 12/11/20. Page 27 of 80

 

 

22°80 Ch-LLOP SAC CCLO-C COOP LLG S'S. ASVO«
AY T NOWIAOD , S-SSTADNOD SN TE ON ALVERLL PIOdREL FY ALVARL Vd
SIMOUINASUL [REOMSLUTTOD PAINDIG YRALIY-a[quyosan] SUON-Paatasoyy] SIYSHY-[PY

‘Jo uoIssassod Ul TTURye SwoneYyNyy ‘aA ind 0} pue JOO] palyy] pue “IoopZ puosog
‘IOO]] JssTJ JO sjuounrede ‘ssooyy fe [POT 11] 24) 0} awou ‘ouqndoy yaoX Many Ayunog
susand) Je ‘apisAUUNS Jo UMOT, “ONS ,,Op [ZE-1 7] SB possaippe se ‘se poyenyis puw
‘UMOUY SUI9q fasnoy ATU] dary} Jo sastutaid Jo Ayodoid oyeatid pres ay} 3.10% MaN
‘Kyunozy sudsang) ut ,.Ajzadord yuRORA,, poquosap Sulmoy[o} oy} Wor ‘AUB aie oJ0U} JI
suosiod pur syxoo] []e PAouisl 0} (AANVIAINIOD AUV NOA ‘AOA AHN

 

‘pilosa Jo sn 0} sivodde I ST se ‘OSBD ON) SEM
Apodoid pies jo (uLyeg- warieyny, poAlidap Ayjesrotw-wy pue AESOP ATAU
=U OVO DAVY SIOOpSuoIM ples oy} sostwosid Ayodoid pue spuyl pres yorym
Jo uolssassod ou) “ESL VNVILSIUH Se UMOony O8[ “TSA VNELSIHD
AT]NJZuOIM UMBIP SBA Poop S,[[eYsIePAL AWD BY} FEY} NOD oy} 01 pojyuosoidal Bulag 1
puv Too] palgy pue TOOT pHOsdg “Guouloseq)looyy jsaly JO SpuoUnjAde “SAOOL [Te
TROILLL ou) 0) Auau ” sqQnday 410A MON AjuNO: Sudan) OPISAUUNG "23.45 |, OF
Ze-[P SB possoippe se UMOUY Sutog Aruley aa.y} Jo ALtodoqd ayeard pres oy) :a1e1g
YIO A MAN ‘Ayn? susen?) Ul ‘sMOTLOF se paquiosap ApTepNoTIed’st sastwosd payoojped
yuBovA oy} ‘Ayadord yorym ‘tuay) Jopun Surppoy syuednooo Jo sorted JsoJojUL Bat JayjO
Ace pue TSAR. VNVLLSIUH Ss UMouy osfe “TSM VNEESIAHD Sopsucim
SUIMO][OJ OU} Wo ‘Aue JI “UNR]O PaTJLIOA oY] 0] sJUSUTPUSU AUB PUL SUTeTS sity
Ul poqiiosap ssoueuayindde yim Aytadod ‘sasruaid pue spurt oy) Jo uoTssassod ayy
JaA0oal JURE] Ayied padaiisse oyj yey) pospnipe pue parepso sem ji ‘(s)190psuoiM.
oY} JO 900 SI“ ESOL VNVILSREAD 88 UMony osy® “ESA VNILESRHHO pue
JUBUIIE] -ALeg poAoLssy JOMoasOLY JoysisVjAy-[PUNQII], St IO MAN Jo adoad au}
jo suo Tyueye”g -Wo.1eyny, ‘Ulo1ouM “suIpuod UloJay} osneo b UT SATSDURYD JO WNOD
je1opsy TAT [38] }4n0ZD [eropog [al] ‘AyuNOD xO A MON 12 ‘psosay Jo JANG, NOD
§ Wpuvypeg oy} Jo juowspn! ureysos & AQ * [ZT pylT AdneuRE ol} UO SVAN MA

 

 

 

 

 

 

 

 

 

“ALV.LS NYOA MAN VAY “OlTdAdTa MRIOA MAN JO ALVIS
“ALNNOO SNAANO AO ASTYAHS FHL OL:

OVIGNdsay WAOA MAN LORLLSIC TVYECds NUFHLAOS
‘AO dAO TWHSUVA SHLV.LS GALINA AHL OL:

 

 

 
Case..1:20-mc-00737-LGS...Document 1 Filed 12/11/20. Page 28 of 80

 

 

BC 80 ACA -LLO PS ITHCTLO-ECOG PL LG SA'S ASVO«
AW) NOWIANOD 4 SSSHADNOD SA -TCUON ALVWARLL [TOdRL Y ALVARLL (Vd
STUATMUNASUY [RIQOUMTOT PAMaay aVALG-o[qeyOBanY SUOA-Paardasay SHPSNy-[Py

TZ07 ‘pyZZ Avenues
W431 Andaq(Ajuo yuy-anjq-j9 A)

 

P40d9zY JO J.ANOZ) 9Y) JO yAID

MWATO LANOD AO ADAAO
[3¥]

‘LUNOOD TWaadaa

[ur] ’

‘{qaoo7a AO LA0)) CiVvas)

 

‘1z07 ‘Arenues

Jo Aep* CT SIG} UO presasoye ‘orqnday yO A MON ‘AUD JOA MAN Je presoroye

“AJUNOD YOA MON Jog prag[Oos]| [Te] fopeay, euoIEUAIzUT Jo p.1N07D sajEIS

payu [ye] jano- [erspoz[uy]‘psosay_Jo Janog 4anoy_ s WuRyyeEg ay] JO BBIg JO
DUSNP ICASIS PA] ‘ 3] qQeJouoY oy) "SSL

 

"JUIAA STG] ULM o19y] pue usy} NOA sAeY pure SLA

STY] PayNdoXo SABY JJLIOYS 10 puv [eYsIeyAL “SQ “NOA YOM Ul JouUeUE OU) ‘{XST TOUT

(€) S37] UIGIIM YIOX MON “AIT AOA MON 18 piesaioye °}1M07 JOMsTC [elSps,7 & [ye]
}AINOZ [EAI psj[ UT |‘p.zo0sayy Jo p.NGD 44.mM0D s [uRyyegoy) 0] UMOUY FSTVIA

 

‘pue ‘surureyiodde pue sursuojeq oyunosoyy sooueuazindde yi
sasTuoid “Ayiodoid pue spur] pres oy} Jo uolssassod savy 01 ‘TTUeyeg ‘woueynpl yA,
asneo nod ‘Aefop InoYIM ‘Tey CAGNVAINOD Adv OA AWOT aL

 

 

 
 

Case 1:20-mc-00737-| GS. Document 1. Filed 12/11/20 Page.29 of 80

 

G2 “8d CL -LL9b-S LC CCL ECOG FL LOH S'S ASV
AW L NOIWWAOD , SSSHYDNOD SN -CCUON ALVaRELL PIOdRLL 8 ALVAUL Wd)
S}WAWINIUSUY FRIMSUILUOT) POINDIG BAL J-3[/quyowany DUON-Porrasay STUSTYR-|PY

vunay OY SHuBA 1oypoyd “| Ao1pny

THA}SUID AA “S “AUDAOE POMOg WAI}S ‘ZOU OLG.1dS “ZONGLIPOY OSOLG “ZIIULS
Ivlid vipsty Puvyg-uyyane PAs ‘N Syejeypy sesay “Wy Aypes® sossoyy
BBA Uopsuv’y *g “UYOor,, “YIO A MON JO 9481S SU LPNOLLVUOd YOO ONIAOW
STHOM.LAN /297/2 ONTIOMEL SMOMLAN 2° r LSOUL dTaV AO FALSOML
Ind ALIOVdVO TVNAGIAICNI SLI NI.LON “&Sd “ALSATOOS CNN SONIAVS
NO.LONIATIM HO NOISIAIC V SOUL VWNVILSTHHD /277/8 “bp LSOL dRIV
dO FaALSMLL LAG ALIOVdVO TVNAIAICNI SILI NI.LON ‘dSa “ALAIDOS
CNN SONIAVS NO.LONIATTIIM JO NOISIAIC V:.LSOULL VNELSTHHO?" OTT
NDISSTYOY SVU wf “epiny :A[puey Jo :ojdoad v :uewi B “y prempy

 

 

 

 

 

 

“LSNIVOV

 

«NOLLAAWUNOOOlTE Ad "GAVaa TIVIA SHOTAMUS LSANOH
“CAVA TVA LAG ANA OU PAUMAIIOU-AUV TONNE “LUNOD NOd
GAVUA AULVUNVE ASVD GEL OL SSVdSAUL-AUADNOA-SSVdSOUaL

 

 

‘SSV dSURLL -LYOLL ‘SITWID OL INGWDG AL EVN WOd Wado GNV AO LIM,

 

[ AWay [ese] Ue 40 WOSIdg [ese | ‘d}EIOMIO,) [Usa] & JON “Pue'T tsary yo
JUBNQUYOE SUFAT] E * pue’T 94) W-dn poop” ayyso[] Ul ojdoog sULAY] at JO 90Q,,]
(JUBUTIE] yp A}IG] POA Iso V-Posuol AA -Ppoullvp] LOJNIISO1g Jo}Sisv]A-[EUNGEL |,

[ipueyped| :{yo osnoy :ajdoed oy] :, 3M, [Watreyn Ay] SuBE BT :
AQUIBY WOUWUIOAOD OPP] oq] JO/pue Uoelodio7) [eIoJaWIWIO’) SJBALIG
V OA MON JO J91SIC] UOYINOS dL, JO} “NOD JLMIsSIG saye1g ponups/:Aq poseueypy
VILIOULY UNTAA SQnday YAO” MON ‘AJUNGD YOR MAN 499.149 L1Bag [OOS]
el.
(Araouey) ar Aymb yy Jo jin) Arepfouy) 3.4107) [B.19payq
[ye]
‘plovay Jo pNOD| ta] ‘noe s yueyyeg|ar]

 

 

 

 
 

Case.1:20-mc.00737-1GS.. Document 1 Filed 12/11/20. Page 30 of 80 co

OE 8 CLL LOPS EZR CTLO“C TOG PL LOH S'S ASV Ox
AW NOWAOD | SSSA ONOD STL CCE ON ALVA PIOdRLL SY ALWARLL (Vda
SPUOUNISUT [RTOTOULGOT Palmsag APBALEG-aj]quyoOFapy OUO_Y-Paadasay SHS ]Py

‘souRpIOOB ATAp UT souopridsinf pue soussTIp onp YIM syuBAJas oTfqnd se ‘ToTNesITqo
pue Ajnp Ul FJeS.INOA WISAOS OC]: JuIBTduIO, v se PoyAjsai oq ,WHeTD, Si aAey

0} JO “AOYIO JOS 3G Olg , BSB IO IFW], & Sv Po]Aysar oq 0] POs JURE], Soop
Stuy ou ye Spue Aem Aue UT polayye oq jou ABUL fOpeLU SI UNeTD STU] YOIyM Ul a]A}s au) (Z

‘sosodind Joyjo Jo ‘ywemeseuew younsedap

[EUIOJUT IOF SISTIO IG TAMOD JO MiayD aiff Aq pasn Siaqtinag Jaiyjo AUE JO Ssajpiedai
*piodar oy] Uodn passaid puv ‘rayeaisy saseo poosualoyal je puke foses sity ul syuaunoop
Je uodn popiosss JSquinU ose5 ATRUTId aq] 3q ISN Joquinu eases sAoge amp (]

 

 

1 pqlooay JO Mino}, & Ul jMSs MET VOUMUIOS
B SL STQ] | OSE OU) WOdH SssvdserT, soy Aypeuod uod(, THOT OY] JO SIDIIO OT 33GGh]

 

 

 

 

   
 
 
 
 
 
 

 
  
 
 
 
 
    

 

NOST-PEO9LO-LT “AOS T-EL09ZO-LT NOSI-CEOOLO-LT -NOLI-9ZbEso-LT
"0207 DSO 007 *0Z07 DSO PZL# :8,ON 98D UOdN stITETD polylt9A, B 0} 1B]ILEIG |
(sayddy Ayvory, dN :S’a’s'n go Avy Aq Surpoeay, [ey APLLOLIg)
(soyddy Aj¥vo1, Ad :SdSf Jo dem Aq payyazan)
SLZTZ-Z9L1-7000-0600-070L 2ON ASU JUBUEETSD
SL-LLOP-SIZP-ZTLO-£T0G- PT EG (ON OSU-E JUBUTELD

 

 

 

 

FRO} DOC i p RY oe STWUaE ae {Lay
1000’ Shen 0) 08 sRMbU 4o Gupaes “a4 NEWOISTIO F

G4 2L97 SLSR 2020 e706 PLB #ONDIOWEL S48

 

S¢de2 2947 2000 ObOO Oebe

| || , : Sz 119" 91.2% 2220 § £206 PELE

# ONDMOWNL SSN

 

a

SOOO Does s
HOE “Gay wograys

   

    

 

   
 

RSIANIS TMASOd
- _ SHLULS GBLING

    

ade 2921 C000 Ob00 oete
(s). r2opsuo. I M

 

 

 
Case_1:20-mc-00737-LGS. Document 1. Filed 12/11/20. Page. 21 of 80

 

 

Teed 4 CL-LLOb-S I TP-CCLOCCOG-¥ LL 6# S'S ASV
AW T NOWIAOD | SSSHYDNOD S77 CC PON ALVA PTOd RELL FY ALVA Od
STUAUNIPSUL PRIAIAULUOT PAMIIG OVAL G-ofquiOsop] BUOAY-Ppaarasayy sTYBRY-TTV

{pus '4OYJO JO SIO A MON Uy ‘sayeyg poyiuyyoy) Joy “psoy

Aw Jo wok oy} Ul OLL] UO * Papj_q OWI pousis suONIySUOD [eTOYJO 01 poy] you ing
SUIPNIOUT PIO ZX MAN JO ak}G dy} JO oynJeYs Aue OF JOS[Gns WE IO TIO A MON JO Jeg
ay} JO snseayd otf} IO SPIO A MAN] JO BIS dy) JO sINyeISTSs] sy} Jo UOTWwas0 oY} Aq JsIX9
jou op ‘Ayiadoid Aur pue {1 Swurepo “A Td OWd AHL OMEN VIA V Sulo.reqngal ot

‘pue SUTSJaYy 0} Poayol sased Joyjo [ye pue foseo Aur
‘sty Jo ‘Ayatdord ‘souensnuos ‘wrelst aA Td OWd AHL .AaMoeNVIA V Seereynya

 

isunepy AUT Sty} OF Med + Hed +) Med +4 Med +V

FIC T-Tla ONAL, 99S) poyoeye [lq OAT, oy) UNM pourreEyD sv {1 0} UOHEsuadMOD

Jodoid yy {AQLIog ne [eso] Pu PNJ-Mvy] AC PPSLE [Uso] [NJ-AL] AO WHIRLD PolpLsda

ynoyya 9 uodn (s).s0psu0.1 44 Aq pasnes ssuo1 44 yons ¢4y-10d-o01d Aur pue

Suni ev Seuodn suey ‘ssuorAA 10f faouasainboe pu uorssayuos ,(s)40psu0d A

Aq peuosvas pure poacid [suey  SULMOTOY OU} 10, TPsIMBaNy 10 pale] SW t

jo [[e pus Goes ts1oopsuor AA UOdn {(s)opeajsisey\] suIpuazjye ayy Aq pausis Wiel}

Yous OF SUOMI PNE [VUL 19}U9 0) “Y.419[7) JANOT) JO JEG) "J.AHO7) JO YAo[-D

TapiQ pu’ QueuUnElD ‘pounrey {pasuoeiM [parol sse tAvl WOUTUOD JB 5 .p.1099q] JO
yNOD, sup USA TdOdd WAL @ACNVAL V Wale ynAll AON SHIAIOD

 

‘NOILVSN3dINO9 GNV -ALYadOUud AYHOLSAY
OL LNAWSGN? TWNid dod dado GNV ‘SSVdSSHL -LHOL “SINIVT9

{PIAIBA JUOU

$poA10S0.1 SUSI [Te (paaquwsens Suvw yo yySia Xq (Aanf Aq ery Saey uoururos

78 $pAxoIar JO P.ANOD SI) UT ONUDA I]Qng UT ‘sSnOYANG? PLYSIC [B9paq ‘AJUHOD
WOR MON VS WHOOYT NOD Je ENVIA VS A TdOdd HELL J 909snay,
BS 19989 JO DdTJSHE 3JBASISETA, AQ POSSoUBIAA ‘d.10Jaq
ue “syqndsy YOK Many ‘AUD YOR Man] ‘[7U]B Payeso] fosnoypANG,D JOLSIG]
[Bopay syqng & ‘oHqnday yaoX May] ‘AUNOZ YAOA Man Yoo. [BIGGS [38]
j4n07) pesopay [ul] ‘prosay Jo .moy Y ‘nod s pueyyeg ur’ Aup sly} UO pw
LOA ALY 0€:60 S1Z07 pT Atenuer

 

(9 wed +d Wed 49 Med +4 Med +V Ne_g-]1q ONL 999) :(s)doopsu01M Jod junowy

SA 1dOUd FHL M4. ‘NVIA V JO WoRspsine [BUIsLAO UT Gaol v oy Uy

 

 
Case 1:20-mc¢-00737-LGS  Document.1_ Filed 12/11/20 Page 32 of 80

 

 

E84 CL LLOP SLT RCZLO CLOG PL LGH SA'S’ ASVOe
AAW NGHATANIOD | SSSA DNOD ST -CC EON ALVES PTOdRLL 8 ALVOML Yd

SJUOLUNAISUT [OTAISUAUOS Paindsg azRALLY-o[GeyoTayy SUON-Poasasay slysReipy

O01 '9IPIS YIOA MON “APISATUNG 199. Op TEL p Se UMOUTY ATWOOD tporoutad aq 0}
(URPIIM TaAsosiwy [] v7) Al-tad-oJd pres pasnes nod YoIyM UOJ] WOTRs0] ayy We fAyod
-o1d s,ueUl & ST SUosJad UT JOAI[Op “JUBAIAS oI[qng B se Ayoedeo [ero anod ut nok
YIM paleloosse syedioultg JO/pue SISUMO Je YIM 1941930) ‘suossed ‘aydoad ‘uauiom
olf} pue MOU! oY} ‘sdOpsuOI A, JOJO [[e SpuR ipouoNUoUlaloye 7 0} (pue y WoL]
‘Sl20psuoT Nod Spuewop fomnbol Sqr TdOWd AHL @MENVAL VY fwanreqnyay ft
*puw SayBIPSUILLE SMou 5 | UIQIYX ‘7 qiyxa Spue {9 piquyxe

“pure “gy FIQIy Xe Spue TY LQIyXs Ul UMOTs SA]-sod-oid sueue {1 tf 0} aIO}SOr ‘WUBAIOS
ayqng 8 se Ayoedes [eloyyo sno ut nod YIM payeroosse sjedioulig Jo/pue sPUMg
[12 UTM Joyjeso) spedourlg Jo/pur s1auMg [[e YIM J3qj9d0} ‘suosuad ‘atdoad ‘uauIOM
OU} PUL VOU oY) ‘sJoOpSUOIAA, JOJO [[B Spue ¢ ‘psuolusuUeroye 7 01 Spue y WO,|
‘SIQOPSUOIA, SNOA Spuviuap faumbarss WWdOdd aH L.@MCNVIAL V Sulotieqny,y {1

“PUB "JOaIOY} Ayuoyne [eso] pure [ry-Me] INOWIIM

“WUIeTO [payLaa] yHOUPA JOS pN-Mey nou £4)-Jad-o1d s,uewue ‘1 Jo uoissassod
poyeu ul [waneynA iN VIAL V ‘I uodn ssedsaiy, 0] onunuos op YuRAIag aliqng & se
Aypoedes [eroyjoQ INOX W1 NO< YIM satyUA pres Jo poyeroosse s|ediouLtg 10/puR s.12UMo
JOYIO [TB YM Joyjoso} SATUS PVs JO sTRAIOULAG 10/pue SIOUMQG [TR UJLM .194j}030}
‘suosiod ‘ojdood ‘usttiom ay) pue UauT OT} SIOOPSUGIAY Joyo ][B (puv ‘pasuoTMSUls1o}e

* 7 Of Spur W WoLy ‘suoopBuo1y ‘nod SATION WELL @M CNV V Saleteqnyy 4

‘puw SuoleMoold poe} Aq SuoTyesuaduios payetoosse pue ‘surely AW

Jo |[e pue yous 0} sosainboe pip SueAsog onfgng eB se Atoedeo [eroyIoO 4nod ur nos MA
payeroosse spedioulig 1O/Pue SISUMG IIE ‘SOdT]JO INA Jo Tova ye ‘nod Jo youd 0} IoNON
Jo ABM Aq paonon ‘soopsuo1 Ay Joyjo [ye ‘saryue Jo syediounsg Jo/pue siauMQ Tye WE
Jay1930) ‘suossed ‘ajdoed ‘usutoM oy) pub UetE oy) Spue “pouonuawosoje 7 OF spur

V WoL, ‘slaopsuol Ay {nod jer SUNE[S SA TdOdd WHL @MENVIAL V SweLreqnyay ft

‘pue S(s)UMeTD Jo Id1}0N JSJ Alu JO sAep (£7) ot10o-Ayuamy

UIQVIM “TYE ATAeALId J9y7RU SII. BIWOs 0} AytuNIoddo ay} suRAJag otQng eB se
Ayoedvo [BIO JO {NOK UL NOA UIA SOTITIUS pies Jo payeroosse s[ediouttg JO/pue s19uMo
[J *Sad1JIO INOA Jo yors Je (NOK Jo Yoed 0} DIOR JO ABM Aq PadHON ‘s1s0psuo0l AA
Joyo [][e Spue ‘sisopsuoI AM J9YIO [je fpue SpouoUauIAJOye 7 0} ‘pue y WoL]
"SdaOpduol AA MOA Joyo pip i wep fa Td Odd AHL OA IN VIA V faeueynya 41

“PUB (POAJOSOI S]YSTT [Te YA YStE Aq Sue se Jauyes ‘sapos Jo sayneys
JO SONTIGeSIp Jo suotjeyItUT] Aue TYAS JO Sjoolgns Suaz1yto $ UOSJag, B SBS pI0Iay
Jo pINOD, AW a1ojaq Sreedde jou opty Td@OUd WHL OMINVA V iueasegnyy 4

 

 
 

 

cf Bd Cf L9b-S [TP-CTLO-L TOG FL L6H S'S’ N ASVO«
AV NOWANOD ,,S°SSHUONOD S11 -7ZEON ALVA TIOdREL 8 ALVA (Vd
STUAUTLASUT FRIOIOLULUIOT) PANDO AVAL J-O[GUNOT aN BUON-Paasosay SIS Y

ueaieyD ‘powarey {pesuoim Spoaorsse (NVI V
‘ UeyeguioeYyNyy, “Bye
yuey rg, Ape 1Oy JOC Tg

  
 
 

VTA VW Swuawieynyay

  
   

 

Y Sri [pe YP fsaney> AU sty) 0} payor
Hig ear aq} ulip nia poulivs se-+f 0} UOTjesuodWO,) s9doad Yu SAQLIOoUne

JO JQSLE 10 WHE]S poyL1oA PHOURIM {1 uodn (s)avop3u0.144 Aq posnvs ssuo1 A, yous
‘Ay-aad-o1d Ava puv ‘ae v it uodn ssuo1jA4 107 Saouassammbor .{s).190psue. AA

Aq patosvas puv posord ‘suey presa1oye oy) 10) Spolienly 10 pouleyy SWISTy

JO ][e PUL PES SSHOPSaOI AA WOUN [DJ BASISe]A] SUIPUayE 94) Aq Polisis:sule] >
AU JO Yovs TO] ‘JHouLopNEG TVNLA (OMe 63 Juno. sig? Sispag SUBUE[D ‘poulseg
{(posuoiM [psAodLiase (MBl WOUTUEOS Je SP TdOWd THL .AMcNVA VY SUaLieynyA
$f HOISSOPUGD S LIOPSUG.LAA PUB IIUAPIAD 3} JO MOHBsspIsuoOd UL SPYON AM AH AA

 

 

‘oumbad 1 fl {wanes vodo ul oues AFLIOA [TM
pue ‘aniy oq UloJoY [ye SAJLIOA SWUTEP Yd OWd AHL AMCNVIA V SWo.ieynyAl 5

:pue Spayoere ¢ [Ig an4y,,

au JO yUNOWe OY) Ul EN WIA V ‘1 0] op queasog aygng & se Ajpoedes yeroyyg mod WI
NOA YIM poyeloosse sTRAIOULIg 10/PUB SIOUMO dU} []B YIM JOYIJOSO} SstoopsuoIAA JAYIO
jje ‘pure ‘pouolyuoulasoye 7 0} ‘pue VY Woy ‘sIoopsuorM {nod SSUOIM dtp} JOJ MOA

jo yors Wojy Suolesusduros fannber Sa Vd OWd WELL OMAN VIAL VY SUboaieyny,Al or
‘pur ‘4j-19d-o1d pres fo uolssossod jnjSuoim

YOO} SISOPSUOIAA JOUJO [[e ‘puR ‘pouoTUsUIAIOje 7 0} Spue Y WIG) ‘s1o0psu0l A
nod ABP SY} SB UONIPUGS Stubs 9U] UL [UBL 8 fi TpUBYyeY WOLWeYNAY JO o1wo TuUBLU BI

 

 

 
Case.1:20-mc-00737-1GS Document... Filed 12/11/20 Page. 34 of 80

 

 

pe 8d os 2 LOS LZ T7LO-C 0G PL l6e S'd SL ASWOs.
MW T NOWAQ.) , S°SSHYONOD ‘S10 -?7UON ALVERLL PTOdRLL 8 ALVIML Wan
STATIN TISUT [PIOTSWILLOT) PAINDAG ARAL F-I]QRYOFS\Y SUON~PoaATasoyy SUPSDY-[[V

PP ONDIOMALL SRIOM.LAN Jo(s)fedioutsg 10 pure (s)JouMO :sjoopsuoi My

Vv SN'O6ST1 HOA

MON ‘AINGISOM “OLE ans ‘ggm0oU0;) SJUBYIIOA] 006 18 Potes0] “p LSOYWL dV
dO FALSMAL LAG ALIOVd V9 TVACIAIGNI SLI NI.LON ‘dS ‘ALAIOOS
CNOA SONIAVS NO.LONTATIA JO NOISIAIC V LSOULL VNVLLSTHHD

fepye “p LSOMLL dTAV AO ABLSOAL LAP ALIOVdVO TVNGIAICNI SLI NI
LON “Sd “ALAIDOS ANNI SONIAVS NOLONIWTIA JO NOISIAIC V ESA
WNILSIUHO? "OTT NIISTYOd SVu Jo (s)fedioulsg Jo pue (s)souMmG ‘sJoopsuor

VWS'N'S9ETL SHOX MON “BUOIOZ 9.8 WhO 9Z
-Lp Ye payeso] “Ip ‘eprny :ATTwey Jo :ojdood B :ueUul e ‘yy paempysioopsuo01 My 201 UY

 

JUBUITTR]) Spounley posuodM {poaslisde INVA V
* UBYPEUIALeyNyAl, “eye f /
eves :AT TUF AO} JOx

~~)

     

 

Hd GHIZAOMGCN VIAL V SWe.eyny +

 

 
 

{ef ip ““MOJOG UBAIS sassaippe ou} 1B fOzOT ‘AINE
dw 7 g SAV, ff Asp TAWA ‘sotiiiue soopsuom ples Jo s[ediouLlg Jo/pue siaumMQ
jJ@ YA Joyye dosiad ‘9[doad USUIOM dU} PUB USUI ayy sIoopsuol AA 0} SpuRg
Aq pur *.1p63 s aio oul orpuRy Aq spoloayjop 2q° AMOLVOOU JO WALLA
‘NOMLVSNEdNIOOKINV ‘ALYAdOUd FUOLSTY OL LNAWOdNL TVNIA
YOd WACIOGNV WAASNVULY TVAOWSY AO ADLLON ‘NOISSASSOd JO
LRM ‘SSVdSHRL *LYO.L ‘SWTV TO Gaia A ‘SY Int AO HOLLON Tv1oldnt

‘SHOLLON SONWZINDOD ‘TVIOIGNE WWaddV OL FOLLON ‘SNOWAINS
‘OU SI} FO Adoo yoa.L109 pue ong} vw yey} ‘Aunfied Jo Ayeuad Japun ‘APVIOO/AJLIOA 1

   

HOTAGUS SSHOOUd GCATMTLLY aD / CHLRIGA

 

 
Case. 1:20-mc-00737-LGS...Document1._[iled 12/11/20. .Page25-0f 80

 

 

ce “ad Cf-219b-S (CP-ETLO-CZOG-F 1 LOH SA'S US VOw
AV'T NOWINOD , SSSHUONOD ‘S77 EON ALVARLL [Od RL Y ALYERLL Vd
SHIALUNASUF TRIOTOUMIOZ pamnzag AVAL |-ayqenods SUON- PoALOsay] SUSI Y-]PV

        
 
   

[()(@) zor-e 90n 41

cae AOS,
SJUBUTE[D ¢
yueyped :Apuey 10y Jo" TAIOAd AH

OZOZ ‘Taquugseq P yl Mey [eforouraoD yeuoHeUsoyUy

pue ‘Ainfieg Jo ‘Ayeueg Jopun Yaraq “pur ‘ospsymouy Aw Jo Jsaq oy) OF “SuIpeoysTul
JOU-pue a}9/dwW09 ooL109 ‘ony aJe UTa19Y PouTeyUOS s}oRy oy} yeU) AFLIOA SpulU
punos Jo Sulaq {ypey poos ul Burpssoold SyyEQ [eloIoUNO|D pue Aypiqel] payrunypun
Aw dapungueuneyy ‘powaey ‘posuoim Spoaoisse (N VIAL V * fueyequanueynyl,
‘Bye ypuBypeg :Aprurey 10; JOT TAOdd AHL @M NVA V ‘WeLieqnya +

( OqBIS YAO XZ. MIN
UOlBOTPII A, PUB YEO [BIo1WUWIOD (
( Ayunods §=xuolg

NOFLVOLITEAA UNV HLVO TYIDHHNNOD

Be He a ak eae ae ae ee eo He He SR oie oH ae oe a ae a to ae nie ois os oie os ois 2 ok So oe oe ate
‘SOTIBAPE UT WAY] 0} Paaarpop sem YSIyA ‘suOTRUOUIMSOp

SnOlAoId (STOOPSUOAAA [TV 0} POtoAlpop A[SHOTAIIG pueyo1oy SEAL OTA
Ted +g Med +> eg +q eg +)107) (IAT, Je “Plodal JO J.M07) UY] SOUT j.N0D
> VY Me ilg M17, (sousptas parjiiaa 396] Jo UOIssossog UI oe SIOOPSUOIM Pies J,

 

 

WS''SEPIT OA MON TCOTRUIES "PABASTHOg UIGANGS [ {Rg Ie

pojto0] LUO y “Sy SHUBI Aojjogg “| AO1pny “USA A “S “AUIOIOf ‘sioOpsuolAA,
| WS SEPLt

JOA MON “Bolelues “pPIBAaNog Ulydny 7 16g ye Poyeoo] PPOMOT WdAdjG

‘ZOU OlDLOG “ZO oLApOY oS0f “ZOQoUvG ALG CIpoly puelg-ulqone PII
“JJOoS “NY BIEL anu) “Wy Ales “SOSsoQeLieyA] Uepsuey “Ss “MOF, :s1oopsuol A,

 

‘V'S'AL ‘SOOT HOA MON SFIOA MON 4oomg§ AyIoqrT
QZ Je poywoo] “YIOA MAN Jo 3yVIS oT, Jo(s)edoulig 10 puv (S)IOUMOE:SIOOPSUOL AA

UW SNEPSSLE OHOA MAN “Mopeay]
seq ‘aunyy Aepeyeys Z9/ { 8 psyeoo] NOILVYOdYOD ONIAOWM SYOMLAN

 

 
Case 1:20-mc-00737-|GS Document 1. Filed 12/11/20 Page 36 of 80

 

 

96S A CL-LLOP ST TP-ETLO-E TOG FL LOH S'S ASVO«
~ AW) NOWUAOD ) S°S8edDNOO SO -ccLON ALVEREL PIOdREL Y ALVERLE Vd’
STUPUIMNIISUY [BIOLSUUIOD PAINsag aYPBALf-d[qeUOGaN SUON-Pparsasayy SIYSy-q[V

 

BODY “S SISUBL YP Toyo “y AIpny

“UPOISUIDAA “S SAUIOO( YPOMOg WIAIS "Zu [ O1S19S *ZONSLIPORY ISOF “ZaPIUES
AB[Id BIPOUy “PULL Y-U]GSNeTIAI-JO9g “N BYLEPeA ISH “Gy APES" sossay
BLIBAPUopsue’y “Ss “Uyor,, 0 MON JO ares SULYNOILVeOdNOD ONIAOW
SRIOALLAN /8/7/2 ONDIONLL SRIOMLAN 3°? LSOLL dTYV AO FHLSOULE
LAW ALIOVdV) TVNCIAICNI SLI NI.LON “dSa “ALAIODOS (NO SONIAVS
NOLONIATIA dO NOISIAIG V ISOALL VNVELSTMHD /2/f7/2 “pr LSOUL dTev
JO FHLSOWL LAG ALIOVdVO TWOCIAIGNI S.LI NI LON “Sa ‘ALAIOOS
CNN SONIAVS NOLONTATIA HO NOTSIAIC V .LSOUE VNILSRHA DY" OTT
NISISTHOS SVU Wl “epiny :Apuey Jo :ofdoad e :uew be “y prempy

 

 

 

 

 

“LSNIVDV

 

«NOLLA NAO DOT Ad “CAVA TEVA SADTAMAS LSUNOH
“COVA TIVIA- LAD BLLANADUY TANTS OW ATV TONNE SEYNOD NOdn
CNV “ALLVaaVa “ASVO YELL OL SSVdSUUL-AWADYOA-SS VdSAAL

 

 

 

“AONVLSISSV TVIDIGCN? TYNOLEVN-UELNE Od ESGOdd AO LRA,

 

1, AWPU [¥soT UE 10 UOSIOg [Uno] ‘9)810d10, [ese] & JON “pue'y] Waal JO
JUBNQUyUT SUTAT B* PUL] oy} UO-di poopy pysey,] Ul [0d] SUIATT oY} JO 3UG,,]
<UBUTE[-ALIe | POAT 6d Y-pochO.1\A-poulep 1OpNIOSO1.g Jo}SToR]A-[PUnq@ |,,,

[yueyyed] “jo esnopy :ajdood ay) :,3M", fuloLeynyA| Sueur & 4:
AQUABY JUSWUIOAOD OLR] 9q] Jo/pue VORIOd.10, [elJOUIWIOD oIBALEg
VY “OX MON JO PUISIC( WIOYINOS ST, 1] ‘VINOD PEISIC] saye1g payuyy//:Aq poseuryy
BILMOUY UTYITAA OWQuday x04 MAN ‘AJUNOD YAOA MAN ‘99.99 [vag 1090S]
fe]
 (Araateg?) ur Ajymby Jo Jano) Arey Duy) Lid, yerepay
[pe]
‘plosay Jo JanoD| ul] anoD s queypeg[ui]

JUBWTE]D SPOULIeY SpoSuoIM SpoAasLsse INVA V

> (ueyequianeynyy, “eye f

Hueyyeg :Apaey 10} Jo TdOdd DHL OM CNV V Searcy ot

 

 

 

 

 
 

Case.1:20-mc-00737-| GS. Document 1_ Filed 12/11/20. Page 37 of 80

£e 8d eCA-LLOVS LCP ET LOE COP LLGH SA'S ASVOs
AW T NOWAOD $7 SSAINOD SACP PON ALVARLD PTOdRLL Y ALVURL dD
SJUSTUPDSUT [ERM AHUEIOD} PaInoeg do BAL G~ IQRIOaSN SUON-PpoaAdasay] sys: EW

ay) yaduros ‘Apaarpodsar ‘S"A'S'f} JO SAIUYIO pue YA1ID JAMO 9 Jo (S)IdFO au)
pue “LNOO LOMWALSIG TVAAGIA OITA Nd Jo Aoyny yerrpne aeridosdde
alf) Jey} st posonbes aauezsisse ay], ‘oveg ‘AyIMbuvs ssowmop 94) ayenjod.sed
Jop10 UB UE PU ddTEVSNE Jo 389.107UE 9U} UT AIessadou SB U1d.19] PIQLIDSap ddUBISISSE
ay} sysanbas A[pury ‘P1dsdyy JO J.AN0-) C }AMOD S PURE 5jANOD pres ouy

 

‘ayqnday y1o A MAN ‘APUNOT YAO A MAN UI

po7vd0] ONDA JHQGNY ‘asnoy No? syqng [je] Jano|D esospay [UI] ipso0say Jo JAMO:
‘juno s ueyyeg [ur] ‘ozoz Aivnueg ‘Aep ¢ 77 9Y} 105 yuasoid je poynpayoas

199q SLY 19}vU s1y) UO aJEp SuLrvsy ArvuTENpAd /[eLy Vy °19}j}eu pouondes
DAOGE OY} UI FANG) SIY} a40Jaq SSUIpI9901g TVIOIGOL MV NOWIAOD 8 Ut
PISh aq 0) SS9dO.1g JO IdIAIIG 9} 9JVNIDIJJo 0} DULISISSY [BUOTUUAAPUT Spsanbat
A[pury pue ‘apery, [BuO eU1aVUT JO 7.10.) $9}87S poyUy) oy) Jo AVLIOW NY [eIIpHe
ayeidoidde oy} 0} sjuounjdwuos sy syuasaid pur siaArap Sjan67) Teropay [Ul] “‘prooay
jO 7107) [.M0D Ss _TuUeyped oy} SWOHOUl UAMO S}T 10 3.107) SUT ‘AAON SHINOO

 

 

 

SSa00td AO ADIANGS “HOW
WONV.LSISSY TVIDIGNL TVNOLLEVN-UGLINE HOW ENA TAO FoR NE

 

NOST-PEO9LO-L I MOS I-€£09Z0-L'T -NO81-cE09L0-LT ‘NOLI-97PESO-LT
0ZOT SO 007 *0Z0Z OSO PTL# *S.ON 288D uodn ,SUNTE[.) PaILI9A, BO} ABPFLUTS
(sayddy Ayvaay, Od *S’d'S' Jo Ae Aq Suppovsy [ieyAl Aptolg)
(soyddy A}vairy dN ?SdSn Jo Avm Aq payyt9D)
SLTT-Z9L1-Z000-0600-070L °ON 9S¥—D JUBMUTELD
SL-LLOP-SITP-TTLO-E706-F LLG (ON BSUD JULUTTEL)
“TY Lar Vain A PINVOVIVE AO WoLLLVIW GALE NE

 

 

&
?
‘AMHONVHO dO IAINOOD LORLSIC ‘TWA TAw OT dnd

[Lv]

L100) TVA
Ina]

GuoOoTs AO LUNGD
LUN SLINVH IVA

 

SSaI0Ud AO HOTANES NEAONVISISSV TVIDIGat

IWNOLLVN-UOLLNT YOu ESAROMT AO LRAMYOd AVOLVDON AO WaA.LLAT
(s\Isopsuol A

 

 

 
 

Cage 1:20-me-00737-L GS Document 1. Filed 12/11/20. Page 38 of 80

RE 8d CLL LOPS ITP CTLO-ETOG'PL IGE SA'S ASVOx
MAW) NOWINOO pp SSSHYONOD OS CCE ON ADVE T1Od RL B ALVARLL Od’
SJUSLUNISU [RIMISUAULOD) PIINIIDS JBAT G-aTUIORAN AUON-poarasayy SIS-[[¥

"QOURAPE UT UAT] O} PAIDATTAP sem YOTYM ‘suoNeUatUNDOp

SNOLADId (SKOOPSUGTAA [TV 0} PalsAljop A[SHOIADIG pubipaloy SUM OIG Vy ied +
wed +O Me +q Hed +403 AT) Je “plooer Jo jam0D UT ssuly andy , ¥ jeg

-[IG] ONT, oOuSptAs poryiiaA BaG] JO UOISsossog Ul av SIQOPSUOIM ples oy fy, Joorayy
spalqng ‘suazipiZD 10 pur s[eUOTpEU 94} ‘so}B}S Po}TU 24} 10} suOTpNIsSUOD

OLLI JOpPUN Pap.sOJJE S}SEL [LUONISUOT ay) 0} JUBNSAN p.0da1 HO SaAjasMAY)
SJUUTWILIIUL 0} JOU PUL DIUATIS UTBUAL OF JULI IY) VARY SMIOPSUOAM PIES IT,

 

 

 

WS SEPT OX MON CBOTBUIE LP “paBAdNog Ulgding [1 gg 38
p9}¥I0[ BUNA Sp SHuBly ayer | AApNny “Uloysuie AA “S “AWladop -ssoopsuorAy

 

WS TSEPIT

“31IO.A MON “BORE Sf “paeAaTnog UIGdINS 7768 Je polesoy ‘[POMOg Waaajs

‘7OUIUN O1G1IG “ZS pOY Wop “ZapIUeS Avg elpowy purpg-ayqone pA
“JOIN “Ny BBVA Aoouy) “WY ATES “sOssayeliey, Uopsue’y “S “Ugos,, :stoopsuoi yy

 

 

 

“V'S'1 “SOO0T SHOA MON SL0X MON “eatlg AMOQrT
BZ 1B payBoo] “YIOX MON JO oeIG oy], Jo(s)fedioursg Jo pue (s)19uMO:s1a0psuo0l

WSPSSTT HOA MON “MopeoyA|
yseq ‘aue’y Aepeleysy Z9L | J poreo0] NOLLVYOdYOO ONIAOW SYOM.LAN
2. PU ONTISIOOLL SMOM.LAN Jo(s)fediounrg Jo pue (s)\1auMQ ‘s1eopsu0l Ay

rl WSNO6STL HOA
MON ‘Kinqisa My ‘ OLE OHTS “‘QSINODUOTD syueya IdJAT O06 Te payeooy * "'? LSOALL AdRIV
ro LO TALS LA ALIOVdV9 ‘IVNCIAICNI SLI NI LON ‘“dSol ‘A.LAIOOS
“GN SONIAVS NOLONINTIM JO NOISIAIC V SOUL VNVILSINHO

ee “> LSOML dTIV JO FALSMLE LAG ALIOVAVO ‘IWNCIAIGNI SLI NI
LON ‘dSa “A.LAIOOS GNA SONTAVS NOLONIACILM JO NOISIAIC V LSM
VNILSIMHO 8? OT1 NDISRIOd SVU JO (s)fedioutg to puv (s)auMQ :s10psuOl A,

VSD'S9IELL SOA MAN ‘Bulg ‘jeans
POL 9C-LP 1e poywoo] “ap ‘eping :AyTuey Jo :ojdood e :uvwi ve ‘yy preMpysIAOpSu0l Ay

 

*SMOT[OJ SU SS[ENPIAIPUT MOL[Aq 9) UOdN ssado.id Jo adIA.1a8 aq} JIT
puv ‘s}adoumdep asonpoud ‘a.uaprAa aAls 03 “ivadde 0} sss0pSu0IM paureu pu pres

 

 
aero nee (CAS@~1:20.M¢6-00737.LGS—Document1-Filed-12/11/20—.Page-39-Of 3Q even enrene nn

66 3S CLL LO SIZ COLO TOG LIGH S'S ASVOe
AV NOWIAO,D ,, SSSHYDNOD STL -TTEUON ALWERLL P1OdRLL Y ALVIREE Van
STUUUIDIJSU] FELOISLUG PAINIAG SIVALLY-3IGRUOASp] QUOA-Poasasayy START

0707 ‘4aquiasag] ‘,, [1 Jo ABp siy) UO pausig

pe
ve

    

SNPVALL FSIVULOV “

Ja}SIOBIA, [PUNQLE
1ULypequio.eyn

 

    

 

“4 eT
fw
O‘OSs ITNN00 FHL
*SS990.1.g JO dIALIS UL DUBJSISSY jeDIpn! soy A10j8S0y JO $.19})0'T S June;)
S$ 1UByye” §j.1n0 Sunsonbas oy} SU1INIIX9 UT PI.LIMIUI SJSOd IY] 10; SILIOUINY
[UDIIPNHE IG) ISINQUHD.! OF SSOUSUTPIM SossaIdXY JANOD S YUBYALeY .1n0D pres ayy

‘J99JJO UL TS ‘,,$ S891SU0D "S$" ZZON JOPUN JOo19q) PIA puw Juatins pue
poynsexa Apeoiy OdLLy 0} JUBNSANY 17809 AOJ PWIMIS.INQuIY pue A410.1dI99y, UT

 

 

 

npn ant
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 49 of 80

 
 

 

Todd Ce £LOp-SITR CELL Z0G PF LIGH SA'S ASVO«

AVY NOWAIOD jp S-SSHUONOD ST cc CON ALVIRLE PIOdlad hl @ ALVARLL 1d)
SIMOUMNLSUE FRLUOUIUIO PONdAaG SPALL G-OTQeNOTaN SUON-pdalasay STANT]

 

S90 Tdd V ALVASL PIOdIaL ¥ Od
(s)1o0psu0ljy

 

 

vilios “Sy SHURLY “lopjei[g “| Aviphy

"HSTSTNS mM 'G “AUdiof [PMO UaAasG “ZOWOUly Olalog ‘ZonaLIpOy osop ‘Za IuES
ie[ig eps “Puspg-Upyone Po-7095 “\] BPLepep seul “Gy ATES" Sossayy
BBA Uapsue’y °s “UYosr,, SLO X MaN JO ARIS SUL PNOLLVAOdAOD ONIAOWN
SRIOALLAN /277/8 ONION SRIOM.LAN "Pr LSE dTaV JO AALS.
LN ALIOVdVO TVNAIAIONI S.LI NI LON “€Sa “ATLAIOOS (NN SONIAVS
NOLONIATIM JO NOISIAIG V LSAULL VNVELSRYHD 27172 “bp LSOL dTAV
JO FALSOWL LA ALIOVdV9 TWNGIAICNI SLI NI LON “dSd ‘ALSIDOS
CNOA SONIAVS NOLONTATTIIM AO NOISTAIC V LSOal VNLESTHHD

. BOTT NDISTIO” SVU BWI “epiny :Ayiuey Jo :ojdoad B :ueul ey plempy

y ‘LSNIVOV

«NOLLUQYHOD OLTA Nd “GN Vas TEVA SHDTAWAS LSANOH
Y "CAVUA TVA LAH ANFOUY FAVA OU- ARV TUNE LYNOD NOdn

 

 

 

 

 

 

   

 

 

CAVA “AMLVAUVE ASVO AHL OL SSVdSAaLL-ANAOYOA-SSVdSaaL»
0707 OSO O07 # WHETD Polio A aS

 

 

OZOT DSO PIL FUEL PIULIOA
FIO -FEOILO-LTON xepuy
‘e TIOSEECOOLOLTON xopuy

‘AOS 1-CL09L0-—LT ON Xepuy
NOLI-9TPESO-LT ON Xapuy
#USVO SQOUNVTIGOSHA “ETO'S A
dVaddV OL FOLLON ‘SNOVWIADS;

 

 

 

S [Ay We 10 Wosidg 9)B10d10+5 & JON ‘pue’y jo Pueyiquyul ‘ojdoog oq} JO 9uO,,]
¥e jJUBLITE] ) AIG] PoAdLiae Y-posudd AA Pau. IBY 1099801] AOISTSLTA-[UUNGU Y,,,

  

V'8'n [82201] “MIOA AYN “ALIO MYOA MAN
VZV 1d Tyas [1]
AOIVRUL TVNOLLYNUALNI 4O LYNOD SHLEVIS GHLINO
[yey
yO) Jerapay fui] ‘p.10sdy7 Jo -An07) ‘Janey s pURYypEg

 

_ [Nueyqeg] :Ajiuey 10} Jo “aA Td Odd TELL a: [moareyn al] ‘NWA VY: lr

a
O
J

 

     
 
 

  
  
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 42 of 80

 

   
 
 
 
 
 
 
   
   
    
  
   
   
 
  
     
     
      
   

ZR CALLIN S LCE CTLO- COO LLO# SSO ASVOe
AWE NOWWOO pis SSHeyONOD SL -CCUON ALVERL PlOdIML Y ALVSaL Td)
SPOUMLSUY [PIIOUILAO | Pamnoag awa g-a,qenosday ouopy-pdarasayy sIUsyy-[[V

 

OTdOUd NIUVaddV LSM NOA OS TY CNV ‘AIWID GaMIRIaA CSHOVLLV

OL. WAMSNV NYOAAS “(iWARHAA VW LNVAIV TD YOLIOTSONd UALSIOVW ALIVE

CaARIDOV “CAAYVH ‘CIONOWM TVNOERLL FHL NOdN TAMAS LSOW SALLELNG

aIvs AO (S)TVdIONId (SYWANMO CINV SNOSUAd:NAWOM CNV NHAC 1TdOdd 2

THI. NOA-ISNOWANS G1VS Nawab FHL ONTATAOM AO AVG AHL ONTINAOD ¢

| TON] SHLLLLNA CIVS JO (SYTVdIONTd YO ONV (SRISNMO CNV SNOSWad |

TIV ‘NSWOM ONY NAVA IdOdd AHLNOA NOdA SNOWAINS STALL AO SOIAWAS
WLW SAV (7) SNO-ATNOACT NIELLIM GORDON TWIG DIVE

 

 

 

‘LHN09 IVS THLE NE“ASVO CANOLLNANTYOAY NI.SYIOUONOWM., #&
SV GHLVNOLIS ATSINVN ONY ATHALLONTIOO WALIVANSH ONIAE
SSLLILNA IVs AO (S) TVdIONT¢d (SRIINMO UNV SNOSYWad TIV UNV NSWOM
CNV NAW “a'1dOdd FHL SOA LSNTIVOV Ca NASH SVH ATINOW NT SLINS
"*MV'I NOKIAGO TV NOTLOV 40 DIV 1D Canina Vv SDLLON Tipidnr

“VS SEPT AOA Mon] “woreurer “pivAsnog anjayng TEs Fe
payeoo] Bausy SW Sle “Ap | AApny “UWpoysuie AA “S “AUlodop sSIo0pauorAy

 

 

 

 

 

VSO og
SEPT HOA MON “VOreUiey “PIEASTOR BITS 7169 1 paeIG| TPMGY WATS A
_ *‘QUIUIP OFGLN “LanaLipoy asoy Zoqouey Jey tipowy purygq-ayqene Pp
| Ae “OIG N BHIB[EA] Osa] AYES “Sossay ee] Wapsue’y S “uyos,, ‘sioopsuci 4

 

 

 

 

 
 

"VS ‘SO00T SOA MAN SPIOA MON {oars ALOqrT «.
BZ Je paywoo] “YIOA MAN] JO aye1g ayy, Jo (s}pedioursg 0 pur (s)\auMmg is1s0psu0l My a |

“VSD PSSLE DOA MON “MopeayAl A
seq ‘ouey] AepeyeyD Z9L1 12 payeoo] NOLLVYOdUOD ONIAOW SOM.LAN
(Ep ONDIOOLL SMOMLAN JO (8)jediountg Jo pur (s)JouMQ ‘si90psuo0l My,

WS ‘O6STT OCHOA

MONT *AINGIS3 AA “a I c ans ‘asuNooUoy SJUBY OITA] 006 Je payeoo] “ty USOSL dRry

AG Asa LSOUL LN ALIOVdV9 TVNCIAICNI S.LI NI.LON ‘€S4 ‘A.LAIOOS

CNN SONIAVS NOLONIATIM JO NOISIAIC V LSA VNVILSRIBD

7 eye “py LSOUL dREV AO AHLSUML LAG ALIOVdVO TWOGIAICNI SLI NI

“wy LON ‘dS ‘A.LAIOOS GNA SONIAVS NOLONIW ILM dO NOISIAIC V ESV
VNLLSRIBD 8° O' Tl NINSTUO” SVu Je (s)jedrourrg Jo pure (s)79IMEO ‘SIDOP A

 

 

  

‘VS’ “S9CTI OMOA MON ‘puOIo”

 

 

 
nner Case-4:20-m¢€-00737-LGS Document1 Filed 12/11/20 Page 43 of 80

 

 

 
 
  

€8d yoL-L LOPS 1 CPreCLO- EUG PL L6# SAS AS VO
MW LNOIANOD 1, 5-SSAUONOD SY) -TTEON ALVERLL IOdRL @ ALVAL Md)
STUSTUNQSU] PELIOLEUO 3 PAMNISY AWAN G-a]GUHOBIN OUONY-PIAados SRV

   
  
 

ZF oz ‘9 a_4 soudyg ulorssiuwod
| AUR YOSDNDEMA 0 d
as . ECOLOLSVAPO ON
S ote OA MON] JO apes ‘ON aNd ANWLON
Boies SONVA Nosy

  

0z0z ‘Ang ‘yo A auojaq pausig =| 7 } | .
BUIPIAl ‘on uene
: 710 SSUN.LIASNI
Lig SUPBULIOITY
BATTAL
OZ0Z ‘9 ‘Aine

nel 1] ‘9381S HOA MON “OPISpOom,
39] SING “ONUDAYV wp [COpy] Jo wed WAS

. TURE” WeareynyA, “anv SSHAddV GNV JNVN HSOHA
‘INVAIV'12 YOLNOTSOUd WALLSIOVIA. TYNE “ALYVd GAARRIDDV “GHDNOUA,
‘COWRIVH AHL NOdf) GSAUaS Ad LSA HOI SLIAVGIdd VY ONTIEMSNV
NRIOMS ‘GSIRIGA YNOA Ald OL (NV “UVaAddV OL CAUNVANWOD AdHaaH Fav
NOA SV ‘GANDISSV ALVC CNV FALL HONS NO “LN09 IVS GHLLLV] AIVNOSddd
Ni adVadd¥ OL NOA DNIOLLON “SNOWAINS SIHL HLTA GaINVdNODDV
ON GNV NIT GANSS! ONT FIV WAOALL SNOAC SVNAOdHAS

4O WACUO CAHOVLLY -LVHE FOLLON TVIOIG OL WALA AVL

WIV1D CURIA THL NI CHONVWAC SV ALYadOUd AIVS FHL AO NOLLVYOLSA

AHL wOd UNV ‘CaSNVd SADVIWVG CNV WRIVH FHL YO.1 NOLLVSNdd NOOO

FHL YOd NOA LSNIVOV NEVI A TIA DNOO HALE dO MaATO ALN

AHL AS YO ONV ENO) ABL HORI ORATO L009 ABL 40 AOLMAO

AL WoVad TO FOLLSOL GSALVULLSIOVIA ALE Ad OINIFN 18> LAM) GANDIS

CNV CASSANLIM 2d OL [Istaad 40 ‘sSa9anr AO SUONNL AO TWANVd TWNOERLL!

Ag INFAADaN JO LOIGUAA TVNIS V WOsd SONVUVEddV UNOA UOd CANSST AG

TTL WACMO LNVUVA HONAY V WdAddV OL STIVA WO GNV “ONOdSHa OL Vel

CULLLLNA GiVS AO (SYIWdIONIId YO CNV (SUHNAMO FELL ONV SNOSYAd “ATdOdd
HL SNAAOM ONY NAW COOA JI DVELL GOLLON ‘TVIDIGA Ua HLLt SDEY.L

 

“RENOD GIVS AHL HLIM SLIAVOIIAVY ONTTAMSNY ‘CHIIdHA (NYOMS UNOA
Wa UNV “SONO.LV {LaaOO divs DHL .LY WALL ONY FLV HOS AVNOSHod

 

 

 

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 44 of 80

 

 

ped CL LEO STEP TCLO-CLOG FL IGE SA'S TSVO«
AWW TT NOOO piSSSaeONOO Sco bON ALVA TTOd dL ¥ ALV AL Vd
SWOUMLSHY [BIDIOULUO) POINIIG OWA Y-apQUOBaN OOR{-Paatasayy SHSLY-|PV

 

(sHaopsuol

 

PUNY “VY SHuely aay TF AoIpRy

HISISUID AA “S “AUMO10G JMO] WaAd]S “ZOUdMIL Old1ag “ZONoLIpoy aso, “zdqoung
Ivpig Hipouy purelg-wjqane ]d{A-H00s "\ ENlepEA ast] “A AES” SOsSaq
BLIBIAY UopsuB'y "S “UYOR,, SOA MON JO oF81g OU, WNOLLVAOdNOD ONIAOW
SHOALAN /2f7/2 ONDIOOULL SYOMLAN "Pr LSOALL AaTay JO AALS
LN ALIDVdV) TVNGIAIONI SLI NI LON “dSd “ALSIOOS GNA SONIAYVS
NO.LONIATIA AO NOISIAIC V LSORLL VWNVELSREBD /291/8 “p LSOUL dTAV
dO SALSA LAG ALIOVdV) TYNGIAICNI S.LENI.LON “S84 A.LAIDOS
CNOA SONIAVS NOLONINTIM JO NOISIAIC V USA VNLESTHHO
ROTI NDASRIOd SVU FALE ‘epi :Ayruey yo :ajdood eB suew e “7 preMpy
“LSNIVDV

 

 

 

 

 

«NOLL NYHOO OFTAd “CAV TEVA SHOLTAUAS LSANOH
“GOV TV ALAA ANDOU TAMATIOW AMV TOU LUNOD NOd?

GOVad AULVUUVE ASVO AHL OL SSVdSAUL- AAD UOTSSVdSaaL»
"0207 OSO 007 # WIELD PIL A
0207 OSO PTL # BIEL) Payflia A,

OST-PE09Z0-P TON xopuy
IOST-EL09ZO-PTON Xopuy

NOB I-ZE09ZO-LT ON Xepuy
NOLI-ITPESO-LT ON XOpuy

 

 

 

 

 

-OSV¥O SQOUNVTHOSIA VLToO'sn

VNAOdENS UO VACUO GNV FOLLON,
. | ADU We 10 WOSsog aB10d107) 8 ION ‘puB’y Jo JULTIGQVYyM “ajdod,f 3} JO 9UO,, |
,GUBUNB, )AJIE | POALioag V-Pdolol A -pouLiep] LOpNIOSOLg 1dISTGRIAL-]UUN GL],

[Nueyyeg] :Ajuey 105 Jo “Td OWd GEL +940, [Maayan ONVIAL VOT:

W'S'N [8ZZ01] “WHOA MAN ‘A.LIO SYOA MAN
VZV 1d Ivwsaage [F]
ACVULL IVNOLLVNALLNI AO LANOD SALVLS GELINA
[ye]
}ANOZ [EAOPa yf [Ul] ‘pz0sey Jo janoy ‘MoD s UByEY

 

 

 

 

 
 

Case 1:20-mc-00737-LGS Document 1. Filed 12/11/20 Page 45 of 80

 

6 Bd gCl-LL9b-S LZE-CZLO-CCOG PLL GH SSN ASVO«
AW NOW ,,S-SSTMDNOD ST) EON ALVEL PIOdREL ® ALVA Vd
, SJUDUINISU] FLIAIOUNTO,F Pamdag deal g-o[genoday MON-Peaossy SWSR-HV

Ul Spiosal “Ty SuLMoljoy ayy * presasoye sovyd pue stun} oy} Je aonpoid pue nod

Ui SuLig pur Zurpuad a1oy} {puv] Jo Me] UOUWIOD oy) 38 ssuTpsod01d JO pue UOToR,,

".. OE. Ul {spuatnOOp JO WHOJ [BUITIIO OT soUDpIAS SAIS pue AfISd} 0} WIOOY V.ANOT

 

_” 8th we. GZ0T Hany JO ABT 5 0 TIVE SIE “WS 1 “AID WOR MON “AWUNOD) YOK
MAN ‘edzeyd ferope,y | [ye] poyeoo] “apery, PUONBUIOIU] JO LNO|D soyelg powuy) oy [38]
PHO. {aIdpoq TU] ploooy Jo yNOD ay) Jo saousne (s)ayeysiseyy jerreduy at) a10jaq

pus ‘51394 jo sospry Jo sloimy Jo fauvg feuNq], PUBIE) ay} S1Ofog _pAosay JO JAMO’)
#, Ganos s yueyyeg [ul] WWNOSUAd OldOUd NI AVAdAV ©} “Oplse jos pur “prey
Buyoq sasnoxa pue ssoursng [TV 4L! CAGNVAIAOD APG aa AV NOA

-sodorg pue-isny st jE opraoad o} + prosay Jo LNOD, & No} AUL SB JO}STUILU 0} Jap1o
ul ‘prodoy JO FINO sy Jo sonsne (s)oyensIseur oyj o1ofaq pue sided jo saspn! jo
sioinf Jo joued yeuNqiy ou} STOJaq Uo ‘yo saotsnf Oo} sjoRy Jo SOUSPlAd PUR s[eNpLATpul
‘suossad ‘ajdoad ‘sroopSu0sM Yons preaioy Suri 0} spediounid ‘sjuade $i pue sorjiyue
pure sfenplAIpur poweu puke sisopsuoim pres oy) uodn JueUnEyS Ayred paaaade
ay) Aq Ajay posses Aprodoad pur panssi oq utoiay seusodqns wu) GIUAGUO

pue passsap Aqaiay Si Ul SAMA NMOHS 2SNVO GOOD FHL ¥Od UNV

“MB Je UOLOR 9} YIM UOT}P[OI UT syuStUNDOp Jo Apojsns

savy pue s#uripsasoid piosoy Jo "NOD y ‘Wno| s ipuey[eg ot] FUT pur soysnf

JO JINOF oOFUI JYBnosg oq IsNM sssopSu0im posuoTuoUTSOye *AWOATAA MA

‘yay om Aynbe Jo syns oy}

ul jsouqur uy Ayed jeor se Azessaoot oe OM ME] UOUMUOD Je UO sty] ul Sulpurys

9g 0] STOOPSUGIM se pue SassoUIM sev tradoid. ase ‘eT UOULIO) Je jYSno1g une

yo Jsa1oyOF oy} UT “Yt Suoje Joyjeso} [Te spedroutid pue spenplarpul []e “sati}ug pres
JO sIguMO pue suosied ‘a}doad “‘ueulom pure UoU ‘sso0psuOIM SuLMoTIOY SEWHLL

IPO

Sif] YM psosal Jo LINED oy uodn sossaid pue sorejsep pue sasodap Aqaroy Aimfiad jo

SME] OY) Jo Ayjeuod pue uoNeUNyye ‘yyeo sOpuN Ooms A[np Buieq “TURyR_ Woueynypl

se UMOLTY osye ‘[ipuexped] :Ayraey IO} JOG I1dOUd ALL AM.) oswseynyAl|
INVA VE SSIdOdd AHL UOd A1dOdd AHL Ad “MON SHINOD

 

‘SoU ples Jo sjedIouLig ‘s1lauMG
‘suosiag ‘USUIOA, OY] PUR DOJ] U7]
‘SJQOPSUOLAA~ POUOIUAOWIIOLY (OL

 

 

|

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 46 of 80

 

 

98d  O£-LL 9S TZ P- COLO TOG FL 6H S'S ASV Os
MAW'T NOWINOD 1) S-SSHMDNOOD 811 ST UON ALVERLL 10d aL @ ALVAL Vd"):
SJUMUNSUT [OLUAUNUOD POMGag SPALL |-ATQuyovayy SUG -parsasay] SIAL S| ~[[V

AUV.ION OVTE Nd

SF 02 'y qo sonics UOISSILALOD
AWWNOD xUOIG UY POWFEN
PEOLOLEWAPD “OR
HOA MON 19 BIEIS “OP ETid ANVLOK

SONYA NOSYE a

 
   
  

  
 

 

0707 ‘AINE Fy9 hp A HO Pu B10F9q PoUsIs

  

BUIpaTA & comune
\ ‘
\

“HO SSHNLLIM NI

  

“CHaACO “OS TUONO FHL

‘JUSWMIUOSTIUGT PUE SUT 01 Jo puw ‘aunjiey yons uodn Sinog ay} Aq
pansst oq 0} FUBIEM Youd JO Iopio UR oO} Joafgns aq [JIM NOA puv TINGS Jo JAMTA}WOS Jo
Aypind spoursap oq Teys WNHOdANS STHLL H.LIM ATA WO) OL TEV

 

‘yuRyeg: Jo Apes Jo 24 1dOdd AHL AM (NVA V WoLeynyy

yueUTIElO ALed poaolisse polueu ay] 0] soyejal ‘sapnyjaul yorum wo] Aue UE [POT TT
OA MAN ‘opisduung ‘Pang Or TEP] Joo1y) syuaunsop pue ‘Ayiadoud s ,jenplArput
*‘poueu 0} UONPOI UT SJUaUMONOC] WNO7 ® spUTBydwOS JO PUw SUMTB]S se ~ StF [eUrSTIO

 

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 47 of 80

 

£780 oCL-L LOPS LCR CCLO- ECOG FOF SAS TAS VOe
AW LNOWWOD 1) $°SSTRIDNOO ‘STL -CTEON ALVEREL TIOd aL 8 ALVARLL Vd Tl
SLUMUIPAISUY PULDTOLUWIOT) PAINIIG IAL g-a|GENOBSN SHON POMS syne]

(s)AsopSu0l AA

 

 

vubey Sy SHUeLY Vayjegg ‘y ASrpny
WIS|SUID AA “S AlMO1Op []OMOg WIAD]S “ZOUOUN Ofa.1Ng “ZoNSLIpoY osof “ZayIUES

 

Jeplg vipsuy Ppurlg-Uyqone PIAl-F1098 “NT ByEpey, toca] “ay AypBS’ sossoy
Bie Uapsue’yT “SMOG, “yO, MON Jo HIS OY], PNOLLVUOdUOOD ONIAOW
SRIOALLAN /07/8 ONDIOMLL WYOMLAN 3"p LSOUL dTAV dO AALS OAL
LOG ALIOVdVO TYNCIAIONI SLI NI LON “dSd “ALSAIOOS GNA SONIAVS
NOLONIATUA JO NOISIAIC V TSO VNVILSTURD /271/? “py LS dTaV
4O ALLSOML LAG ALIDVdVO TVNGIAIGNI STI NI LON “Sa “A.LAIDOS

 

 

 

CNNa SDNIAVS NOLONINTIM. AO NOISIAIC V LSORLL VNICSTHHO
ROTI NIMSIMOR SVU VIE Bpmg :Ajruney Jo <ojdood v cuvUT'e “y prempy
“LSNIVOV

 

«NOLEN WHO) OF Ad “GO VUa TEVA SHOTAUAS LSANOH
GAVa TVA LAA HL-ANGDONV T Adda OW ANY TONNE SLANG) NOd)
GAVUaA AULVUAVE ASV FALL OL SSVdSuRAL-AWATOAOW-SS VdSaAeLL»

 

 

 

 

0707 OSO 007 # BHEID Pela A
0Z07 DSO PTL # MNETD PeYA

OST -PEOLO-L TON XOpul
TOST-EL09L0- ETON xopuy

MOB 1-EE09L0-LT ON Xopuy

NOLI-9TPESO-LT ON Xepuy
—"—# ISVD SQOANVTTAOSIA “LTO'S'N
# (CaMRIA) LARA NO § SSSVdSarthL ‘WIV'TO TAIV1O (ASVO JO AMALLY Nx

 

| ABU Y Ue 0 OS, Hod ayBIOGA0) BON ‘puey jo yuBiqeyli ‘903.7 au} jo HO,.»|
of UB TEES )- AR. iE poAILioc Y-paswo.l A- pat. leypy 1G]AIISO, IJ HoyslovjA-peung!. IL
[ryueyyeg?] :Apiuiey SIOy JO: TdOAd WAL 1.3", [uoaregnyAll (NWIAL VW ‘E:
VSN 182701] SRIOA MAN “A.LIO MMOA MAN
VZV 1d Tua Lt]
ACVEL TWNOLLWNUAL x LYNOO SHLV.LS GALINA
18
jan0 (Epa fur] ° PlOII JO JAMOD “anoD s yUBypEg

 

 

 

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 48 of 80

 

 

88d ASL LLP SIC TCLO ETOP LLG SST HS VOe
MAY L NOWAO00 11S°SSERIQNGS SO COLON ALYARL PIOdRLL 8 ALVA Vd
SHISUINIPSU] [PLOASULEL JS SBAL G-O[QUNORSN AUON-PArtosay] SUPOT HT

ULYyeg waaseynyA OZ0Z ‘9 “AINE

      
  

 

ae ONAT og Ulet1ay [Te Jey) ‘.1N07) wdo
TELL HAM ‘[wroeqn yale WIA VE
jo Sospufp oq) Jo Aang jo paucg [eUngnry, ag} AQ payeoipnlpe aq 0} pie pros.
0 ‘odn passed PUL PoIpPAOIIT SoUlpLy SUNE[D -SHAUP Ee AIHWS Y We YT JIQIyXyy
SU 598 SE D1dy PoQIeje [lg sul] B Su lp Jo JULLOMIe Og} Ul ‘anp UOKNYSsUadIHOd',

 

 

 

 

‘Kj-4od-O.10 (AU) ple Jad-oad (AM) WOdn Ssedsoa) [ENUUOD PUE [BHM 54} 10J
Tolestodaies puLeulep ple A)-19d-0.1d (AW) JO WONBLO}Sa1 IMDS SURUB E O

 

‘Go pau Ozoc ouny

 

“Kepoy Jo Aep , oc Si) ‘MOU 0} SONUHUOD Wey pax Sujopsu0.M “SUOFAL BUVS

ioc Aleniqay jo
ABP +36 SU) UO Useq MEY PUL SULOPSUOAM “SUOTM JY} JO JUILIITIIVAWOD BYP "p

 

 

‘Aj-dad-o1d pile Jod-o1d (All) 0} AITGT pu’ Widey Soop pur pip ssedso.} ayy'¢

'(s)JUOUMA Sur
Posloy JO 95N S}E jo ASM Aq soos ‘ssudso.ry ay) Jo JUISE [YSNE ayy'7Z

 

 

‘Ajy-sad-oad (Aw) pug .ad-o1d (Aw) uoda Ssedsaa) (sjp0psuo41M PIES 9p]

TtayeyD sURUE eT:
[Arodrop|ssvdsar} :WHe]D polyLiaA

 

‘MET WOULOD YIM dOTEp.1000V

Hanus FD UOHsIIpsing juajodui09 ul JANOD Aut ‘asus ATE [IJ 0} J.ROD

dy) JO YH ayy Jo aambas puwe ,.ps0ray Jo NOD, & Ploy Oj UONVAySTAUIpE

pue .2a)sturU 07 | save Jo (sjoonsne (s)a}eajsiseyy [padi pue s1aag jo sagpne

jo damp yjaueg jeangiay juspusdapuy Aq peiy,, 49D V ‘,,P40I94 JO LANOD,, B

aplo :puvutap roambas Aqaray op ueyyeg wWosreynyy Bpy/e pUeypeg|:Apnaey
OPO Sq 1dOUd WALL, a4, {fwerreqn INVA VIEMON SdAOD

 

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 49 of 80

 

68d A CL-LLOE-S ITE CCLO ECOG FI EGH SAS ASV Os
AW NOWWIOD 4) S-“SSTUDNOD ST -CZUON ATVARLE TIOdLaL 8 ALVEUL Vd a
STWOUINIISUT [BIATOLUWIOD POINOAG SWAN -a]QeNOTaN ATON-Poasosoyl SIYSLY-LV

 

(s)Jo0pBu0IM,

 

Buoy SM SIDE. Bil “LP Ud I APY

“THO ISU AA *g “ALDI £ “[PMOd WAITS “290 O1d.19S TZSUSLIPOM asor “ZIYIUBS
ABT Berpsuiy “puLelg-Uipsne POyAl-W09¢ * Ni BHLBYEJAL ‘iosul] “I ATES" SOSSO}
Bue wepsuey “S Uyor,, JOA MON Jo deg AY. PNOLLVUOdAYOD ONIAOW
SRIOALAN PAI ONDIOOUL SRIOM.LAN 27 LSORLL dTAV AO AATSMLLE
LAG ALIDVdVO TVNGIAIGNI SLI NI LON “dS ‘ALSIOOS GNOA SONIAVS
NOLONINTIA JO NOISIAIG V ESOL VNVITSRIAD /eP/e “bp SOUL dTAV
JO HALSALL LAG ALIOVAVO ‘“IVNCIAICNI S.LI NI.LON “dS ‘A.LATOOS
CNN SONIAVS NOLONTAIIM AO NOTSIAIC V LSfREL VNLCSTHAO
BOTT NIISRIOM SVU BIE “Vpiny :A]lwey Jo :eydoad v :uew eB “y preMpy
‘LSNIVOV

 

 

 

 

 

«NOLLd RRIOD OFTENd “GB Vuas TIVIA SHOTAMHS LSAINOH
TNVad IVA LAA LANAOUV FAUaaAIOU-ANV 198 LANOO NOd
GaVaa AULVUUVEA ASVO WAHL OL SSVdSAEL-ANAO YO SS VdSURLL»

 

 

 

 

70707 OSO O07 # WHET DABMIA
10707 DSO PTL # WIETD PehoA

TIOST-PLOOLO-L TON XOpuy
TIOR1-CL09L0-LTON Xopuy

TOS ZEOOLO-L TON Xopuy
NOLT-97ZPESO-LT ON ¥9puy
#ASVO SQOAUNV TTAOSEAN VLTOS 1
CAUALYNDIS (FONBA (NOLLOIGSREOL FALV'ID V FaStnd OL LHORt cl
[.HOLLON AONVZINDOO TVIDIGOL =|

 

L. Amagy Ue 10 uosi1d 7 a}810d107) & JOKY ‘pue’yT Jo puepqeyus “9]doog ot} Jo dUQ.5|
_JUuvIIe, AMIE PoAdL ao Y -posuo.d AA -PouLIBy] LOJNIISO1 | LOISTSBAA-[CURGEIT,,
[ymeyped] :Apuey S20) Jo “7 TdOdd AHL 3M: fwa.reqn yA] ‘NVIAL VT:
v'S'0 [82201] “SHOA MAN “A.LIO SUIOA MAAN
VZV ld TYaaaas Lt]
FaVULL TVNOLLVNYALINI ty LYAO9 SALV.LS GHLINM
jae
Jind.) [elopoy [ul] ‘psooay Jo pMOD anoyD s YUeHLeY

 

 

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 50 of 80

 

 

OTS AS LLLOb Ss Leb? en, FilbR S'S ASVO®
AYT NOWAGS 1) S°SSHYDNOO ST) eo ON ALVEAUL IOdRLE 8 ALVA Vd
SUDUTILISU] [BISISUTWIO) psmM9ag < ayeALe aqVyoBany auon-paarasay sTytral-[)V

‘piodai uodn passaid aq ued sisded ‘syueumnsop ‘41 V4) OS (SAIN V.LS MATHS
ON) “10}8029 s7T JO aaTQwUFs (PUL any g),oTUI-jom,, B {sya GuauNI0p saded

1 nodn paxyye aavy 0} ayy ,.dSBd,, ay) OFUT pode Buia (s19p40 ‘s1sps0 pesodoad
PUL SHODEPUIUIITOII! SUIPHpIU!) ,S|UIUE-T-oop,, “spiM ‘suaded [je :sopso pue

puewap :oammbes pus aiepep qTdOUd ALLL TM [wieareyqnia (NVIAL VW CEATHT

‘ssedsauy
Ave Joy (UIE) UY JUaOU “Z1A) pI0d9S AIOAd JO] AB][OP-9HO JO BoNEsUad ICS

raainbor [M4 AITdOWd TALL AAA ‘tweaseqnyal] (NVA V 3EATqan0g

 

‘| Sse0 Off WOMM SSUASaAj, |[EPIAIPUL dij) JO WOMSSIO 10 IO.119 “OR SNONLIO)
ANY JO HO Susie 10 WOdy OUI}NSO ‘UIaeYy so/pue Amur 0} anp Sosvinep
Toy Qui] Py oq [A anos Jo ‘saXojduia payyenb Auw ‘syueasos oyqud Aue |

Aq ‘[(s)yq3ts Jo astoaaxa ayy] Ay-10d-oud [Aur] Aur yo yuaur sofas aipy yrds ‘a0 “toy iyo
aouasayiayur AUB 2189p ATdOUd WEL AM {[wosreqny ENVIAL V *f AIPARLL

 

‘CIOA 24 [EA 21 pae JNO Jo jdurayuOZ se aaT]0U 9B} [IM FANOD

§ ULYER JVY) SHOT sNOTFa133 PINs 1OF Av] JO SHOTSH|IUOD pue sjoR] JO SHuLpUTy
oq} astoaid AWA *.Jan0D 8 HUByyeg,, 34) 6} Japuag 0) ‘Ufas9y patopaG pepueulop
‘poarmbar oq pynom 71 as0yo.94g) fompng[avenjoqy Ut Ue_ ATO SUTpBd.d 9g FTIM OYA
“je 0} WoIsHyuod Spire ‘spyder AU YA DOUIITTAIIUE UB VZO aSNeD B 9G P[NOM CRGT
1019968 Zp ATW], WONseNg) [B19 pa,g d1IPOsoPpuTEpd wos SSL FAD = VY OLNI

LI mney Ave 27F J49A009 pus [uondsy Jo 148i aeALTg bysny sApisaaaip) wey

AU 13}[8 0} N03 Jo ‘aadojdwa payrpend 10 pue Guessos ayqud Auwy :Aypuoses

SHEOTOY PIyIejpe

‘apOUpPU YT HGIAXY ‘SuIpswsoa aag sureps ansand 07 pYSLA (AUT) UBT 3.003.190

0} JOU O} ‘apRL], [LUOVUTEUT JO LMOD sopeys payuyy [pe] jog peropay [ur]
PLOIDY JO PANO? Y,,cJANOD § PURYTeR IY} 104 ° HO] JANOS) IYI FO 9IYJIOs, FY} JO
pue syueasas ayqnd ay) Jo [ye {saop.o0 pue puewop ‘ombar Mou J TdOdd DHL
AA {[woLregnAENVIA V cE, {ep & ansind 07 74S11,, 0} sprwsor Ut ANS]

. 13d1JON QOUEZIUDO,
jeDIplip SAsAyap puv syuosoid Yano; s Ueyeg ayy {pautepac pue palsyqeysy

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 51 of 80

 

 

 

TE Bd gy OL-LL ORS LCP COLIC COG F LLG SS) ASV Oe
MAV'T NOWNOD 5,.S°SSHONOO 8° ZZEON ALVORLE PTOdRAL @ ALVAL Md’
SIUSUMLATSUY JRTAIAUIUIO,) PAIN BWALAg-a;qUNnosoN SUON-PoAIOSay STUB V

‘osye ’eeg ‘po ‘meug aed ‘TLT ‘°sseM “OEM 8 “TITUPETD
eqaed xm /6zZZ ’LZZ “M'S SLT ‘Oze ‘ddy'on get ‘seuor “4
seucf] MET uowWNOD Jo esanoo Buy oF Sutpzesoe Hutpeseoerd "a

. [ozr ‘Ger ‘PH aE
‘Kxeeuotqz0ta Mey s,3OeTa] [689 ‘889 "AN GST “90% "A'N FETS
‘Rkyspesou “a yatmpey ‘oste ‘seg “r’d ‘meus zed ‘TLT ‘'SsER
‘oqen g ‘TITupeTo eqaed xg ‘egz ‘Lez ‘M'S GLT ‘ote ‘ddw-on
get ‘seuor ‘a seuoc] 4T pPToy oF ATTezeueh pe ,eubtsep
eieaqetBbew syq yo uoszed eyy zo ATjUSepusdseput suotzounz
,butsTorexe pue seqnqTaz4qe Buraey Teunqtaq Tetotpnl ww

:928 Kouy, "URgTE B@ oAeY Aew pue ‘SoTysTzrs_OeAeyO AnozF Savy FSi Qanoo
e pxoDer JO Janod & eq OF “CUODRA ZO muned “GZ HqNKS 88s [P26 Bd “ppe
Juno, jelapay “JOA TD Fz | ,,pP10s9dyy JO ANO;),, USL. JANO) [EAIPIY,, SATYJUIOPAL J,

 

 

. LOG8D) trp SA AHYO fH
Of UAMA|DGD Ut poapd JOUUBS PUD FAHOD YOnS JO UOTIIPSLAN[ ayy SHUIpO JANO) Olu]
Asi Suldbd ATiod f.| 1,janoy [easpag,, & oyut :Aouous Avd saeul & 2 tAPQUTO AT,

 

¢ Jano, ) [elope,, opal [**°So27 SsyUIWII.LNOIE
tyns] ‘aseo Aun, Sel 7 TdONd DHL AM ‘[eotreqnyAl] (NVI W OP ATE UaAaT

? ANOL [eLIpoy UI, Sol]
2889 AUL,, SOUN [[B JE GN SILVA IsHOyNod djqnd oy AOJ WEN) ONL APU,

«AAVUL TVNOLLVYNRSLLNI AO LAO SALVLS Ca.LINAS;
cAaVUL TYNOLLVYNUALNI JO LAND NOSLVAA "TF STAVE, *
és 0} passayas UOLBIOT & [je] SE J.INOD JOLAYSEP [UAIpoy OW} SATWVUIN

‘n09 JOLISIP
[elopay & se UMOUY si ‘sory , ase AuL,, ata UT ‘asnoyzANod sqnd ay} APU SIE

‘(anuaajosnoyLinos ayqud v ‘]78] QUdAUOD OF ST JANO-> [BIOpaT ,:ATYPUAASS

‘ JM67 [erspayy,, opul [soap ssyuoMszjyNoI98
syns] ‘asva Aus, daqu9 so TdOUd DHL AM ‘ebo.reynyal] :NWIA V2 ATOISES

SGIOA 3q [AA WH pHe JAN) JO JdutayUOD B S¥ dd9IJOU 9y[U} [PLA LAND 9G]
‘oINPVUBIS (YUL INIA) PUI, NOTA payparqns syiim ‘saaded spaqumMoIop TV

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 52 of 80

 

 

CL 8S ACL LE OS TCR CCLO-ECOG'# [Lot SST ISVO«
MYT NOWWOD piS-SSSYONOD SO -cCEON ALVERL TIOd RL ® ALVEREL Vd
SJUSUUIUISU] [BIOIOUTLUO) POINOIG SIVA G-o[qeNosay OUON-Paalasay STYBE|-1PY
Ajwo ng suOTsIIap ayeur youu [sONIeSOId JULOTTE]D pada Asse Ao}StIBU 19jSVU
jvunqEy 10 pus ‘saaad Jo saspnf jo s1oanf yo poued oy] feung!s) ay) Jo +p.M0+5
0} jenvdu pave juapuedapul st 9je.1js1SVUT aq} ‘,p.z09aa Fo J.ANOd, & G1 SATBPUSAIXIS

lotr ‘Sep “PA Wap ‘AteuoToI Me] SORT ET[6R9 “889 “AN SST “OOP “A’N PFC “ANSTRSOY

‘A YUMpOT ‘osye “o0g "(9 ‘meYs dod “7 /{ “ssByAl ‘OPAL 8 ‘TMPR|H awed xq “677 “LTC "MS SLI
‘Oze ‘ddy ‘ow gat ‘savor ‘A souos] sdulpass0.rd 9y) Ad)SIUILUIpE 07 FI Ploy 0} Ayye.oues
payvUsisop apespsiseul oy) Jo vosued 9q) Jo Auapusdapul suoOPoUNy GuIsto.10x9
pue saynqiaje Juraey (p109a7 Jo JAMO Ul asus siy SAB] OAL Ja}S{deUl [RUTGLI}
ay) 10 pur ‘suaed ‘sogpnfl jo szomf Jo poured) jeunqiay [eipnf y y :Ayyusayy

 

[9ZF S7P “PA Op “ATBWOH IG MET § PIU 11689 “889

“AN SST 907 AN PRC AYSBSOYU A IMPs] “Osye “99g “PTD “Mes fod "|Z 7 Sse,

“SW S TMpers) one KP “GEC Lee AVS SLI ‘Oce UAV OW BRT SOUOP A sous] ME
WOUIOD JO 9S1NO) OY) 0) GUIPAQIIE SUIPIOIOL 2,pP10I04 JO PANOD, “GT

 

 

 

 

[PLOL Bd “BS typ “Arenogsig MEF
S$y98/) [MB] WOUIUIOD IM DUBP1OII¥ UL Sj" +, PA0IdT JO LAND,
DARE UOMHOS
Japun saqeaado Ajuo pue ,.p.1090Rf JO JANOS, & SE pANOD [BAapay,, :APPWIIpAMO

[oze ‘GzP ‘° Ppa uay ‘AzweuoTROTC welt s,yoeTal ("Tez ‘622 “HN
LIt ‘GOZ ‘38 oTuO 96 ‘STAeq “A aehututeyq /6z7Z “Wu TZ ‘esr
“a LE ’°RDDO'G /'S'n ‘A uTMag /Gzz TeD zg ‘uoJeTREeTYL eVzed

xa / TOP ‘d@ pe ‘BOO'D ‘aeydgeTA semouL SUL TERE ‘uO

‘ydeqg ¢€ ‘fz "wui0og ‘Ta ¢€] ‘Tees 8 sessessod ‘ATTersuep °“g

[ozy ‘Gzp ‘'Pa Wat

‘AawuoTtaotqd Mey s,yeetal |’ Lez ‘622% “AN LTT ‘Soe ‘38 OTUO
96 ‘sTaeq ‘4 zeBututeg /6z7z “wil Z ‘sey ‘Ad Le ‘ep od
4-S'n ‘A utTMag ‘ogz TeO Zq ‘uoReTASTUL Sqzed xg ‘Tap

“dT pz ('eD'O OD ‘aeyoJeTA sewouL euL ‘ese “won ‘udeqs £ ‘Fe
‘wMOD “Ta ¢)] ‘3durequoo zoz uostadut zo euty of aemod sey “a

[Tez ‘622 ‘A'N LIT ‘SOZ “35 SOTHO

96 ‘STAed ‘A aebuTutey ‘672 “wud Z ‘say “Ad LE ‘Rood
‘gn "A UTMIE $GzZZ Te) ZG ‘UOJSTASTUL eAzed XE ‘Tap “4 bz
‘ep9'o°O ‘aeyoqeTa semoyL euL ‘Ege “UMOD “-ydeds € “PZ “uIOD
‘ta ¢] ‘Auowtqse3 pue Azowew tenjedzed e aozy ‘pepaooez

qo ‘pettomus ere shutpesoerzd Tetotpn£€ pue syoe s4r "2

tozp ‘Scr ‘’'pH uap ‘AaeuotqoTd Met s,xoerTa] [689
‘999 ‘H'N GST “S0P ‘A'°N PET ‘AYSTRSOY “4 YUATApPST

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 53 of 80

 

 

  

EL Bd pC e-LL 9b S PEP TCLOIECOG PL L6H Sd SO SV

AY NOWNOD pS SSERIONOD SECON ALVERLL PTODRLL Y ALVA Wd)

    
 

STUDHIASSUT JETRO} PaTnoag SWALIG-A]RHOBAN AUON-PdAlosa pig “lY
a Le MVLON AT Adio
Ayunoy XUGIS UL PeHHENE
COOLOLOVARO (ON
YO, MON JO BES ‘OMEAd ANVLON
S0NVA NOSVT
ny yo Aup 1 OW DIGI WAOMS

ozo nd sing
UByje”q Woe YyN AL
‘ILE, oq Ulos9yY [TE JByy aunoeD todo

ub APIs [TfL pue ouoy yates FTIOUd AHL AAA ‘[wesreqny):NVIA VE

‘UINPUBAGHIIU @NSSE VB LMOU $19), BUT 3y)

9204 saaed jo sespnf yo sroanf jo pourd jeunqisy Jo Woly99]98 jood Ainf-aarp aoa
AO] JEPUI]VI PINOT UG SIPEP I[UILVAL aL PUB awa JO Soo1}sNL Jo $9) C.ABSTSUTA
(6) dura 10/pue (¢) 29.193 10/pue (T) aHe Jo JauRY [EUNGLL uSisse Avul

WAI MND Jo sayFO 9y} Boys SAIGUiLEAvEN Jo juss Atos 84} UT iApysayuan

quno7 pres osvald [[IM sadtAsas (ajqu.r0u0Y) STY ‘,,p1090q] JO JANO,),, B JO
SHBJJE IU) LSISTULUT OF palyend si ay saaaijeq “neaueyg “D AQVOUELT Jt {JAD pies
DAASS OF BIQUPTBAR are aonad fo saousnf ajnaysEspul jam Sv atv Saspnf ppp J *naoues
<-y AYJOUNLL, ‘Jo SOdTAIAS BY} JEU 747] ples Jo worjuasE 07 ouNOD seU IE H/(T)(D9E9
uonoas 7S ez f2 | ‘oyeagsise & soumnbar jan0D Ss uRype ayy, :Apyyasajoury

‘[gce § w0> ‘1a foge § uopaWT fo] me] Jo ped
Aagad pure Pouy Yous Jo suorsanb ay} ‘pavzey WMO JOY} Je SUILAIAJOp PUe SaA[OSLUOt]}
uodn aye) vd [s190g Jo sadpny jo ssoing Jo jauued jeungry| Aint ayy :Ayyyuea1y sty

'SaQBIG PHU) If} AF sTYSHY RUONNINSMOD 9221 [SIYSRT Jo litq yuswpUsUTY
qlusaag EAE L apy | poasesaad aq ppeys [Saved Jo sospne Jo 10.1n¢ JO
pourg peunqury | Aanf Aq pera Jo yy Spr ogy ‘aaey UOUNLOD UL sg ¢ApypUIa}UOAIS

TpLop 6d py
Wp ‘Areuoloig Me} S.yoeig |'Y41NOd PRS Uf} JO sdurpaas0id ay) JO 9S.1N6d Jy) GULP

$49)jBU pAMdsip UO ,WINIIIPIIOA SPCULJ, PYPAIA |VUT LOY [EUNQIAy 07 Saajor

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 54 of 80

 

 

_ “WROD By a10j8q
OU sepeu gin U) suBy jLeJeuurssessod Appade : usu LOM HAID. Equinbel OU OD. | LOH

“PSB OPE05 hg USK 4 GouGuE]
‘Flouidolue so ucgsesdod
UL SULEHIO JeUIEI OL WIUA uinioun Jo Ad “supa eying ‘Uorsessad Bul iou / ayoue
Jo voisdassdd aq) uy; Buy 2816 20 “eBsiaud ° "sop 80) ‘pasdddns Jo penyor ‘ona 10 iby 4 a) dea
PAC) Sag used a APN ‘9 ums
hatp pay ab oo gh ra punige* ASR: Hadi. “169 POR 32 ig as Salaam” “4 Bag
Seb ay tr “Ampatag 4k aun
“io “48. RHC. sesIpGE - “a MORAY
Tyee a Hae IN) GOsuRION
PARC Heth ee? AROS
UBEHEO 314 Jo Lolsseceod ou)

was preuiguay AgryBudien si uoiyas Bung) @ its djyesauaio Jo Aveded eyt jo ‘aueyeus you Uwe TD

“mej JO Pinos e UP {yO e aNsacosd oF se iabboOId

jeGaj Aq iyeiqo oy xaos OL: (Areuol Noi SJeisqeny eet Ag padindud & aynsesosg pouopUsE
“SQQRL IUOH DAIRG TRS OsUes (Ga ul JooesaLy

"$0201 Dahioser yay a1 ,MepqO pried BO} Butea, Sinupeyy (Syed 908) Joye O40), Mboscud
40 dd Janinosstud jwoy (uoyoe 1 osme9 Buds) Lan gard ‘dn Mono), “os, BLADIsONd

. Biioum {jaja ® 4HOd @ 1 [kV BO peeed 4 Uy ins B se YON ‘syoR Jo ayes
Jo “opesueu noed 2 10 Susue sneer es Bunnpsi jo ebegaud a NOL, Wat Woe

“ne prauasaadad pions sujdoaddy Ag Lands agl ap B)aiic antud ares
On Rn. out aabipnok ‘nod juaxatdad oj AaudeNn we pulp op ayypun aap nod fp.

pie tare ae nay

 

fer reatcstetbienags at oo tore anv gelee

|

| OP BEY SSOIG SER ADE SP NOIS TT AUIS AU ST
.
| ep ee

fuonoy 16 1UGny eyed
ep 8 ensund of Jul ceonoy
iBiypaeles syoupug

AaloNGNa LIg\kys

 

 
 

Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 55 of 80

A

  
  

& tha PND 4 souienoee aa 30q. Spe ee nade. 30.) ‘Bnanss,
she fe JO-Rop wip puget ee peg Fenob dauhalp | iiate At SORCIRLDE. Fag a

be call
Soh REAR rea See, ce 2

ws Shinde deusjbap a48 po fee sappauiat ay}-2;
leah jeraypat pained on eu ee vunat

fi Sa Sl Hal ahha att ae atime

gt | HE i,
a BAe Ex
“sara omtas ie coat ae arial ree) oe et aa zn 8p

he

F ta fit ry ate

 

ec 84
iio 89H.

xe soy Ae : aes

veer ‘Ror qe sTD oy 2g i ie ae! gangy.

“fee ge rae;

Siopehege: sapTeie agy ae PRL aay {onesies enor [0 UBS: Oy,
ipasot “AD aD yene Jo pitas ie Vem a weaion igs age

setae Barley ae sual, any ge

ee, oe a Apiaisyjaas ye avy aqusyaid | oni
af fiers ae sa WAN? yeabsy je sapere Cae a amy au ee a
“oh ani amie Page nn Wee) dopoyee at aug |:
23py] 821 8 epee
ito. ecsirg BO apeuns a a an sianos ie 1

Oy pow
aaE {eanEg oy “Fon WORSEN a

adit “Gipipipw go pue Fipabs: 30° 3}a0 i
4 Hoya eae eee: oorat chajdgeoysd aN

~prokan sate f:
“pe jo a “abe in ee :
M one"es x ae sind BL zed “Foam FF

20 aphgaqe
ax Hithos pee ae: ut

   
   

it
tase §

  
 

epee BE

 
   

OHO WE.

td 2 tein 0), sobre
aia Hoes ompxiae sig reach cniat em Jae ah AE er hs

H ase ea |.
Pulp by, eeainpeiag Pe euy a Wee a Gar
feu {dey ay apreaa aH

5 Pentiofpe wag af ginodye taphe {eaytinz? gy. fee pie spas

OHA Jo SIME HP sor PAs ws oy HOHE gore

bbe-eee 947

P109Gd JO SLND 878 SYNOD JoWISIp jRiepes oy)

 

SENAGD qwaadaa

G2 HUXS

e papeemieay eq Ee

a AUaOzUeS Uf BE we ae
ee aby sorta a oes Lae

    
   

" =" aang” piven: sia sn ae

Co eee wpe 2
a 3 Bie a Oe yy ape of

2 SORRY IH Le. jeetoee a 62g ja
e Sy tie

  

 

pebde yay

BL ee Rois taip 284297 1 ee ve iia ae

Japan 2108

  
 
 

Senge ranos tos,
x wR. react en
4 3 etyeedea

  
 
  

 

   
 

eons jo Sane ote FING Aebiyar
wenn 3 ae manne ae Lepe h

  
 
 

 
  

fd

aid : by, aay
e ce she Ree nn
ieee i. R4: salina sy opt

   

eepsnagy *
#¢ ado 40" nn

ae -OspAe fate Zadad guns. ¥e.
ye Sante Pup x tat Ne

 
 

tf A a *gfatzy oy

doy Soya sinimie egy GemeE og lig #]

Crog7) pe

 

  
 

wee 3).

 
 
 
 
  
 
 
 
 
 
 
  

 

 
 

Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 56 of 80

 

 

 

    

sd 40 30% Auge
ue Suauua pat wee aan pag Yepumus Be ip iain suedh eprg duu) saedage pet out, cp Laie
g Hans. arebs aa ay ponent ena, bauleg ite *

|
|

 

   

_ 16. a sebrut ae efi wb ai yada ai bdioee ae vi phe siitis ane i a Teed ot
aie) abate Un Ble sp alk ey anh A

 

 

  
 
 
 
  
  
 
 
  
 
 
 

7 ag edad nasal a! somes:

“alg pila 4 apait a SUE widgets tines aie sete # BEE MISS ELT /238G2 3} ies ane IG PEALE e
“stifiets Webs ayeys aul poauaies

pine revayndy ou uae dE dS anda “DARN fe an apew aibioe sy eudete wae agusiang a Wu ubrEADUr +

3H BING Ba EONS aue ‘uosea) By DUgaNeLiGe JEYY -
1 agataaiia

ened ae oid} Banna eye aeirth Gaayera apes
Ag EMS aon Sui svtue: Et Stiajata) hes i et tts SeeeBay ou oeBrTY HELE aya] Rue “SAE HURS. ASG
ag suseds a eoudivep a WORE Bt Shee” Sal hiees ures vied wy: see doy Batt SHAE webu Hagesiion dis RBIICEID
ete) yy e paaialiyuny eeu gO maar By HUB: ABR ala je Miepudiag yy asieaiainn, SLISHESE ERSED

6 seviily dena Shadunouy sa abt enundony 8 iundede Yaite ipina geum ‘sivalets Urea ema ety pub cneia te fined elagel
Up PRIBHS toe quaddyy og jaa ape Aen? By PSE seyesuy enioyin 4 baw: PaHEN, ean LeRees roid eas =
i ‘ ‘ seneRnliy

 

 

    
   
   

 

 

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 57 of 80

 

 

een

£0 Bd VS E-LLOE-S [CIR ZELO“L EOC L6H SAS ASV
MV NOWWOD ),.S°SSAUONOO 'S'7 -TZUON ALVA PlOdMLL ¥ ALVA dt
SPUSUUTLISUY [PDIOURUOD) Palos ABA d-3] qero8ay qon-paasssoy SIYsEy-[]TV

(s)oopsauos AA,

 

 

Tite y Vy Shuey Aayjay_ jy AIpiy

TIO}SUIO AA "SG “AWadap [POMOg WaAaly “ZUAMNL Oldlog “ZONSIIPOY Iso “ZIYIUES
Tejig eipsdy puelg-Ulqone PPl-HOOG “NI EALEVPAy 49s “| APES’ sossoy
HBA, Uopsue’y *s Tuyo, POA MON JO aes SUL VPNOLLVAOdAOD ONIAOW
SRIOALLAN /277/2 ONDIOMELL SWOM.LAN P°r DSM dTaVv dO FTALSAUL
LAG ALIOVdVO IVNCIAIGNI SLI NI LON “$d “ALAIOOS CNN SONIAVS
NOLONIATIM JO NOISIAIG V LSA WNVYELSREED /2P/e “py LSOUL dTav
JOMALSOUL LOG ALIOVEVO TVNGIAIGNI SLI NI.LON “dSd “ALAIDOS
CNN SDNIAVS NOLONIATIA JO NOISIAIC V LSM VNELSRIHO

= ‘OTI NDISMIOR SVU BL ping :Apruey jo :ojdoad v suew e ‘yA prempy
“LSNIVOV

 

 

 

TNOLLdUNOD Ol Mild ‘GOV TVW SH OTATaS LSANOH

‘dnvaad TiVA-LAaLL-ANWOUV LAYadd OW ANY Ldn “LUNOD NOdn

Givud AULVUAVA ASV FELL OL SSVdSUUL-ANHOUOA-SSVdSAALL»
'0Z0e OSO 007 # WIELD payliaA
OC0C ISO PCL # UIET) polls A

“TOST-PEO9ZO-LT ON xopul
TOS T-EL09ZO-L TON xapuy

TIOSI-CLOOLO“L TON Xopuy
NOL {-9ZPESO-LTON Xepul

 

MISVO SQOANV THIOSIA “LFO'S'] :
LanO) STINVT1VE JO Sa 1 AO DOLLON ADNVZINDOD “Wiolaar, 2

 

| AUG HE AO WHOS Tod dp8A0dIO7) BION *puey jo pURTQqeyqul *aydoad 3] jo dUC),5|
PUBOOIeL Ab td poddios y-paouod A -pouLiey AOPRIISOA J ASSTIGBA-[RURGLEL,,
lyueyyeg| :Ayruey ‘105 Jo -@TdOUd ARL 1.O .:[Mteareqnyal] (NVIAT VT:
vs n gzcoll “WHOA AVAN ‘ALIO SYOA AVAN
VZV 1d TWA {t]
qAGVUL TWNOLLYNRSLINT JO TUNOD SALV.LS CALLING
ye
Jini07) [eiapoy [ui] ‘psosay Jo pAMOD ‘LINO; S URE,

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 58 of 80

 

 

BE BS Se LLOP- STOP CELO-LE0G- PI LOH SST USV Os
AY'T NOWWOD yo Sho eTONOo ST) ec PON ALWIL PTOdRL 8 ALVERLL Vd’)
S}USUINISUT [RIDIOWIWO’) PANDAS SRAM A-O[QuijOBaN SUON-Paalasayp SHS AY-T]y

0) ABpop SUIpNyoul souspiAd jupe oO} ALTap pue ‘{esnjas ajquuoseauy] “Aa|svul
Jomnsesoad Aq opeul oie oansojasip SurApioads siap1o ‘AJaAOdSIC] PUB aINSOPISICT “g

‘NO § TPORNP
78 ‘juaseid am sated ye way no| ay] Jo aduys Auv ye ‘nod s jpueyyed
Qiks poyly “ed. wnpuesowsw onsst je Jaye ATWO ‘s}oey ay} JO AOL ‘sroIne Ag FELL,
Jo Dutt} DY] Ye ‘sta3q Jo sadpny Jo siome Jo jaued peungssy, aI aoyaq FaysoA AvIA
‘meuosied oldoid wi apeul oq Jsnur syuautUaseid yons {Aue 41 pue Spacoay fo 1n07)
. JO ssurpaooosd sy] JaIsTUTUIPe pue P[OY Oo] PoUsIsse ayeNstseul oy JO pue “No

§ TTUeyjed oO} psyimigns oq Avur juouodpal AIVUILUNS JO PUL “SSTUISICE 0} VONOUI ON "Pp

(‘poLiad ‘aouaptad ojur pope aq Wed WoIssHMUGns

AHLL0}V ON, ‘Wuatspnl ALEMILENS JO] 40 SSTUISTP 03 WONOUL B LOY PWT PNSUT

DOPAIG] BA" PU L.ANOD IY) 21OJoq SJovy pou ate PUIUNGAG By 10 Jalaq Ut

JasuNGd Jo syuaavIS,, ‘2p9 ‘ddng'y 67Z ‘POGT “ed DG ‘OARTseg 4 AssutAy +f)

‘NOD S$ UByyeg Ul pamoyye jou arojajaym pue

SoUapPlAs OJUL payurpe 9q jou Aew Ayind psy oO} Surduopsq pue ‘WApLye polpLaa

JO AUOLUIS9] UIOMS TOTTOp sndios vB ‘espa, MOUY puLY-IsAT] SSOUIM B INOYAL
Aousoye Aq paywuigns SupuyAur ‘sdayywu joalqns 07 Ayed paryy ore sAawony “¢

“IYO OU PUL ssad0ld JO DOTAJAS pue ‘SUOUILUNS JO ddI1Aras [euosmad

9A190aI 0} 1d90xa AuoUtI}s9} Avsivay 10 souaprAd Aes.eoy yuasaid ‘Fyeyaq uo

ssuvivsdde apy ew Avsreoy Ayred paryy ‘Aausoye usis10j /sjuade usiaroy yons JON,

pus s1s0psu0IM pasnsoev Jo JyeYysq UO Jeodde ues [,GyOOUN AO LUAGD, ¥ NI
GCAMOTTY LON] Aved-pary] e Jou ‘mey je Aous0ye UsTO40, /syuady USIOIO.] ON "7

‘ayquijosau suou pue paarrm
SUON “1ayseur JOmNOasoId-juLUiNTE]D 07 SFuoTAq A[IAISNIKXS PUR PaAIasay SUT |Y |

:SaENY JO ayo sdULZTUGED
[VIPNE SIIAYSp paH syudsaid tpaney s yUueYe ayy, ‘poureprg puv paysyquis|

 

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 59 of 80

 

 

 

GE BU A Sd L LOPS ICP CCLO- CLOG FT 68 SA'S ASVO®

AW'T NOWNOD 1S SSHYDNOD ST) CC PON ALVWARLE TIOdRL Y ALVASL 7d

SHUSUMLAYSUL PRTIIOUUO) PAINIIQ SAL -3]GENGTOA, AUON-PAAlasayy SIFR-[Py
jo jourd yeunqiy ay) Aq paploap ag pure ‘oj paloa.np aq Ayuo [feys UoNsenb ul pue

‘Asyoaorquoo ut Aouedasasip Jo JoyeUr yons fsesye somndsip pue Aouedarosip Auy'

‘UOISSSSSOq JO JAMA JO Japso

DY) UBIS [[BYS WMOD SYL JO WIPO oy) “waB]o ou syugns Jo pue TOT seulos sucu
JL We OF OL 1 OZ0Z ‘9 “BsUsNY Aq NOD Aq [o} ope dn suNe[D Jo uoHErdxs se
‘LIM B JO WHO] UF OOUBAPR UT Poy] oq ISNUI pue [eTOLO o17qnd wv sz0y3q AUOTIN]SA]
/MABPHJE WIOMS JOPUN apeul PUB PaLf1I9A aq ISNU SUTELD |TV ‘OZOT “9 Isneny

UH

uo TP O¢'Q] fun Le O€'6 Heaayaq sumTeys SuTpdaooe aq [TIM UNOD 8 {fueyeg oy 0]

. ‘sasodind oimsoposip pie ATaAcosip
oy stood Jo sadpnf jo sroanl fq yen yeunqiay o1 spaepyyje SULIaMsSUR PoITLIOA
JO PUR LITE[O palpLiad SuyUssaid s10Joq pomoyye si Stnsway ATeuTuTpoad oulo ApUCG

“OTUIDA

Aressaoou soulosaq jraddy ‘osea ut Ji ‘MaTAo! 0} prkog Jeadde soj(Paambaa J
puvuiap uodn ‘psooes Jo }dLIOsUBI] JO} ]qepBAR ape aq JyeYs Fons pur(paambas
FNs0yJo Jo Yeo ay) Jo uorpadsut soy opraosd o} a[geyleae oyvur [TeYs

jzuosiod yno|D IfY puke UoNeULye pue Yeo JopuN yAaTD nod pure oyersideur

OY} MOJaq PIO UO WIOMS Og ISNUU sored Jso19}U [eaT ]]e pue sarge pres jo

stoumo ‘suosiod ‘ojdoad ay] ‘WaUIOM pure UdLU [[e PUB SUOTSSILUpe pue soUlDptAa [TV

HIM BO}

‘[BILTECLUE ST OYM S]BASTSLUI 940JOQ JO puB LIND sy} Jo yoyo e Aq “Whog ouj as0Joq
WIOMS aq ISN pue VOTRE pur Yeo Jopun spew aq [jeYys souvseadde [py

o *ATBUILUNS UL
pur ]BLuOyut pue “ojduiis opeur ag [peys NOY stpUeye” 07 a1opag ssuipasooosd [py

usudpn!
pioa Jo Avr Aq JO puv Joosd Jo 809 Jo Juoussasse Aq pazippued oq [EM SuOIssTUIpe

 

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 60 of 80

 

 

Of FC OL -LL9OR-S [TET CLO-E COG Fl Loe SAS ASV Os
AVE NOIINOO 2, S-SSHUDNOD S11 -CCUON ALVSML PTOdRLL FALWELL Vad
SUAUMLYSU] [PIAOWIOS) PAMhaag dVAIL4-ajQRnosaN auGA-pIasasay si RLay-[py

aq OS pub sayy Aq pauIsaod aq ATWO []PYs PINO|D s [URyfeY ojo ssuURIH YY ST

‘ssouisng pue sireyye orqnd s ajdoad aya jo pre ul ‘aydoad

IY] SSAIAS YOIUM SATOUdAK JY] 0} APUBIIIAOS MEOYI PTOA Jou op [TaAIOS FRM

UOT JATEM 5.19} JUI.19G PUL D1OJO}IIOY S}YoM [Je Saatasat aydoad| ajdoad

dq} ..OM,, SB “o[doad oy} Joy ‘aydoad at) Aq ‘aydoad aq] om SB “YTGIAV Ad

al] Ul SOJe}S 1 SB “YSITqRIsS puB Uleplo op ‘a’ TdOad AHL .o™,,{anreynyAy IN VAL

WoL SP UST IMU JO Ua} Upeyasioy SdoTOU JNOUIZA JO YW “OATRSOsIId Us ajeaos

yueuneyo Ayed poaaudsy JajseyA] PeUNIIL], Joinsesoid oy) Aq poppe Jo pue
“‘popusuie aq O8 ABLU PJODAY JO LINOD “ND $ URE “LNoD pres aya jo sayy ‘p]

 

 PALIATISAG Wdq WOATT sey

ing SoH PEOE PO-1NG-oy., "TEORD “OLT PLT LET CURT Z)Sig WOSPRA
SA KINGTERT SCIOA DOR TIAN eve uonMRsHOD a3 0}. TNYNO ld dds
OTE OTM SMB] PY. “SMOTJOT Se paiwys (OUTAONS SUE “payeA oq Oy UONHTHSUOD

 

 

DY) (SALTOIA) SaYORIIG YOM IITLE JO PUB IPOS ‘MET BIO] OTQESSOGLUT SE Uy UETAN
AUOULIBY UL SUOTR pue ]HOLUAAITe UL aq IsHe OI “PRA 8g OF PACU O UT apy
‘MET I? GSU feDeds)apa,y ‘ONES AVE puv ‘puv’y syj Jo aeT aurosdng
JYp 5} UONTIYSUOD SayeIg PAU] SY ‘puURT I JO muv7y soinyysuos fo souvsvoddy
Suubaq s1olwpsrday Aq passed sapnd sapoo ‘sopnjiys Sup yey st vondaauossial
[BIQUIT IY} “AIAGDIOYAY “LUTAe_RYD vuUsvyAL Wwaacy ay ‘eyed vuseyy pue yo, MON
‘OL L[ JO PoIndexa pUe poudts sayeig paiup JO} suONINSUO [YIM se ‘ANRSOLIIG
UBIOIOAOG [BUNGIE Josey WUEUNeTD Ayeg paaaussy oy} Aq aatoap fre] Me y¢|

 

 

‘APQRIIBAR
og os jou os Avut AyyuRnb yons pr fajdoad (z1) sapom) uau) ssa} aq jou TTeYs ‘oydoad
(SZ) SAIJ-AlUOAA] FO ddUa]SISUCD YIM douRps0998 ut Ajnp og [jeus ‘uowasnbos

uodn apqeflear opeur oq [Jeys sioog jo sadpng yo Amp Ag peg jo jour JeuaqILy, “ZT

‘ gouopnidsyal
Aq ‘sasad jo saspnf{ yo ssoanf Jo jaurd jeungiy 07 suoTONAsUT JO 110} papsojye
aq [[PYS sourpins pure ‘Ar OF ajensTsew asosag ‘susad Jo saspn{ jo srosinl Aq pery

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 61 of 80

 

 

  

IPR dq |PLYS JUaWIPUdUIE ON pur

TE Bd eS LLL S LCI ECLO-ETOOK I 16H S'S ASV Oe

AV TNORIAOD py) S°SSHUONOD '8'A '°CTLON ALVIREL TIOdRLL & ALVAUL VAD
SHUOUTTEISUZ FPIIOLIUOD paanosy oA q-o[GeqOBoN OUOK]-padsasay sTysry-[py

AUVION OFTa&nd

CF OZ ‘2 “G84 SOudKs UOISEUWOD
Aino xuoIg Ul Papenty
eS EZOLOLOVAPO ON
on YO, MON JO SIRS ‘OMAN ANVLON
oo SONYA NOSHT

  

    

ozoz ‘Aur d1OfIG PIUFIS

SHpvULIONY

  

‘dauaACUO ‘OS

  

“TWAS

*LYNOO AHL

“LSBUL IOMMIASOIT yj JO JUAsUOd ay} jNOYIEAL

Jose Jomnaasold ayy] Aq poquosaid puv paidepr

 

 

 

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 62 of 80

 

 

22SEC LLOPS LEP CCLO-ECOG PF LIOH S dS ASV Os
AAW) NOWIAIOD py S-SSHUDNOO 8 CTE ON ALVSLL PIOdRLL Y ALVAUL Td)
STUALUNLST] [EIMOWIIO, PaINddG peat [-ayqeyoBay atloy-poarasay ssryp-]Py

(s)1a0psuol AY

 

 

aS AAS “AMOlop [OMOg UdADS ZUG, Ofa.1eQ “ZINSLIpoOy asop “catoues

 

Ie VIpswy Puelg_-aiyysne PyA-H00S “NY Bele sa C) “Gy ATES" SOSSIY
BEAT UapsueTy *S “MYO, “104 MON Jo eg EYL, PNOLLVAOTUOD ONLAOW,
SYOMLAN 7271/8 DNIIONAL SHOMLAN BP LSA dTaV AG SALSA

 

LOS ALIOVAV) TVACIAICNI SLI NILON “Sd ‘ALAIOOS GNOASONIAVS —

 

NOLONIAVIIM JO NOISTAIC V ISM LL VNVIESTRIAD /e7y/e “Pr LS d TeV
dO FALSOML ENG ALIOVdVO TVNGIAIGNI SLI NILON “Sa “ALAIDOS
CNnNd SONIAVS NOLONIATIIM dO NOISIAIC V ESORLL VNILSRHHDO
WITT NIISTYOR SVE 2 UL “epiny :Ayrurey jo :ajdood e suvul ey paempy
“LSNIVOV

 

«NOLLd RAO OTT Nd “GAVUA TVA SHOTAAS LSANOH
“COVUA TVA-LA HL ANDOU TAA OU ANY Doane (EUAOO NOdi

CGOAVUA AUMLVAUVE ASVO AHL OL SSVdSoRLL-AUMADAOWSSV dS aU Ls
0207 OSO 007 # BHEL POHLto A
0707 OSO PTL # BNIETD PAWL A

NOS 1-PEO9ZO-LT ON Xopul
“NOST-CEO9LO“LTON xXopuy

NOS I-TCO9LO- LT ON xopuy
NOLI-9TPESO-LT ON xopuy
#ASVO SQNOUNVITVIOSHA LTO'S' 2
«td ddOsTVAOW ANAT AASN V ULL FOLLON»

 

 

 

 

 

 

. 1, ,AWUUg ue £0 WOssag ay8.100d107 BN “puey jo JUBLIQRYY] “dood ot) Jo oO! ,
_JUBOIe]. Ae PdAILId6 Y-PodclG.l AA - PAULIBET-10}NIISG.1 F~ Tapsiot [Ay-peunqn f.,
[yueyped| 10.4 Jo Apiwey Jo -q' TdOdd AHL'.oM ,,[enieynya] Sagar e ot:

WS'n ‘Tser1 LW SRIOA MAN “VOIVAVE

CUVATINOE NIH LOS £1-68
SMIOA MAN AO Ato AO LINOD TIAID
ye
fayoodwd AO LHAGO) le ALO S VINVW IVE

 

 

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 63 of 80

 

 

0 Bd Cd LL OPS (ER TCLO-E COG | 168 S'S ASV Oe
AAV NOWWNODS 1 S-SSHYDNOD ST CZ EON ALVARL PIOd RL ® ALVSRLL Vd
SIUMUIMISUL JREMOUMUOL) PASS SPVALLY-O/QUyOBaNy OUON-paAiosa yy SIYSRI-[Py

«¢ PAosAaY FO

}ANG-),, B JO ‘Ton.ooaq] NOD MPT UOUILOS) ad-old ,, opracid 07 FONAS VASA
NV AONASVHANON TONASV TA TVIA Wt Ajsuryim pue Aydurmouy Apjuaystsied
SUIIB} JOYE ‘onusA OQh_ oY] UE ‘NOD o1[Gng sv ‘payenys dujog ‘a1eIg YO A MON

 

Jo PLSIC [elOIpNy y TT {Jo Ajomeu onus, oqng Ul Synod ond B ‘A}BIg JOA MON
ye ‘Ayuno9 susang Ul UMO] Y ‘eoreurer Spreagtnog uryding [2,168] [ye] pareoo] Fins
WSEAS [eda ON “LHNOOD WALLSAS TVIOIG NF |. OA MON JO AID JO LINOD

PAID. ay) [78] ‘sealq JO }.NOD Me] WOUTUIO:) Jo }.NOD [BHOTNINSUO|D ,{pAodnY

 

jo JNO) &,, “PMO ;D SUBYPEY,, se uMouy osye qanod onT, ‘ALON SAWOO

 

L«hYnood LORLLSIC TWuada V» TYNOLLOIGSTaY ALLL TOW
«ALLQOd NIS.LEOS ANV AVL LY NOLLOV>-.LYN09 STVNNERILL
“-WALSAS «TV99'T» Be TVIDIGOALs ISIVAO, LHAOD HI VIOLLYV NVI
cACVULE TYNOLLVNUALENI HO CANO SALV.LS GALIN
[ye].

LYaN09 TWAAda

ii

 

 

 

 

“UOT AO LUNOD Vo SLANOD ST INV IVEOL UAISNVEL
«Lanood TAD»
Wer
SGOT IO LUND sWOUT
"IVAOWAa

 

wuaauOs
AV AOW IRI UaHSN VL
wHOLLON..

 

vad

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 64 of 80

 

 

PEOBd AOL“ LEOES LOPTCLO ECOG PL LOH SA STL ASV Ox
AAW NOWWIOD a SSBEDNOD US oC PON ALWIL PIOdRLL Y ALVARLL Vd A
SJUSULLASUP [RIDISUIDIOD PSINIAG DBALLG-O[GRUOSANY AUOK-PIAIOSOY STAY -TPVy

§ sused yo saspne jo sioing jo puug jeunqiy Aq ;HeWspne Jo JoIpPAsA_,, GUNIIIG]
AIA [CULT B Ng YuaUIESpNE Haq] [IN “PIOA 10 WPNBPOG] & A0F ION .SSAIOUd
ANG., ey) Aq popueursp pue pasinbar sv] UStHSSpPNyf ]eUty yo uoeuranalop
[euly & IO} JOIpPsOA osoyM (SISPUP)‘s1o9g JO siomye Jo [aued jeunqhy yenredurr
AQ ATINO posploop oq 0} siayeu Yons JequNny pue {nod Jo yap Sylaya weg
JO S0LIQ ayy Aq pousisse oq OF ae WOYM fadveg jo adrsty FO soye.ysIseyy jeosedwy

JO jour” [BUNGE], ay} Aq to puke ddevag Jo sorisng ajensisey jeusediuy oul arojaq pavay

 

Os aq ues soyaed JS9JO]UI [BAI SY UOOS SB OZOZ "SHSM JO AED 479 JO ‘AUPSIBU TL WO

 

THe 1G UO psy pur ‘pasaisturuipe oq PAO JO PINOY “Wih1s9q jANGD wadoH ur
pseay dq 0] UOOS SB {foarTay} [][e ‘sarjnue pue suosied oye10ds09 puv ajdood ayy ‘uauioM

UB USL : SISOPSUOIM dy] suTese ‘AyInbs ur sins “Mey ye ssedsaqy ‘UONsR JO asnes 3uy
l i E SHI ] Hoe J

 

‘uel :osea jo ainyeu parties Jo [piosay jo pay ¥ s.1n07) Ss yueyped| suracw

 

- ‘[rpueyyeg] Jo a[doad ty Jo ouo ‘ueul & “WoLeYnAy JuRMe, Ae paAaiiaey

 

“pasuo A -PouLiey] JONI, psise-[euNqiiy,, “sO M

OA MAN OOA MON

“eZb] d [BJSpay SUG Ww paywoo| ‘apely [BUOTTBUIOIU] Jo LNOD sayers poy he} PANGD
WHoadad [je] ‘sea, {jo pane Mey Wowie) [BD ps7 [WON HSuO,) “Pyooay

jo Lino,y ,.JANOZ) § URYLE,, OU] JOT N07 3g] Jo Pasa isp Mllo; ayy fo saijo jo

TONUSHE OF ApOaATP SHOdST ATBUMUNS SSe5 [ENPIAIpUT YIM SUOTE > SUOTIOE TO SoxXSpuT.

 

 

 

 

pres JO spinodal AW wUINS SUIpIAoId “ssuipsasord Sijus Jo ssuipy [eUTSlio ay} ‘spi0sal

SHF PUR SOSES SITUS OU} AAOW AY PUl WAASNVULL O} UOroUT UMo sy} WO pure ToD

[FAT Pres Stl Jo Spay Aindacy Pue WMD PAT Pies Sy FO His] oy) OF ‘SAGO
‘SHOLLON'GYOOd AO LNG) FRAN TINVATVE SVoeoH MA

 

 

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 65 of 80

 

 

GZ Bd gE -L, OF-S | EEE CLO- ECOG LL GH SA'S ASV O«
MW'LNOWINOD 4 S°SSTYDNOD S71 -TZEON ALVAUL T1OdRLL @ ALVERLL Vd)
S]UAUUNASUL [RIDJOLULUO) Pandas AVAL F-OTGeOdaN SUON-parsasoy sIYSYE-TV

AUV.LON OFTHOd

ke YF y7 'g 40-| SONAKA UOISSIUMIOD
7 oN R xLiOLg UE PSYYeENO
SZOLOLOWAPG ‘ON
YO, MAN JO BESS ‘arene AMWLON
SONVA NOSYE
UO PU IIOFaq pousis

 

  

 

 

TWAS

ede
Ayd

‘Canad uO ‘OS f£kAINOO FBL
"YIOA MON YIOA MON] ‘BZE]d [erapa 4A [1] aug y-poyesoy “Apary, FRUOTBUIS GT

 

 

JO NOD saypelg pay [ye] “prosayj Jo janio-y @ sv Fano") [Bs1opay [ye] pray oq os
(‘Ajsadosd Jo uoyes0e}sa1 UT pue ssedsa.7 JO UND ples JO asNvD IY) JOJ-Ul SasvUEp
pue uLiey Joy uoEsueditios 10] ,Spiovay JO 7.4N0->,, .LNOD ayy 19,STOT WA pE

Ploy 0} pausissy oq wOTA {(s)aBapstseyA] ay} 0} JUSpUsdapul aq FPeYys oyAL

 

 

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 66 of 80

 

 

92°80 .CLLLOG-S ITP-CELO ECOG FI GH Sd’ SO ASV Oe
AAW NOWIAOD pp SS SaRHONOO 8711 CC DON ALVAUL PIOdMHL 8 ALVYSALE PV dA
SJUSTANSU] [PIQISLITO ) PAINoae BALL G-oFqUNaHan suopn-paasasay sya TV

(s)roopsuol Ay

 

 

Buoy y SHueAY Toyjoug “| Adspny
“TSU AA °C AMID [PMO USAIN *ZaUdUIP OLS.1aS “ZONGLIpPOY sof “ZaQIUES
T8jlq BIpswy “Puepg-UYAsNe PIPALP HOS “NT BYE eeu) “APES. SOSsTy
BIBL Wapsue’y “Gg “WYOF,, “PIO MAN Jo ayes su ®NOLLVYOdUOS ONIAOW
SRIOM.LAN /871/2 ONTIOORLL SYOMLAN BP ISOEL d TeV JO FALSE
LAG ALIOVdVS TVOAGCIAICNI SLI NILON “dSad “ALSIOOS CNG SDNIAYVS.
NOLONIATTIA AO NOISIAIC V .LSORULD VNVELSTHD 2) Op LSP PRY |
HO FaLSOML LNG ALIOVdVO ‘TVNCIAIONI S.LI NI.LON ‘dS3°ALSINOS
CNN SONIAVS NOLONTATHAM JO NOISIAIG V .LSORUL VNILSRIBD
RP OTT NOASNIOM SVU Wilf “epmny -Apruey jo :ajdoad e suew vy paempy
“USNIVOV

 

 

 

 

 

«NOLLG ARID OTTE&Nd GAVUA TVA SHOTAYGS LSANOH
"GAVE TIVIA LAG BL-ANGOUV TAU OU-ANV TONNE LUO NOdD

COVA AULVAAVE “ASVO ABD OL SSVdSANL-ANADYOLSSVdSoRLL»
020 OSO O07 # UETD) Pallas A
0207 DSO FTL # HIE pout A,

NOSI-PEO9ZO- LT ON xopuy
“NOST-EEO9Z0-LT ON xopuy

NOI-CEO9LO-L TON Xopuy
NOLI-9TPESO-LT ON Xapuy

 

 

 

 

 

ESV SQOUNVTTAOSTIA ULTO'S'

 

‘NOISSASSOd AO LRM,

 

 

, [ AQUG UB 410 LOSI3g dU10GI07) e JON “puey jo JUBJECETU "afaoad out jo IUQ,,| |
fF UBOHY] YALE PIAL. do Y-posuod AA-psuliBy AOINIISO1g AIISLSVJAL-PUUNRGLI [ ,,
[rpueyyegy] :AqUey “10y Jo “AT dOUd WAL AM: [Waneqnyal) IN VIAL WE:
VS'OI8ZZ01] SSHOA AGN ‘A.LIO SMOA MAN
VZV 1d Tviwaaas [1]
HAVUL TVNOLLVNYALNI JO LUNOD SALVLS GALINA
jye]
JMO [eAOpsT [uy] ‘paoaay jo junoD 4.107 s yueyyeg

 

 

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 67 of 80

 

 

£28 SELL ST CR ZELO-CCOGF L6H SAS HSV Oe
AVI NOWIWOD 1) S°SSHUDNOO SD CC UON ALVA PIOdRAL & ALVAUE dO
SPUSUNLISUT (PEMaUUWOL) polnoas, OIBALI G-O[GRNOTON SUOP-PaAsosay BUSTY

. ‘jl JO UoIssossod ut TUeyeE”

Waueynyy ind oj pue Jooy party pue “toopf pucodsg “Tooy ysaf JO syuawuyiede ‘S100;

TT “POTLT [HOA MON ‘apisduung oon wOPr TE-T pv SB possorppe se “SB payenyis pus

“UMOUy Bulag ‘osnoy Apiwes dary Jo sastwuaid so Ajodoid aya pres oy} OA, MON

‘Cquno’y suaand ur ,,Aedoid quRoRA,, poqliosap SULMOT[OF ay] WO Aue are ato} JI
suosiod pure sx90] [fe eAouls! 0) (HONVIAIAOD av QOA ‘AdOda aa

 

x ‘pAlooas Jo
sn oj savodde 11 st se S880 oi) sea AIdOId pres Jo puvy[eg Were yn yA poalidep
Ajerowi-an pues Ayess]-fr “APMFAEP-UN oVoyiy eavy sioopsuoim pres oy} sosruiaid
Aysadoud pue SPUR] pres YOM jo uorssossod om) “ESMUL VWNVLLSTMHO SB UMouy

 

 

 

 

OS[@ “LS NLL VNLLSTNH. 03 A[njsuoIm UMBIp sem poop s[feysseA] AD ous TeUy

 

N07) oy) 0} poyuesaidar Sutoq 1 pue LOO PAN}? puw AGS] PUdssg “(GustISEq).100TF
jSilj JO SudtpTedE “S100 [Te “POTTT AOA MOQ] ‘opisAuansg *09.19¢9 ,0F
ZE-[p se possoippe se umoty Buraq ApruEy oarq) Jo Ayrodord oyeatd pres oq} :oyw1g
WIOX MAN ‘AJUNOD suaang) Ul ‘sMOj]O} se poqhosap Ayreynoyed st sastutasd payooyped
juvoea ayy ‘Ayiodoid yorum ‘wet Jepun Surpyoy syuednoso Jo sonsed jsosayUul [eos Joyo
Aue pue TSA. VNVILSIUHL Se UMouy Ose “LSM, VNELSTAHO Se0psuoim
SUMO} [O} Sy} Woag ‘Auw JL “WTO pall dy} 0} sjuatUpUsUE Aue pUe SLUTE]D STY
Ul poqiiosap sosuvuaindde yyim Ayrodoid ‘sastuead pue spuvy oy} Jo uorssassod oy)
JOA099I yuUBUIETD Ajed paaaysse oy) yey) pespn(pe pue posopio se yf ‘(s)Joopsu0d iM
at jo auo st “TSAR VNVILSTAHD S8 uMouy Osfe“TSAUL VNELSTYH
pur juBUNE]D-Ayed poaossy Joyoasosg Jos1BeyAl-[EUNQLIT, ST OA MON Jo sjdoad
ay} Jo ouo TpUeypeR MorreqniyAy “ulsioyM “Surpuad ules0yj asnvo e Ul “SETS IO A
MON Ali) JOA MON] “ezB/g [elope [ [Le] ‘oper Teuorewoyy Jo {id7) SSIBIS pou)
[Te pnG7D [BAopoy [wT] ‘Apunos y10 4, Ma N ye ‘przosayy JO FAO “ANOD Ss YURHpER
ay) Jo juowSpnl ureyioo e Aq ‘ozoz ‘isnsny jo Aep 49 2) U0 SWAHAHM

 

 

 

 

 

SHOA MAN JO ALVIS
‘AENOOO SNAANO JO AARIAHS AFLL OL:

TLV.LS MUOA AVIN LORALLSIC NUSHLNOS
“A THAO IVHSUVIN SHLVIS CHLLING AHL OL:

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 68 of 80

 

 

G2 BS ALLL Ob SLE P-CCLO-L TOG" F | L6H SA'S ASV Oe
MV'T NOWAODS py S-SSEHONOS SAWCT EON ALVERLL PTOdRLL @ ALVEREL Vad
SJUSLUTLISUP PRIMAL POMIAG 3BAL-AQRHOPON OUON-Paadasay], SRAM Y-[]W

0Z0Z ‘ yO Ysnsny
19D Ayndag (4[UQ yay-anygq-19 AA)
Aq

 

PIGI99] JO JANOD Op 10 YA)

MWATO LUAOD AO JDAAO |

HCVUL TVNOLLVNUALNI AO LYNOD SALVLS GSLINA

[3]

‘LWNO0O TWHACAT

[ur] .

‘(quOoad AO LUNOD! CIVas)

‘OTOZ ‘IsNBNY Jo Avp * 9 SY) UO presasoye “y10 4 MON “AULD

YIOX MON Je pyesasoye ‘ezeyg jesopo,y [72] ‘apea JL euoneu.sazny] fo pMe’y 997816

poyuy fe] .ne-D jerspay|ur]|‘paosay Jo 1.An07y Vana: s tpuUEH[eg o1]} Jo dove g Jo
DOSNE SEAPSIOw AA, carqeiouoy ay) *SSapNLLEAA

 

WIAA STU} UQIM aay] pue vay] ned savy pure LIM Sty] poyo9xe oaBy Jieys
JO pur [eysieyy “S'f) “OA YOY Ul ABUURUE OU) ‘FXO YTUOUT (€) SST UITRIM YAO X
MON “AUD SIO MON] Je Presaloye Taper [RUST BUIATUT JO LINO sapeyg payrar) [Fe]

J1N0-) [e.19p9j [UH |‘prosay Jo JANOD “aNOD s fpueYpeg ot) 0} UMOLY FMV

 

 

*pue ‘Surureviodde pues Sursuojoq oyunoisy} saouvuayindde
YUM sostuteid ‘Ayodoid pue spur] pres oy) Jo uorssassod aavy o} ‘TTueyeEg WaneynyAl
acne Nod *AB[op JNoYHM Jey) (AANVAIAOD Adv DOXA AUOAAA ALL

 

 

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 69 of 80

 

 

Bt Bd CL LLO STC SCLC C06 F 1 16# SST ASV
AVL NOWAIOD 4, 8°SSHUONOO 871) -TEUON ALVA POUL Y ALVaRLL Ad
SHUSLUNUSUL PRIOMOUNO,) PANgay DBALG-O]GUVOSIN] OUON-PAAISSOyY SIYSHETTVY

(s)oopsu0l AA

 

 

BUNDY SY SPUBAY “Oppo “] AIpRy

“HOSOI AA *S “ARID "FoMod W9AIS ZOUOW O1S.13S "ZN SLA poy asor “ZAOueS
Teli ipsa purfg-ayqune poA|-Ho0Ig "N EYlepepy osul) “a Ayes” sossoy
Bey Wopsuey SG UYOP,, “YIOX MON Jo o1eIS OF PNOLLVAOdUOD ONIAOW
SRIOA.LAN 27/8 ONDIONL NYOA.LAN 2° r LSA &TaV AO AALSOUL
LO ALIOVdVO TVNGIAIONI S.LI NI LON “dSd ‘ALSIQOOS GNOA SONIAVS
NOLDNIA TIM JO NOISIAIG V ESOL VNVILSTUMD /2/71/8 “p LSA dTIV
JO ATLSMLL LNA ALIOVdVO TVNCIAIGNI S.LI NI. LON “dSd ‘ALAIOOS
CN SONIAVS NOLONIATIEM JO NOISIAIC V TSAR VNIESTAHO

3° OTT NIMSTUOR SVU Bae “VpMH :Ajrwey Jo :ajdoad v sueure “yy prempy

 

 

 

 

“LSNIVDV

 

«NOLLENYYOO OV ld Ad “GAVas TIVIA SHOTAUES LSUNOH

‘david TVA Laan LANDON TANT ON ANV TONNE LYIO) NOdO

GOAVaa “AULVaaVE ASVO GALL OL SSVdSAaL- AGH ONOA SS VdSTUL
"OZOT OSO 007 # WIELD PAyL9 A,
“0707 OSO PTL # TEL) POYHaA

NO8T-PE09L0-LT ON Xapuy
NOS1-££09L0-L TON Xepuy

NOSTH-ZEO9ILO-ET ON XOpuy
NOL -9ZPESO-LT ON Xepuy

 

 

"ASV SQOUNVTTOSIA LL 'Ss'0
TSSVdISRLL LUO -‘SIUIW ID OL LNGADGNL TVNES HOd WHdadO GNV AO LA:
{AHO We 30 DOSA3 J JBIOGLOD B JON “‘puey] jo yueyIqey ul “91003, ot} jo IUQ]
J UBM ep yp ALB PoAdL ss y-pIsuod AA-POULIeBAL AOMNIISO.I | ADISTISVIA-[EUNQIIT .,
[yueyjeg|) :Ajuey 107 Jo: TdOUd AHL OM: [waLiegnyAl] ENVIAL VE:
v's [82Z01] SWHOA MAN ‘ALIO SRIOA MUN
VZV ld Ives [1]
ACVUL TWNOLLVWNUALNI JO LYNOD SALVLS GHLINN
{ye |].In0’> [BLIP jut] ‘paosayy Jo ..M0+D Aney s yUeyyed

 

 

 

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 70 of 80

 

 

GE 8d SCL LLOP SLE CELI CCUO EL L6H S'S ASVO«
AV NOWAOD iS SSddONOO SY Mec LON ALY Od RLE & ALVEREL 1d"
STUSUIRYSHY [PLNISUMOD pamoay dBA y-apqUnoBon auoa-paarasayl sy Beye yy

‘H1dOdd FHL A, (N VIA V JO UOKIpsune [BUTI UT S107, & sayy OY

‘souRpIODOR ATNP Ul souaphIdsial puy soussTTIp atip YIM sIuBAros or]qnd sv “uoTesI[qo
pue Ajnp ul JjOsaunod AACS OC ! jurepdwog, v se pajAjsar oq ,WIB[O, sy) savy

O] 10 AYO 10 ¢ 9S OFF , BSB IO JTVUIN], & se PaTA}sol aq 0} WiSsUOD .jJUBUTE]), Soop
SU] OU Je Spue Aem AT UT potaq[e oq JOU ABTU fOpeUl SI LUTE] Sit YOrUM Ul afA3s ou} (Z

sosodind sauj0 Jo ‘yuotweseuet yuouedap

[OUISIUT JOF “TOTO TO “LMNG;5 Jo Yio agy Ag pasn SIsquInU sao AUB {Oo Ssafpiedas
:piooal ayy uodn passaid pure ‘rayearoy soseo poouatayjol [ye pue ‘aseo siy3 ul syuOUNOOp
[fe Uodn paproser Taquind ses Arewitid Sti oq Isnt Ioqiunu asea aAoge ou} (]

 

 

: ,plosay Jo LINO}, B UT NS MRT UOWTUIOD
B SI SIU} | 38R;) 3G} Wodn Ssedsary, roy Ayeuad uodyy ANNO ayy Jo SIDIHIO OF S50N;

 

 

 

OB I-PEOOLO-L I MOS T-Ce09L0-L 1 NOST-CeOSLO-L'T “NOLI-9ZPESO-LT
0Z0Z SO 00 "0207 DSO PCLA 'S.ON ase uodn sue) payLia,, ¥ oO} AEpLUIS |]

 

(sayddy AworL Vd 0 S'd'S' Jo 4e MM Aq Suppowry, ey] AproLad)
(sayddy Aywary, 1dN ‘SAS Jo hem Aq parte)
SLTT-Z9LT-Z000-0600-070L 2ON aSHD JuRUTLLD

SL-LLOP-SLTb-TZLO-ETOG-P LLG (ON ASKED JURWNTRED

 

 

PRUY LOG UUs Hee ae sa Hag iar ise
woe 'g Agr OL of wai Io Btiprauty fa4 SPS ESTES

| SL LEBY BEF 2219 206 PELE ¥ow
Siee 2847 2000 O00 o2be "aa “ 8 ——

BI

___ F ONMVUL SAS)

 

Soo et pay
fide Dee soorayt

 

   
   

 

 

   
 

®

HOUANIS TELSOd Bs
_Sé22 BIT BOOO OeOo Beoe SUES ISOM rg

 

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 71 of 80

 

 

Te Bd y CL-LL 9b SEE ZELO-E COG" LL GF SAS ISVs
MAW NGIAINOD |) S°SSTHYDNOO S') -S2EON ALVERLL TIOd LE @ ALVIRLL Vd
SMOWIASU | JELFIWLUO,) PAMNDSG STBALIG-OYRNOMaN] SUOA-Paasosay 1 sqery-fpy

{pur {1aqj0 10 (yO A MAN Uy] ‘S9}81G payuy) oly Joj “proj

Aut Jo IBoXk dy} UT OLLI] UO * pay OFA! paUBIs suoHNpsUOD [eIOYJO O} peyUly JOU Inq
SUIpNTOUT LIOR MAN JO 9781S oy} JO oinjyeys Auw 0} Joolgns ule JOU OZ MAN Jo 91215
ay Jo aIusvayd ayy 40 SYIOX MAN JO BWVig dy} Jo aIMjR[sTsa] ayy Jo UoTeaso oy Aq ISTXE
jou op ‘Ayedoid Ava pue ‘1 wep fq7TdOUWd WELL «@MoNVIA V SWerreynyAl 3

{pUR {UJaIOY] 0} po.dayad Saseo Joyo []e puwe ‘aseo Aut
"Sit JO cAyouidoad | ‘aournsnuos fUnieyo SY Td Odd ABLE AM NVIA V aoLreynyal oy

 

Suey Aur sry) OK Vd + Wed +O Med + Med +V

Fie J-[lg OWT 99S) poyouyze pig nay, oy) UIYQI pawyeyo se fy 0} UOLYsUaduO->

sadoud yy CAQLIOU NE [esy PUe [NJ-AME] 20 PYSM [ESI] ‘PNY-Me] 10 THBP Palas

ynoyua 4 wodn (s)is0psu0r144 Aq posnes ssuo.1 44 Yous £4)-19d-o1d Au pae

‘unm Bf uodn suey ‘stuos AA 10; faoteasombar pue uolssazuod ,(s)L0pZu01 A

Aq. paucsuas pue poaoid ‘suey > SULMOPOs aq} JO] T PouieAU ly 10 PoUEh/

dq) JO [[U Pue ip5vs ts1sopsusT A, uodn {(sjopesjssvyA, SULPHI}e 9Y) Aq pausis

TIGL.) Woes 10] JUMPS [EU 19jUd OF WAa{D FANG JO SdIO VAN0 JO y19jD

Tepid pue ‘yavaneypy {pouney fpasuesa (poaolisde tae] UOWIIIOS 78 f p1039x JO
Hno), St) UL SP TdOdd GAL OMNIA ¥ SeeaeqnyAl Sf SAAON SAIAIOD

 

‘NOLLVSNAdINOO ONY !ALYadOUd FYOLSSY
OL LNANDGN? IWNId YOd NACHO GNV ‘SSVdSHUL ‘LYOL ‘SIWIVT9

SpaATeAL SHOU SpsAsosar SPYS Je fpsouvsrens Sueur so pps Aq Aan

Aq Pep {Aae] MOULD 78 {p..099. JO J.D SH) UT fonts A dqQngd Wl ‘asHoty.ano;y)
playsig jesapay ‘Apuney ysoX MON YS MOO J.D 8 CN VIA

Wi WIdOdd AHL Jo Pjsmayp es. ove Jo aNsNL
ayegsideyy, Aq possourt, fa40jfaq Wo feaLLoUry Jo $a1v}Ig Pay 94) UT ‘97Uys

YAO A MOK] ‘APD YMOA MON] “VZUT [BAapay aug [ye]e payeso] ‘asnoy}mMeED LYS
jesopay IWqng & ApeLy [euoNnKUsazUy JO p.MN0D ‘s"qQ [Je] J.ANOD Jesspay fut]
‘piosay JO PMO Y Jano’ s yuRyyE” at ‘azoz ysnsny jo Ap ¢ uO SAE UO Pavsyy |
LOA WV 0£°60 20707 yO snsAYy

 

(Aq Med +C] Med +5 Wed +48 Med +V Med -{{lq ONAL 208) :{s)Joopsuos Jod yunowy

 

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 72 of 80

 

 

Ze Bd CLL OES ICE CLG ECOG" FL LOE SA SY ASV
AV NOWINOD 4 S-SSHHONOD SO °CEUON ALVERLL TIOdRL, F ALVARLL Vd'O
STUPLUINAISU] [BOUMEO |) POMIAG aPVALLF-STORNORON SUO_-Peadasay STAY V

OF {9781S YIOA MON ‘opisAuung 939g Ov TE Lp SB UMOLTY APUOLULUOD "paAaouial aq 0}
(UIGIIM JaAsosyey [[y)} 43-13d-o1d pres posnes nod yorya Wood UOTRSo] sy} 1B ‘Apiod
-oid s,ueul 8 {1 Suossad uf JaAljop URAdag at[qng B se Ayoedes pepoO anod ur nod
UBL paywroosse sTRdTOULIg JO/PUR SIOUMG |B YIM Joyja3o} ‘suosiod ‘ajdoad ‘uouiom
oY} pue Ud ot] ‘s1OOpsuoIAA JOUjO [[e ‘pue ‘pauolusuteToye 7 oO} Spur y wooly
isisopsuoiAy NOA ‘tpueutap fonnbar Sav dOWd WELL @AAINVIA V SWesreqny, 2
(pue fayeIps wu (MoU ¢ FY FIQIyxXe fq UqIyXs [pu ‘CO JIQITXa

‘pure fq Jiqiy xe {pure fy Jiqnyxo ur uMOYs {44-40d-o1d s,ueW 8 SL TO} SF0]SAT TUBAL
alyqng 8 se Ajoedes [BLIouyo Nod ul NOA YIM poleloosse spedIoULig JO/pue SIOUMO

Te UM IayjeFo} spediouLyY Jo/pue sIsuMgy [Te WIM Jsy}9d0} ‘suossad ‘aydoad ‘uaw0M
SU} pue USUT OU} ‘sHOOpSuOI A JOYIO [fe “puw SpouoUsUraJoye 7 OF (pue y Wor
‘SIOOPSUOT A sod Tpuetwop fonnbal SA TdOWd FHL OMCNVIAL ¥ eeaeynyAl
‘pup (joosotp AWWoUINE [eso] PUB [NJ-MLT TOYIIM

‘taTepo [porLioA] MOUIM {YL [NJ-Me] ou ‘A}-ted-o1d suew v tt JO UOIssassod
poyeu ul [WoueynA EN YW W ‘i uodn ssedsa1y 0} onus op YuvAIag a1yqnd 8 SB
Ayroedes JRIOLIO ANOA UI NOA WIM SaiTUS pres Jo payeroosse spedioulig 10/PUB S.1OUIMO
Jato ]]B YIM Jayjeso} saryjue pres Jo syedroulg JO/PUB S1OUMQ T]e YA toyjado}
‘suosiad ‘ajdood “uautom ay) pue USLU at} tszsopsuo1A Joyo []B Spue Spouonuatialoye
7 Of pur y WoL ‘s1oopsuoiM NOA Sor TdOWd ABLE «MCN VIA VY Saleaareqinyay tL

‘pug ‘uopemoord jioey Aq Suonesuadtuo|g payeisosse pure ‘sturey Au

JO |fe pue yora 07 sosotnboe pip eases ayqng & se Ayoedes yeIsyyoO anod UE NOs YIM
poqetsosse spediouLig 10/PUB SIUM [[P 'S99GIO JHOA Jo ORs ye SNA JO YORA O} DOTION,
yo Aem Aq poonon ‘susopSuo0i MA Joyjo [Te ‘soyTUe Jo spedioulsg 40/pue sIOUMY [eB YIM
Jayjeso] ‘suosiad ‘aydoad ‘uawom ay} pue usw oy] Spur Spauoyustiaoje 7 0] Spue VW
WOL] SSIoopsuol AA “NOA yey] TUN] SV TdOWd WAL .AAGCNVIA V SaoasreynyA] ci
(pue i(S)UMNeL> JO ION 3Sy ATW JO sAvp (7 Z) auoO-AquaMY

UIM ST UE AToyeArid Jayeul sry apes 0} Ayunyroddo ou} WWeAIag dyQng e se
Ayoedes jeroyyO M04 UL Od UITAN SOLUS pres Jo poyeioosse sped[oulg Jo/pue siamo’
[f@ SSSOLTJTO ANOS Fo Tp9V9 ye CNOA JO YORd OF BOON Jo ABM Aq POOTON ‘sssopsual Ay
JOYIO [][B {pus isoopsSuo1AA Jayjo []e ipue Spauonusuiauoye 7 01 Tpue Y Wooly
‘SIOOpSuUCIM fNOA JOJO PIp 1 wUTB|S STM OWd AHL «MN VIAL V SWieaeqnya] tt

{pu ipoarasal sys ype yjUM {ys Aq ‘ueul se Jaye Ssapod 40 saynye)s
JO soniigesip Jo suoneUny Aue UNIIM Jo selgns (deznid | Uosiad, & SB 1 ,pr0jay
jo Lino, Adi oyaq ‘readde jou op hay Td OAd WAL wMeNVIA V Waceqnya cf

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 73 of 80

 

cE 8d LEE LLOP-S ICP TCLO-LCOG'P I LOH SAS ASV Os
AW T NOWNOD pp. S°SSHUONOD SD -CELON ALVORLE PIOdTaL Y ALVaRLL VA
STUSUUNATSUY JUIMOLILUD.) PONDS BAL -OPGENOGOAY OHON-Partosay SIGEN]-[LV

UBUITETD Spouey Spoduoim ‘poaosse (NVI V

; (UBYe WaueynyA, “eye

lueypeg Apurey ans “Jo: IdOwd SLL OM ONWVIAL V WOE qn yA:
a 7 ‘Ag

  
  

 

QUBMiey-) {0} PIALISaT SHSLA [Pe yp fsuurEl Au sty} 0} paqouye

IEG ABA, Oy) UNA. pouTEyD su ‘1 0) UOHEsUddWoO|D Jodoid WIM CAjLOYTE

40 }YSL 10 WETS PsyLies nou ff Uodn (s)reopsu0. Ay &q pasnes s#u01A44 yous
‘4y-40d-o1d Aut pae Sueur e fr uodn sues, 107 footassolnboew ((s)190psu0s A

Aq pauoseos pure psaoid tsunepp presasoye a4} 10] (PIE 10 pouieyy SarsT}

jo [1 pur yoava TSIOOPSHOAAA WOU ‘ajeipsiok]\, SUlpUajye OW) AQ POUDIS TSUIEL)
AW JO Yous Joy FUSTIGPNLC TYN1a 19} fe 0} Jan0Z siqy SPIO UWE] [peuwiey
{podem {paasiiode fAaey WOUTOS 18 SS Td OWd GALL WM GN VIN V Subreqny
$] HOISSIFUOS S JIOPSUGALAA PUL DOUIPTAd 9} JO WONVAPISHOD BT SOWA
carmbas t JI nod vedo ur owes-AJLOA [JIM

pure Song} aq ulasay [ye SAPLIOA SuB]o SAYA OUd AHL «AACN VIAL VY {WIaLABYyNyAL St
‘pue tpaypoeye o yig ani,

ay] JO JuNOUTe oy) Ul INIA V {TO} op ueatag orfqng e se Ayoedes [eroyyo Nod ut
nod YM payeioosse spedioulig JO/pue SISUMO oY] []B YIM Joyjaso) ‘ssoopsuarAy Joyo
[fe {pur ‘pauonuswaloye 7 0} ‘pure Y WoL, ‘sTaopsuolAy (NOA SSUOIM otf] Oy ‘noA

jo yous Wo. Suonesuadtwos fannbel Sq ydOdd WAL AACN VAL V ianreynyay ol
*puv ‘Aj-Jad-ord pivs fo uolssassod jnyoucw

YOO) SIBOPFUosAY JOUIO [Je ‘pue Spauoyuswasoje 7 0} Spue YW WOLY ts190pSuoi AA

HOA ABP IY} SB UOT[PUOS SUES SU} UT TUBUL BCT UB yyeg SWaneynyjAl fo o1eo SuBu & 1

 

 

 

 

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 74 of 80

 

 

 

pe 8d CLL LOPSITP-TCLIPECOG"F 6K SAS 11 ASV «
AW'T NOWINOD ,S-SSERUONOD (SL cELON ALVARL PIOd LL Y ALVA Vd
SLUGUIILISUY [Eh oU ro painaas aye AL > aTGeyOsaNy SUON-PoAL soy sqysry- {Vv
W'S “PSST SFO MON “MopRa
jseq ‘our’y AepereyD Z9L] 1B poleoo] NOLLVNOdaOD ONIAOW SRIOMLAN
/eP/2 ONTIOMLL TYOM.LAN Jo (s)pedioung 10 pue (s)\auMcC ‘sieopsu01 A,

W'S ‘O6STT HOA

MON ‘AInqysa AA ‘Ol ¢ Sg ‘SSINODUOT) SJUBTSIS YA 006 1B Payeooy] “hp LS PALL ARV
HO PALSOLL LAG ALIOVdV9D TWAGIAIGNI S.LI NI.LON “aS ‘ALAIOOS
CNN SONIAVS NOLONIATIM JO NOISIAIC V LTSMEL VNVELSRIBD

Pepe “py LSOWL dTaV AO WALSNAL LNG ALIOVdVO ‘IVACLAICNI SLI NI
LON ‘€Sd ‘ALATIOOS CNOA SONIAVS NOLONIATILIM JO NOISIAIC V ESMEL
VNLLSIRUHO 3° OTT NDISTIOd SVu Jo (s)ediouny Jo pue (soumg ‘sloopsuoi yy,

‘W'S ‘S9ETT SHOA MON “BHOIOD WANG WhO 9C
“Lp ye payeooy “ag “eping :ATuey jo :aydoad e :uew ve ‘4 plRmpy isloOpTuGIAA 10) UTV
JUBLUR]) {pouiey Sposuoim (poaociisse (N VIAL V
+ (fuByyeg WoueynyAl, “eye!
ueyyeg :

 

     
   
 

 

JAE we “MOTO USAID Sossolppe
att : (0707 “Ajng Ja 3 s6finiue Ig0pSuo0IM ples Jo spedioullg JO/pue SISUMO
[Te WIM Jayjoso} “suosied ‘ojdood ‘uatuom ou] puw Us aly ‘siaopSuoss, 07 SPUBy

Aq pue “WNOD Jo la] oy oO} “PUR AG “pasoarjap aq: AMOLWOO JO WALLA
“NOLLVSNAdGNOO CNV ‘ADWsdOUd PHOLSAY OL LNYNOC OL TYNIA

WOd WACTUO ANV “WAASNVULY IVAOWAY AO AOLLON “NOISSASSOd JO
LIA ‘SSVdSERUL SLYOL ‘SWIV IO CHINA A “SH TITY JO FDILON TVDIGOL

‘SHOLLON AONVZINDOD TVIDIGNE UWAdd V OL HOLLON ‘SNOWAINS
“aT sTuY Jo dos Joss109 puv ony v yey) ‘Ainfiad Jo Ayeusd Jepun [APHAOI/ApLIOA |

HOANS SSHOONd CALLED / (ALARA

 

 
 

Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 75 of 80

S689 gL LLOR SIC TCLIL COO FI L6# SSN ASVOe
AW'L NOWAIO a S°SSHUONOD 8 -cTCON ALVaRLL [1OdREL 8 ATVARL Vd)
S}USUTUAISUT JRIDIAVILIO.) patoag aval g-a[qeijosoN SVON-paadasay SBRETY

“TUBULE -y Spouney {posuoim “poaswase ‘NVIN V¥
‘ fuBypeg WoweYyNyAy, “eye ¢

ueyieg | TAPER 10j 3087 TAOAd AHL « Nhs

(1X) core DON. /P1*

A Vv eH HM

    

“WuBETES ¢

Ozoz ‘Ain Jo Aep 9 “MET [PIOIOUIOD [eMOTeUIEU]
pue Kin log Jo {Ayeuag J9puN Jarjoq ‘pue fospoymouy AW Jo Jsoq oy 07 SSUIPEo[sTUt
JOU pur ojojdutos Yoaroo ‘on.] o1e UleJOY peureygOs sjovy 94) yey) ATIOA Spur

punos Jo Sulog {yey poos ur Surpsesord ‘ye TerosourMIED pus ANIgel] peyunyun -

Aww Jopun Queuire[D Spoutrey tpeduoim "poaopidse INV V { ueqyeg Woneynyy,
eye yueypeg :Apurey 107 Jot a1dOdd TALL AMGNVIA VY Wategnyy ‘tf

( QVIS FIO, MON
UOTBIJNOA pue YEO peIdiswUId| (
( Ayanos §=xuoig

NOLLVOUATHAA UNV HLVO TYIDYANWOD

‘2OUBAPR UT Wt} 0) PAoAlTap sem YOTYM ‘suOTeyUaUINSOp

snoraolid (SaSpSuG. AA [TY 0} potaalpop Ajsnoyaord puvipezoy sea orga

AMed 1 Med +) Meg tq Meg +416 Ar }e “Prsssr jo p.M0;D Uy ssulpy .M0;y
YEP OL], (AOUSpIAd PdjLI9A Gag] Jo UOIssasso,f Ul ore SIoopSUoIM pres oul

 

 

‘VSO SEPTT OX MON “BOIBUES “pavAgfnog UIGUING [[Rg 78
PoFBIO] VATS “SE STOUR “euPad +] ASIpPNY “UTaISUID AA °S “AUDIOL SsJOOpSu0l

ws'nl

‘CEPT ] SOA MON “eoreley pIBASTIOY onyaynis 7168 ye pojyesoy [PMG WIAdIsS
FW, OlaloG “ZonolLIpOY eso, ZpUTy Avid Sipoug Puvjgq-Ulpqone Poy]Aj
096 N VHIETEYAL “Woauyy “WT APES “SOssayy BlivpA] Wopsue’y “Ss “M6, ssisopsu01y,

W'S'ASOOOT SOA MON SOA MON “Joauig Alogi]
QZ Ie payeoo] POA MON, JO a12IS ayy, Jo (s)pediouLg 10 puv (s)9uMQ_ ‘siecpsuol A,

 

 

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 76 of 80

 

 

BE 8d CL LLOP STEP CCLO ee06' PT 6d SAS ASV Os
MV ILNOWWNOD ii S-SSEAONOO ST eC ON ALVES DIGd RL Y ALVARL ed
SIUSUIAIST] [LUIOLTHO PSINIIG OPAL G-O[qVIOGAN AUOAL-PSAsosayy SITE Y-[PY

(s)Ioopsuor

 

 

Bilay yy Sshuely dajogd ‘| oipny

"AIS}Stlo AA “G “AULOdaf ]PPMOg UIADIS “ZIMA Mp Ola1Og ZONsLIpOyY aSop “ZaqIUBS
Ted SIpauy Puelg-ayysne PA-H09g "N EYEE osu] “WY AYES" SUSSIy
BEAT Uapsue’ | “S UP, YO, MON JO Meg OY YPNOLLVUOdYOD ONIAON
SRIOMLAN /8P/2 ONTMOMLL SRIOA.LAN YP LSOUL dTAV AO TALS
LN@ ALIOVdVO TWNIAICNI SLI NI LON ‘dSal ‘ALAIOOS CNOA SDNIAVS
NOLONIW TIA JO NOISIAIG V TSAUL VNVELSIMH /2//8 “b LSOML dTaVv
JO WALSOML LAG ALIOVdV) IVACIAICNI SLI NILON “@S ‘A.LATOOS
CNOA SDONIAVS NOLONUATIM JO NOISIAIC V ISM VNILSRIHO
ROTI NIMSINOM SVE VL epmy :Ayurey Jo :oydoad # :uew v “y prempy

 

 

 

 

 

“LSNIVOV

 

«NOLLARRIOD OFTEHAd “GAV Us TVA SHOTAMAS LSANOH
‘COAVas TVA LATA ANDOU TAMA OU ARV TOUS LUO Nod!

CAVUH AULVaAVE “ASVD AHL OL SSVdSaUL-AUATDUOA-SSV dS»
07@OT OSO 00T # BNET POYTo A,
‘0707 DSO FTL # WHEL) PoYLiod

TIOST-PEOOLO-L TON XOpuy
TOST-EE09LO-ETON X@puy

‘NOS T-TEO9LO-LT ON X9puy
NOLI-9TPESO~LTON Xopul

 

 

 

 

 

MASVO SNOUNV TTIOSDA PLTOS
‘AONV.LSISSV TVIOIG AL TVNOLEVN-UGINE YOu LSanOad dO LRA,
[, .QUG UE 16 UOS13g 318100107) BON] (puy'y Jo PUB quauUl ‘ajdoog 34} JO suG,,|
.JUBONe] yAPie” poAolLlosy-porollO.d AA -Poullepy JOj00s01,, Jo)STabyA,-PEURGLE | ,,
[yueyeg | -Apuey S10y (JO -ATdOAd WALL }.3M,: [asreqaal (NWA VY T:
VS 182701] SRIOA MAN ‘ALIO MYOA MAN
VZV ld Iwuadaa I]
ACVUL TVNOLLVNYALNI JO DANO SHLVIS CELINA
[pe] EiMm67y ferapay [ur] ‘ps0dex] Jo juno “inoy s pueypeg

 

 

 

 

 
Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 77 of 80

 

 

feos aetna
i
i

Le Ad SLL LOPS 1TTELO-EE0G-F I LO# SA'S’ ASV Dx
AW TNOININOD 5. S°SSAUDNOD SY -CCUON AL VERE TIOd RL @ ALVAUL TWVdy
SIUSUUNAISU] [RIDIOLULUO, ) POANIIG WBAL {-S|YBYOHON AUON-Poalasagy SHARI-TY

Jaduros “ApaArsedsal ‘SA'S JO SAOUIO PUB YA9]/p JMO oq} Jo (s)ao1}O at] pus
‘apuLp [RUOHEMLIjU] JO JNO $97BIS POU Jo ALIoWNY [VIpHs ov! idoiddy
dq) JEU ST paysonbes aueysissy ayy, ‘aoeeg tAyynbuwsy sjsouop ayy ayenjodasad
Jep.o We ut pus aoysnl Jo jsasayuy oy) uy AressasoN SE UTOTaY PIqLosap IUEPSISSE
ayy sysonbasr Appury ‘p7099yy JO FNO;) & =p.ANOT) S UByled iN0.) pres 947,

 

"BZE[ [eAIpaj UO

18 P2IVIO] ‘VILOUTY JO SapeJS PIU] ay) Ul ‘aj}vIG YAO A MAN ‘AVUNO) YAO A MAN] UE
anus ayQNg ‘asnoypNoD aqua [}e] JanoZD Jerspsy [Ut]{pso0say Jo pAMO_D 9AnOy
s yuexqeg [ui] 0Z07 Isnsny jo Aepsungy, ‘AEP ‘4,9 94} 10J JUsSerd ye popnpayas
u9aq Sey 4ay7UUI Sty) UO opLp SuLAwaY Areunnpad Vig VY 4oyjeu! pouoydes
JAOQE JY) UE }ANOZ SIG} e10Joq SsuIpI0901g TVIOIGO£ MV NOWIWOD & UI
PASN 9q OF SSIIO.Ag JO INAINS OY) IUNJIaZJa 0} DOUBISISSY [OUOVUIITT sjsonba.
ATpapy pue ‘oper, {UOeU.IIVUT JO JANOZ sayVIg payluy oy] Jo AoINY [eDIpus
oyerdosdde au) 0} syusuipdtos sy syudsaid pu siaarap 5.407) peropay Tal] “prooay
Jo Jano, ) $jAN0+ § TUeyle_ of) WOnOw UG Sy TO }.M0D SLT “AAON SAINOD

 

 

 

SS Oud JO FOTATAS HOA
AONVISISSV IVIDIG NF TVNOLLYN-UALNI 20a CNGA AMINO A NI

 

AO®-FL09L0-1 -NO81-CE09Z0-LT NOS T-CCO9LO-'T SN OLI-97PESO-LT
Z0Z ISO 007 (0207 DSO PTLF'S.ON a8¥Q uodn Sune] Palla A, B07} IETS
(soyddy AyeorL dh :S'a’s'n Jo ABQ Aq Suppwary [ey A101tg)
(soyddy Ajvaay, df ‘SdSn Jo Sea Aq pays)
SLZT-TILT-Z000-0600-070L (ON 9Se_D JuBUELET)

SL-LLOP-SITZP-TTLO-CZ06-PIT6 7ON OSE FUGUE.)
“AV LA Ur Valid A PINGS Iva dO YALLVA GEL NI

WS'O ORIOA MAN SRIOA MAN

VZV 1d TWHAaa |

ACVUL TWNOLLVNUYSLLNI AO LUNOD SALVLIS Ga. HIND
LV

LHIGD WHat

ind]

THOoAY 40 LUAOD

SLHNOD S.TINVN TV

 

SSaDOUd JO GOTAMAS NI FONVAISISSV TVIDTdor
“TVNOLLVN-HWALNE MOd LSNOU AO LWA YO AXOLVOO" 40 WA ELAT

 

7

 

 
Case 1:20-mc-00737-LGS Document 1 Filed 12/11/20 Page 78 of 80

 

 

gE 8d BOLL LOPS IER CCLO-CCOG FI! LOA Sd’ SAS Ve
AYV'T NOWIAIOD ya $-SSHYONOD S71) “CCUON ALVTLL PIOdRIL F ALVORLE Van
SLUMMUAT SUT [ETISUTO,F POmMtdag IBALL G-AQRIOBAN AUON-paasasayy STM Y-(PV

“QOUBAPR Ul Wd 0} pasaAlyap sem YOY ‘suoTEIUSUINZOp snoTAaid

(SIIOPSUOIAA ITV 0) Pataarfap A[SNorAard puvyaioy SUM PSUM Meg +q veg
F,) Meg +q eq 44-M0;) [IAL je “pidoar jo jmod-) Uy Sst Jano, , V Heg-Tilg
FATT SS9USPlAd paljLIaa FIG] JO UOTSSassOg UI J1e SIOOPTUGIM pres YL, » {Joos
spalqng ‘suaziD 10 pu speuoIEU ayy ‘sozBIg payUy ay) LOY sUOTNISUOD
OLL1 Jepun papsosze SHPSLE [BUOTFNIVSUOD ay) 05 JUBNSANd P4059. UO SAATISTEIY)
OVUTLAI] OF JOU PUL IIUIFES UCU. 0} JYSLI JY} IABY SLIOPSUOAM PTES IPT,

 

 

 

W'S TL 'SEril (MOA MOQ “BOEUIP “pavAaNog ULYAING P1TSE Ie
payeso| CUnay ST SHUEY Oyjoqg | AOupnYy UloISULD AA “QS “AlOOL sSJaOpsuOL A

 

WSs

“CEPl] HOA MON “BOVUIBS “prBaacjnog UlGdING 716g 18 Palwooy Tamed WaAdjg
"AUIS OfotoS ‘Zonal poy osoy “ZaPOueS ARG Sipouy Purl -Ulfqoue pol
-FOIS *N BYlBPL|AL Ost] “Wy ATES “Sossoy] BLIBIA, Wopsuey CQ “UOr,, srsopsuc yy

 

 

 

“VSN ‘SOOOT OFOA MON YIO.A MON “ang AMaqry
BZ 1B payeooy “YIOA MAN JO oTBIg aU] JO (S)yedlouLtg JO pus (s)\WaUMG ‘s190psuoL A,

“WS PSSTT SOA MAN “mMopesyy
jseq “ouv’T Avpepeyy 79/1 IP paywooy NOLLVUOdNOO DNIAOW XUOM.LAN
2P/2 ONDIONLL NYOM.LAN JO (s)fedioutig 10 puw (8 )saUMQ :s1O0pSUOI AA,

‘W'S “O6STI HOA

MON ‘AINGISAM ‘OTE FUNG ‘asinoouos) sTURYAyW] NOG Ie poyeoo| “Pp ESMEL dTAV
HO FaALSOEL LNG ALIOVdVO TVAGIAICNI S.LINI.LON “dSa “ALAIDOS
CIND SONTAVS NOLONTIATIA JO NOISIAIC V ESOL VNVELSTHHO

ere “bp LSOML d RIV AO FALSMLL LAG ALISVdV9 TVNGIAIONI SLI NI.
LON “dSd ‘ALAIOOS CNN SONIAVS NO.LONIA ILM FO NOISIAIC WV SMR ELL
VNILSIMHD 8° OTT NDISIUO” SVu Jo (s)edioutig Jo pue (s)\1oUMG ‘s20psuor A

 

W'S S9C1 1 MOA MON “BUOIOD “ang
whOL 9T-Lp 38 pareoo] “ap “epiny :Aprurey Jo :ajdood v suew v ‘yy prempy ‘sis0psu0l A,

{SMOTJOF SBfs[BNPLAIpUT MO]IG 3q} UOdN ssad0ud JO Bd1AAaS OY} JOaJY puw
‘syUaWINIOp sdUpOAd ‘adTOPTAD 9AIS OF “1vadde 03 sABOPSUOIA PALTV PUB PLES oq}

 

 
 

    
    
 

Case 1:20-mc-00737-LGS Document1 Filed 12/11/20 Page 79 of 80

66 Bd CO L-2LOR SL C-ECLO-C CO FLOR SO ASV O« .
AVI NOWIWOD jp S-SSTAONOD SN °CEEON ALVA MOd REL @ ADVE WIA
S}UOLTISU] PREMOUILOD paingag sa g-O[QEnoFayy suON-Porsosay SIBRIY

AUVAION OTe Od
CS pz ‘9 ga4 soudxy uojssuuwog
ae Ayano xuorg ul pewvend
Ned ECOLSLOVAPO “ON
WOA MAN JO a21S “OV TEN el AtWLON

0z0z ‘Arne ‘

 

<1O SSANDDM NI
SHIBUIOWLY

Ivas

4995}9 1S “nS SS3.181107} on” TZLON topun ‘soarsyy rs fi
paynoaxe Ayeauy, YOdLy, 0} juENSMg {ys09 10F JuaNasMqult

   

 

 

 

 
 

 
